Exhibit 10.5

EXECUTION COPY

MASTER INDENTURE

between

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II

Issuer,

and

U.S. BANK NATIONAL ASSOCIATION

Indenture Trustee

Dated as of March 26, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I            DEFINITIONS

   2

Section 1.1

   Definitions    2

Section 1.2

   Other Definitional Provisions    2

ARTICLE II            THE NOTES

   3

Section 2.1

   Form Generally    3

Section 2.2

   Denominations    4

Section 2.3

   Execution, Authentication and Delivery    4

Section 2.4

   Authenticating Agent    4

Section 2.5

   Registration of and Limitations on Transfer and Exchange of Notes    5

Section 2.6

   Mutilated, Destroyed, Lost or Stolen Notes    8

Section 2.7

   Persons Deemed Owners    9

Section 2.8

   Appointment of Paying Agent    9

Section 2.9

   Access to List of Noteholders’ Names and Addresses    9

Section 2.10

   Cancellation    10

Section 2.11

   New Issuances    10

Section 2.12

   Book-Entry Notes    12

Section 2.13

   Notices to Clearing Agency or Foreign Clearing Agency    13

Section 2.14

   Definitive Notes    13

Section 2.15

   Global Note    13

Section 2.16

   Uncertificated Classes    14

ARTICLE III            REPRESENTATIONS AND COVENANTS OF ISSUER

   14

Section 3.1

   Payment of Principal and Interest    14

Section 3.2

   Maintenance of Office or Agency    14

Section 3.3

   Money for Note Payments to Be Held in Trust    14

Section 3.4

   Existence    15

Section 3.5

   Protection of Collateral    16

Section 3.6

   Opinions as to Collateral    16

Section 3.7

   Performance of Obligations; Servicing of Receivables    16

Section 3.8

   Negative Covenants    17

Section 3.9

   Issuer May Consolidate, Etc., Only on Certain Terms    18

Section 3.10

   Successor Substituted    20

Section 3.11

   No Other Business    20

Section 3.12

   Investments    20

Section 3.13

   Capital Expenditures    20

Section 3.14

   Removal of Administrator    20

Section 3.15

   Notice of Events of Default    20

Section 3.16

   Further Instruments and Acts    20

Section 3.17

   Perfection Representations and Warranties    20

Section 3.18

   Annual Certificate    21

Section 3.19

   Restricted Payments    21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IV            SATISFACTION AND DISCHARGE

   21

Section 4.1

   Satisfaction and Discharge of this Indenture    21

Section 4.2

   Application of Issuer Money    22

ARTICLE V            EARLY AMORTIZATION EVENTS, DEFAULTS AND REMEDIES

   23

Section 5.1

   Early Amortization Events    23

Section 5.2

   Events of Default    23

Section 5.3

   Acceleration of Maturity; Rescission and Annulment    24

Section 5.4

   Collection of Indebtedness and Suits for Enforcement by Indenture Trustee   
25

Section 5.5

   Remedies; Priorities    27

Section 5.6

   Optional Preservation of the Collateral    29

Section 5.7

   Limitation on Suits    29

Section 5.8

   Unconditional Rights of Noteholders to Receive Principal and Interest    30

Section 5.9

   Restoration of Rights and Remedies    30

Section 5.10

   Rights and Remedies Cumulative    30

Section 5.11

   Delay or Omission Not Waiver    30

Section 5.12

   Rights of Noteholders to Direct Indenture Trustee    31

Section 5.13

   Waiver of Past Defaults    31

Section 5.14

   Undertaking for Costs    31

Section 5.15

   Waiver of Stay or Extension Laws    32

Section 5.16

   Sale of Receivables    32

Section 5.17

   Action on Notes    32

ARTICLE VI            INDENTURE TRUSTEE

   32

Section 6.1

   Duties of Indenture Trustee    32

Section 6.2

   Notice of Early Amortization Event or Event of Default    34

Section 6.3

   Rights of Indenture Trustee    34

Section 6.4

   Not Responsible for Recitals or Issuance of Notes    36

Section 6.5

   Restrictions on Holding Notes    36

Section 6.6

   Money Held in Trust    36

Section 6.7

   [Reserved]    36

Section 6.8

   Replacement of Indenture Trustee    36

Section 6.9

   Successor Indenture Trustee by Merger    37

Section 6.10

   Appointment of Co-Indenture Trustee or Separate Indenture Trustee    38

Section 6.11

   Eligibility; Disqualification    39

Section 6.12

   Preferential Collection of Claims Against Obligor    39

Section 6.13

   Representations and Covenants of Indenture Trustee    39

Section 6.14

   Custody of the Collateral    40

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VII            NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND
ISSUER

   41

Section 7.1

   Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders    41

Section 7.2

   Preservation of Information; Communications to Noteholders    41

Section 7.3

   Reports by Issuer    41

Section 7.4

   Reports by Indenture Trustee    42

ARTICLE VIII            ALLOCATION AND APPLICATION OF COLLECTIONS

   42

Section 8.1

   Collection of Money    42

Section 8.2

   Rights of Noteholders    43

Section 8.3

   Establishment of Collection Account and Excess Funding Account    43

Section 8.4

   Collections and Allocations    44

Section 8.5

   Shared Principal Collections    47

Section 8.6

   Shared Excess Finance Charge Collections    47

Section 8.7

   Release of Collateral; Eligible Loan Documents    48

Section 8.8

   Opinion of Counsel    48

ARTICLE IX            DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS

   49

ARTICLE X            SUPPLEMENTAL INDENTURES

   49

Section 10.1

   Supplemental Indentures Without Consent of Noteholders    49

Section 10.2

   Supplemental Indentures with Consent of Noteholders    50

Section 10.3

   Indenture Supplement    51

Section 10.4

   Notification    51

Section 10.5

   Consent of Noteholders    51

Section 10.6

   Execution of Supplemental Indentures    51

Section 10.7

   Effect of Supplemental Indenture    52

Section 10.8

   Conformity With Trust Indenture Act    52

Section 10.9

   Reference in Notes to Supplemental Indentures    52

ARTICLE XI            TERMINATION

   52

Section 11.1

   Termination of Issuer    52

Section 11.2

   Optional Purchase    52

Section 11.3

   Final Payment with Respect to Any Series    52

Section 11.4

   Issuer’s Termination Rights    53

ARTICLE XII            MISCELLANEOUS

   54

Section 12.1

   Compliance Certificates and Opinions etc    54

Section 12.2

   Form of Documents Delivered to Indenture Trustee    55

Section 12.3

   Acts of Noteholders    56

Section 12.4

   Notices, Etc. to Indenture Trustee and Issuer    57

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 12.5

   Notices to Noteholders; Waiver    57

Section 12.6

   Alternate Payment and Notice Provisions    58

Section 12.7

   Conflict with Trust Indenture Act    58

Section 12.8

   Effect of Headings and Table of Contents    58

Section 12.9

   Successors and Assigns    58

Section 12.10

   Separability    58

Section 12.11

   Benefits of Indenture    58

Section 12.12

   Legal Holidays    58

Section 12.13

   GOVERNING LAW    58

Section 12.14

   Counterparts    59

Section 12.15

   Issuer Obligation    59

Section 12.16

   No Petition    59

Section 12.17

   Subordination    59

Section 12.18

   Limitation of Liability of Owner Trustee    60

Annex A

   Definitions    A-1

Schedule 1

   Annual Certificate    Sch-1

 

-iv-



--------------------------------------------------------------------------------

MASTER INDENTURE, dated as of March 26, 2010 (the “Indenture”), between World
Financial Network Credit Card Master Note Trust II, a statutory trust organized
under the laws of the State of Delaware (the “Issuer”), and U.S. Bank National
Association, a national banking association, as indenture trustee (the
“Indenture Trustee”). This Indenture may be supplemented at any time and from
time to time by an indenture supplement in accordance with Article X (an
“Indenture Supplement,” and together with this Indenture and any amendments, the
“Agreement”). If a conflict exists between the terms and provisions of this
Indenture and any Indenture Supplement, the terms and provisions of the
Indenture Supplement shall be controlling with respect to the related Series.

PRELIMINARY STATEMENT

Issuer has duly authorized the execution and delivery of this Indenture to
provide for an issue of its Notes as provided in this Indenture. All covenants
and agreements made by Issuer herein are for the benefit and security of the
Noteholders. Issuer is entering into this Indenture, and Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.

Simultaneously with the delivery of this Indenture, Issuer is entering into a
Transfer and Servicing Agreement with WFN Credit Company, LLC, as Transferor,
and World Financial Network National Bank, as Servicer, pursuant to which
(a) Transferor will convey to Issuer all of its right, title and interest in, to
and under (i) the Collateral Certificate, which Transferor will have received
from Certificate Trust pursuant to the Collateral Series Supplement, and (ii) on
and after the Certificate Trust Termination Date, the Receivables arising in the
Accounts from time to time, which Transferor will have received from the Bank
pursuant to the Purchase Agreement and (b) Servicer will agree to service the
Receivables and make collections thereon on behalf of the Noteholders on and
after the Certificate Trust Termination Date.

GRANTING CLAUSE

Issuer hereby Grants to Indenture Trustee, for the benefit of the Holders of the
Notes and the Enhancement Providers, all of Issuer’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (a) the Collateral
Certificate, (b) the Receivables, (c) Collections and Recoveries related to and
all money, instruments, investment property and other property distributed or
distributable in respect of (together with all earnings, dividends,
distributions, income, issues, and profits relating to) the Receivables; (d) the
Collection Account, the Series Accounts, the Excess Funding Account and all
Permitted Investments and all money, investment property, instruments and other
property on deposit from time to time in, credited to or related to the
Collection Account, the Series Accounts and the Excess Funding Account
(including any subaccounts of any such account), and all interest, dividends,
earnings, income and other distributions from time to time received, receivable
or otherwise distributed or distributable thereto or in respect thereof
(including any accrued discount realized on liquidation of any investment
purchased at a discount); (e) all rights, remedies, powers, privileges and
claims of Issuer under or with respect to any Enhancement, the Transfer and
Servicing Agreement (whether arising pursuant to the terms of the related
Enhancement Agreement or the Transfer and Servicing Agreement or otherwise
available to Issuer at law or in equity) and the Trust Agreement, including the
rights of Issuer to enforce such Enhancement Agreement, the



--------------------------------------------------------------------------------

Transfer and Servicing Agreement or the Trust Agreement, and to give or withhold
any and all consents, requests, notices, directions, approvals, extensions or
waivers under or with respect to such Enhancement Agreement, the Transfer and
Servicing Agreement or the Trust Agreement to the same extent as Issuer could
but for the assignment and security interest granted to Indenture Trustee for
the benefit of the Noteholders and all property transferred to the Issuer under
each such agreement; (f) all derivative contracts between Issuer and a
counterparty, as described in any Indenture Supplement and all proceeds thereof,
(g) all Enhancements and all proceeds thereof; (h) all accounts, chattel paper,
deposit accounts, documents, general intangibles, goods, instruments, investment
property, letter-of-credit rights, letters of credit, money, and oil, gas and
other minerals; (i) all present and future claims, demands, causes and choses in
action in respect of any or all of the foregoing and (j) all payments on or
under and all proceeds of every kind and nature whatsoever in respect of any or
all of the foregoing (collectively, the “Collateral”).

The Collateral shall secure the payment and performance of the obligations set
forth in Section 8.2.

LIMITED RECOURSE

The obligation of Issuer to make payments of principal, interest and other
amounts in respect of the Notes is limited by recourse only to the Collateral.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

Capitalized terms used herein are defined in Annex A.

Section 1.2 Other Definitional Provisions.

(a) All terms defined directly or by reference in this Indenture shall have the
defined meanings when used in any certificate or other document delivered
pursuant hereto unless otherwise defined therein. For purposes of this Indenture
and all such certificates and other documents, unless the context otherwise
requires: (i) accounting terms not otherwise defined in this Indenture, and
accounting terms partly defined in this Indenture to the extent not defined,
shall have the respective meanings given to them under GAAP; (ii) terms defined
in Article 9 of the New York UCC and not otherwise defined in this Indenture are
used as defined in that Article; (iii) any reference to each Rating Agency shall
only apply to any specific rating agency if such rating agency is then rating
any outstanding Series; (iv) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (v) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Indenture (or the certificate or other document in which
they are used) as a whole and not to any particular provision of this Indenture
(or such certificate or document); (vi) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to this
Indenture (or the certificate or other document in which the reference is made),
and references to any paragraph, Section, clause or other subdivision within any
Section or definition refer to such paragraph, Section, clause or other
subdivision of such Section or definition; (vii) the term

 

2



--------------------------------------------------------------------------------

“including” means “including without limitation”; (viii) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (ix) references to any Person include
that Person’s successors and assigns; and (x) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

(b) Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture to the extent,
and only at such times, as this Indenture is required to qualify under the TIA.
The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Noteholder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means Indenture Trustee; and

“obligor” on the indenture securities means Issuer and any other obligor on the
indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meanings assigned to them by such definitions.

Any reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security.

Any reference herein to money or other property that is to be deposited in or is
on deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.

ARTICLE II

THE NOTES

Section 2.1 Form Generally. Any Series or Class of Notes, together with the
Indenture Trustee’s certificate of authentication related thereto, may be issued
in fully registered form (the “Registered Notes”) and shall be in substantially
the form of an exhibit to the related Indenture Supplement with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture or such Indenture Supplement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistently herewith, be determined by the
officers executing such Notes, as evidenced by their execution of such Notes.
Any portion of the text of any Note may be set forth on the reverse thereof,
with an appropriate reference thereto on the face of the Note. The terms of any
Notes set forth in an exhibit to the related Indenture Supplement are part of
the terms of this Indenture, as applicable.

 

3



--------------------------------------------------------------------------------

The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.

Any Note that is a Subject Instrument shall be issued as a Definitive Note or in
book-entry form, but not through DTC.

Section 2.2 Denominations. Except as otherwise specified in the related
Indenture Supplement and the Notes, each class of Notes of each Series shall be
issued in fully registered form in minimum amounts of $1,000 and in integral
multiples of $1,000 in excess thereof (except that one Note of each Class may be
issued in a different amount, so long as such amount exceeds the applicable
minimum denomination for such Class), and shall be issued upon initial issuance
as one or more Notes in an aggregate original principal amount equal to the
applicable Note Principal Balance for such Class or Series.

Section 2.3 Execution, Authentication and Delivery. Each Note shall be executed
by manual or facsimile signature on behalf of Issuer by an Authorized Officer.

Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, Issuer may deliver Notes executed by Issuer to Indenture Trustee for
authentication and delivery, and Indenture Trustee shall authenticate at the
written direction of Issuer and deliver such Notes as provided in this Indenture
or the related Indenture Supplement and not otherwise. Each Note shall be dated
the date of its authentication.

No Note shall be entitled to any benefit under this Indenture or the applicable
Indenture Supplement or be valid or obligatory for any purpose, unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein or in the related Indenture Supplement executed by or on
behalf of Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

Section 2.4 Authenticating Agent.

(a) Indenture Trustee may appoint one or more authenticating agents with respect
to the Notes which shall be authorized to act on behalf of Indenture Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by Indenture Trustee or Indenture
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication on behalf of Indenture Trustee by an authenticating agent
and a certificate of authentication executed on behalf of Indenture Trustee by
an authenticating agent. Each authenticating agent must be reasonably acceptable
to Issuer and Servicer.

 

4



--------------------------------------------------------------------------------

(b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of Indenture
Trustee or such authenticating agent.

(c) An authenticating agent may at any time resign by giving written notice of
resignation to Indenture Trustee, Issuer and Servicer. Indenture Trustee may at
any time terminate the agency of an authenticating agent by giving notice of
termination to such authenticating agent and to Issuer and Servicer. Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time an authenticating agent shall cease to be acceptable to Indenture
Trustee, Issuer and Servicer, Indenture Trustee may promptly appoint a successor
authenticating agent. Any successor authenticating agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
authenticating agent. No successor authenticating agent shall be appointed
unless reasonably acceptable to Issuer and Servicer.

(d) Servicer agrees to pay to each authenticating agent from time to time
reasonable compensation for its services under this Section 2.4.

(e) The provisions of Sections 6.1 and 6.4 shall be applicable to any
authenticating agent.

(f) Pursuant to an appointment made under this Section 2.4, the Notes may have
endorsed thereon, in lieu of or in addition to Indenture Trustee’s certificate
of authentication, an alternative certificate of authentication in substantially
the following form:

“This is one of the Notes described in the within-mentioned Agreement.

 

   

 

as Authenticating Agent

for Indenture Trustee

By:     Authorized Signatory Dated:   __________________________________”

Section 2.5 Registration of and Limitations on Transfer and Exchange of Notes.
Issuer shall cause to be kept at the office or agency to be maintained by a
transfer agent and registrar (the “Transfer Agent and Registrar”) a register
(the “Note Register”) in which the Transfer Agent and Registrar shall provide
for the registration of Notes and the registration of

 

5



--------------------------------------------------------------------------------

transfers of Notes. Indenture Trustee initially shall be Transfer Agent and
Registrar for the purpose of registering Notes and transfers of Notes as herein
provided. The Transfer Agent and Registrar shall be permitted to resign upon 30
days’ written notice to the Servicer and Issuer. Upon any resignation of any
Transfer Agent and Registrar, Issuer shall promptly appoint a successor or, if
it elects not to make such an appointment, assume the duties of Transfer Agent
and Registrar.

If a Person other than Indenture Trustee is appointed by Issuer as Transfer
Agent and Registrar, Issuer will give Indenture Trustee prompt written notice of
the appointment of a Transfer Agent and Registrar and any change in the location
of Transfer Agent and Registrar and Note Register. Indenture Trustee shall have
the right to inspect the Note Register at all reasonable times and to obtain
copies thereof, and Indenture Trustee shall have the right to conclusively rely
upon a certificate executed on behalf of Transfer Agent and Registrar by an
officer thereof as to the names and addresses of the Noteholders and the
principal amounts and numbers of such Notes.

Upon surrender for registration of transfer of any Note at the office or agency
of Transfer Agent and Registrar, to be maintained as provided in Section 3.2, if
the requirements of Section 8-401 of the UCC are satisfied as determined by the
Administrator, Issuer shall execute, and upon receipt of such surrendered Note,
Indenture Trustee shall authenticate and deliver to the Noteholder, in the name
of the designated transferee or transferees, one or more new Notes (of the same
Series and Class) in any authorized denominations of like aggregate principal
amount.

At the option of a Noteholder, Notes may be exchanged for other Notes (of the
same Series and Class) in any authorized denominations and of like aggregate
principal amount, upon surrender of such Notes to be exchanged at the office or
agency of Transfer Agent and Registrar. Whenever any Notes are so surrendered
for exchange, if the requirements of Section 8-401 of the UCC are satisfied as
determined by the Administrator, Issuer shall execute, and upon receipt of such
surrendered Note, Indenture Trustee shall authenticate and deliver to the
Noteholder, the Notes which the Noteholder making the exchange is entitled to
receive.

All Notes issued upon any registration of transfer or exchange of Notes shall
evidence the same obligations, evidence the same debt, and be entitled to the
same rights and privileges under this Indenture, as the Notes surrendered upon
such registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed by, or be accompanied by a written instrument of transfer
in a form satisfactory to Indenture Trustee duly executed by, the Noteholder
thereof or its attorney-in-fact duly authorized in writing, and by such other
documents as Indenture Trustee may reasonably require.

Any Note held by Transferor (or an Affiliate of Transferor disregarded as an
entity separate from the Transferor for federal income tax purposes) at any time
after the date of its initial issuance may be transferred or exchanged to a
Person other than the Transferor (or an Affiliate of Transferor disregarded as
an entity separate from the Transferor for federal income tax purposes) only
upon the delivery to the Owner Trustee and Indenture Trustee of a Tax Opinion
dated as of the date of such transfer or exchange, as the case may be, with
respect to such transfer or exchange, and until such transfer or exchange, any
such Note shall be evidenced by Definitive Notes or in book-entry form, but not
through DTC.

 

6



--------------------------------------------------------------------------------

The registration of transfer of any Note shall be subject to the additional
requirements, if any, set forth in the related Indenture Supplement.

Unless otherwise provided in the related Indenture Supplement, no service charge
shall be made for any registration of transfer or exchange of Notes, but Issuer
and Transfer Agent and Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of such Notes.

All Notes surrendered for registration of transfer and exchange shall be
canceled by Issuer and delivered to Indenture Trustee for subsequent destruction
in accordance with Indenture Trustee’s standard procedures. Indenture Trustee
shall destroy the Global Note upon its exchange in full for Definitive Notes in
accordance with Indenture Trustee’s standard procedures.

The preceding provisions of this Section 2.5 notwithstanding, Issuer shall not
be required to make, and Transfer Agent and Registrar need not register,
transfers or exchanges of Notes for a period of twenty (20) days preceding the
due date for any payment with respect to the Note.

Any reference in this Indenture to Transfer Agent and Registrar shall include
any co-transfer agent and co-registrar unless the context otherwise requires.
Indenture Trustee will enter into any agency agreement reasonably acceptable to
the Indenture Trustee with any co-transfer agent and co-registrar not a party to
this Indenture, which will implement the provisions of this Indenture that
relate to such agent.

Notwithstanding anything to the contrary in this Section 2.5, Transferor shall
not execute, and (if given prior written notice by the Servicer of the inability
of the Transferor to execute any Subject Instrument by operation of
this paragraph) the Transfer Agent and Registrar shall not register the transfer
of, any Subject Instrument if (i) after giving effect to the execution or
transfer of such Subject Instrument, there would be 95 or more Private Holders
or (ii) the transferee is none of (a) a United States Person, (b) a Person other
than a United States Person who has provided Indenture Trustee and Transferor
with Internal Revenue Service form W-8ECI, or (c) such other Person other than a
United States Person with respect to whom Indenture Trustee and Transferor have
received appropriate withholding documentation and other assurances (which may
include legal opinions) confirming that such transferee is not subject to U.S.
federal income tax withholding in respect of payments attributable to a Subject
Instrument. No transfer, assignment or other conveyance of, or sale of a
participation interest in, a Subject Instrument shall be permitted unless the
Transfer Agent and Registrar is permitted to register the same in accordance
with the immediately preceding sentence. Additionally, no Subject Instrument, or
portion thereof, shall be transferred on or through (i) an “established
securities market” within the meaning of Section 7704(b)(1) of the Code and any
proposed, temporary or final treasury regulation thereunder, including, without
limitation, an over-the-counter market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations or (ii) “secondary market” or
“substantial equivalent thereof” within the meaning of Section 7704(b)(2) of the
Code and any proposed, temporary or final treasury regulation

 

7



--------------------------------------------------------------------------------

thereunder, including a market wherein interests in the Issuer or the
Certificate Trust are regularly quoted by any Person making a market in such
interests and a market wherein any Person regularly makes available bid or offer
quotes with respect to interests in the Issuer or the Certificate Trust and
stands ready to effect buy or sell transactions at the quoted prices for itself
or on behalf of others. Any attempted transfer, assignment, conveyance,
participation or subdivision in contravention of the preceding restrictions, as
reasonably determined by the Transferor, shall be void ab initio and the
purported transferor, seller or subdivider of such Subject Instrument shall be
treated as the Holder of such Subject Instrument for all purposes of this
Agreement.

Section 2.6 Mutilated, Destroyed, Lost or Stolen Notes. If (a) any mutilated
Note is surrendered to the Transfer Agent and Registrar, or Transfer Agent and
Registrar receives evidence to its satisfaction of the destruction, loss or
theft of any Note, and (b) in case of destruction, loss, or theft there is
delivered to the Transfer Agent and Registrar and the Indenture Trustee such
security or indemnity as may be required by them to hold Issuer, the
Noteholders, Indenture Trustee and Transfer Agent and Registrar harmless, then,
in the absence of notice to Issuer, Transfer Agent and Registrar or Indenture
Trustee that such Note has been acquired by a protected purchaser (as defined in
Section 8-303 of the UCC as in effect in the State of New York), Issuer shall
execute, and Indenture Trustee shall authenticate and (unless the Transfer Agent
and Registrar is different from the Indenture Trustee, in which case the
Transfer Agent and Registrar shall) deliver, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Note, a replacement Note of like tenor
(including the same date of issuance) and principal amount, bearing a number not
contemporaneously outstanding; provided, however, that if any such mutilated,
destroyed, lost or stolen Note shall have become or within seven (7) days shall
be due and payable, or shall have been selected or called for redemption,
instead of issuing a replacement Note, Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered. If,
after the delivery of such replacement Note or payment of a destroyed, lost or
stolen Note pursuant to the proviso to the preceding sentence, a protected
purchaser (as defined in Section 8-303 of the UCC as in effect in the State of
New York) of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, Issuer and Indenture Trustee shall be
entitled to recover such replacement Note (or such payment) from the Person to
whom it was delivered or any Person taking such replacement Note from such
Person to whom such replacement Note was delivered or any assignee of such
Person, except a protected purchaser, and shall be entitled to recover upon the
security or indemnity provided therefor to the extent of any loss, damage, cost
or expense incurred by Issuer or Indenture Trustee in connection therewith.

Upon the issuance of any replacement Note under this Section 2.6, Issuer may
require the payment by the Holder of such Note of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the fees and expenses of Indenture Trustee
or Transfer Agent and Registrar) connected therewith.

Every replacement Note issued pursuant to this Section 2.6 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of an obligation of the Issuer, as if originally issued,
whether or not the mutilated, destroyed, lost or stolen Note shall be found at
any time, and shall be entitled to all the benefits of this Indenture equally
and proportionately with any and all other Notes duly issued hereunder.

 

8



--------------------------------------------------------------------------------

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 2.7 Persons Deemed Owners. Prior to due presentment for registration of
transfer of any Note, Issuer, Transferor, Indenture Trustee and any agent of
Issuer, Transferor or Indenture Trustee shall treat the Person in whose name any
Note is registered as the owner of such Note for the purpose of receiving
distributions pursuant to the terms of the applicable Indenture Supplement and
for all other purposes whatsoever, whether or not such Note is overdue, and none
of Issuer, Transferor, Indenture Trustee or any agent of Issuer, Transferor or
Indenture Trustee shall be affected by any notice to the contrary.

Section 2.8 Appointment of Paying Agent.

(a) The Paying Agent shall make distributions to Noteholders from the
appropriate account or accounts maintained for the benefit of Noteholders as
specified in any Indenture Supplement. Any Paying Agent shall have the revocable
power to withdraw funds from such appropriate account or accounts for the
purpose of making distributions referred to above and shall report such
withdrawals to the Indenture Trustee. The Paying Agent shall initially be the
Indenture Trustee and any co-paying agent chosen by the Issuer and acceptable to
the Indenture Trustee. Indenture Trustee shall be permitted to resign as Paying
Agent upon 30 days’ written notice to the Servicer. In the event that the
Indenture Trustee shall no longer be the Paying Agent, the Indenture Trustee
shall appoint a successor to act as Paying Agent who shall be reasonably
acceptable to the Issuer. Issuer reserves the right at any time to vary or
terminate the appointment of a Paying Agent for the Notes, and to appoint
additional or other Paying Agents, provided that it will at all times maintain
Indenture Trustee as a Paying Agent. The provisions of Sections 6.1 and 6.4
shall apply to the Indenture Trustee also in its role as Paying Agent.

Indenture Trustee will enter into any agency agreement reasonably acceptable to
the Indenture Trustee with any co-paying agent not a party to this Indenture,
which will implement the provisions of this Indenture that relate to such agent.
Any reference in this Indenture to the Paying Agent shall include any co-paying
agent unless the context requires otherwise.

Notice of all changes in the identity or specified office of a Paying Agent will
be delivered promptly to the Noteholders by Indenture Trustee.

(b) Indenture Trustee shall cause each Paying Agent (other than itself) to
execute and deliver to Indenture Trustee an instrument in which such Paying
Agent shall agree with Indenture Trustee that such Paying Agent will hold all
sums, if any, held by it for payment to the Noteholders in trust for the benefit
of the Noteholders entitled thereto until such sums shall be paid to such
Noteholders and shall give the Indenture Trustee notice of any default by the
Issuer in the making of any such payment and shall agree, and if Indenture
Trustee is Paying Agent it hereby agrees, that it shall comply with all
requirements of the Code regarding the withholding by Indenture Trustee of
payments in respect of federal income taxes due from the Note Owners.

 

9



--------------------------------------------------------------------------------

Section 2.9 Access to List of Noteholders’ Names and Addresses.

(a) Issuer will furnish or cause to be furnished by the Transfer Agent and
Registrar to Indenture Trustee, Servicer or Paying Agent, within five
(5) Business Days after receipt by Issuer of a written request therefor from
Indenture Trustee, Servicer or Paying Agent, respectively, a list of the names
and addresses of the Noteholders as of the most recent Record Date. Unless
otherwise provided in the related Indenture Supplement, the Holders of not less
than 10% of the principal balance of the Outstanding Notes of any Series (the
“Applicants”) may apply in writing to Indenture Trustee, and if such application
states that the Applicants desire to communicate with other Noteholders of any
Series with respect to their rights under this Indenture or under the Notes and
is accompanied by a copy of the communication which such Applicants propose to
transmit, then Indenture Trustee, after having been adequately indemnified by
such Applicants for its costs and expenses, shall afford or shall cause Transfer
Agent and Registrar to afford such Applicants access during normal business
hours to the most recent list of Noteholders held by Indenture Trustee and shall
give Servicer notice that such request has been made, within five (5) Business
Days after the receipt of such application. The Indenture Trustee shall keep in
as current a form as is reasonably practicable the most recent list available to
it of Noteholders.

(b) Every Noteholder, by receiving and holding a Note, agrees that none of
Issuer, Indenture Trustee, Transfer Agent and Registrar and Servicer or any of
their respective agents and employees shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the
Noteholders hereunder, regardless of the sources from which such information was
derived.

Section 2.10 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption shall, if surrendered to any Person other than
Indenture Trustee, be delivered to Indenture Trustee and shall be promptly
canceled by it. Issuer may at any time deliver to Indenture Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
Issuer may have acquired in any lawful manner whatsoever, and all Notes so
delivered shall be promptly canceled by Indenture Trustee. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.10, except as expressly permitted by this Indenture. All canceled
Notes held by Indenture Trustee shall be disposed of by it in its customary
manner unless Issuer shall direct Indenture Trustee in a timely manner that they
be returned to Issuer.

Section 2.11 New Issuances.

(a) Pursuant to one or more Indenture Supplements, Transferor may from time to
time direct the Owner Trustee, on behalf of Issuer, to issue one or more new
Series of Notes (a “New Issuance”). The Notes of all outstanding Series shall be
equally and ratably entitled as provided herein to the benefits of this
Indenture without preference, priority or distinction, all in accordance with
the terms and provisions of this Indenture and the applicable Indenture
Supplement except, with respect to any Series or Class, as provided in the
related Indenture Supplement. Interest on and principal of the Notes of each
outstanding Series shall be paid as specified in the Indenture Supplement
relating to such outstanding Series.

 

10



--------------------------------------------------------------------------------

(b) On or before the Closing Date relating to any new Series of Notes, the
parties hereto will execute and deliver an Indenture Supplement which will
specify the Principal Terms of such Series. The terms of such Indenture
Supplement may modify or amend the terms of this Indenture solely as applied to
such new Series. The obligation of the Owner Trustee to execute, on behalf of
Issuer, the Notes of any Series and of Indenture Trustee to authenticate such
Notes (other than any Series issued pursuant to an Indenture Supplement dated as
of the date hereof) and to execute and deliver the related Indenture Supplement
is subject to the satisfaction of the following conditions:

(i) on or before the fifth day immediately preceding the related Closing Date
Transferor shall have given the Owner Trustee, Indenture Trustee, Servicer and
each Rating Agency notice (unless such notice requirement is otherwise waived)
of such issuance and the Closing Date;

(ii) Transferor shall have delivered to the Owner Trustee and Indenture Trustee
any related Indenture Supplement, in form satisfactory to the Owner Trustee and
Indenture Trustee, executed by each party hereto (other than Indenture Trustee);

(iii) Transferor shall have delivered to the Owner Trustee and Indenture Trustee
any related Enhancement Agreement executed by Transferor and the Enhancement
Provider;

(iv) the Rating Agency Condition, if applicable, shall have been satisfied with
respect to such issuance;

(v) Transferor shall have delivered to the Indenture Trustee an Officer’s
Certificate, dated as of the Closing Date to the effect that Transferor
reasonably believes such issuance will not, based on facts known to such officer
at the time of such certification, cause an Adverse Effect to occur;

(vi) Transferor shall have delivered to the Owner Trustee and Indenture Trustee
(with a copy to each Rating Agency) a Tax Opinion and an Opinion of Counsel as
to the creation and perfection of the Indenture Trustee’s security interest in
the Collateral Certificate (if such issuance occurs prior to the Certificate
Trust Termination Date) and the Receivables Trust Trustee’s security interest in
the Receivables, in each case, dated the Closing Date with respect to such
issuance;

(vii) Transferor shall have delivered to the Owner Trustee and Indenture Trustee
an Officer’s Certificate stating that the Transferor Amount shall not be less
than the Minimum Transferor Amount; and

(viii) unless the Certificate Trust has terminated, all of the conditions set
forth in Section 6.9(b) of the Pooling and Servicing Agreement have been met.

(c) Upon satisfaction of the above conditions, pursuant to Section 2.3, the
Owner Trustee, on behalf of Issuer, shall execute and Indenture Trustee shall
upon written direction of Issuer authenticate and deliver the Notes of such
Series as provided in this Indenture and the applicable Indenture Supplement.

 

11



--------------------------------------------------------------------------------

(d) Issuer may direct Indenture Trustee in writing to deposit the net proceeds
from any New Issuance in the Collection Account. Issuer may also specify that on
any Transfer Date the proceeds from the sale of any new Series may be withdrawn
from the Collection Account and treated as Shared Principal Collections.

Section 2.12 Book-Entry Notes. Unless otherwise provided in any related
Indenture Supplement, the Notes, upon original issuance, shall be issued in the
form of typewritten or printed Notes representing the Book-Entry Notes to be
delivered to the depository specified in such Indenture Supplement which shall
be the Clearing Agency or Foreign Clearing Agency, by or on behalf of such
Series.

The Notes of each Series shall, unless otherwise provided in the related
Indenture Supplement, initially be registered in the Note Register in the name
of the nominee of the Clearing Agency or Foreign Clearing Agency for such
Book-Entry Notes and shall be delivered to Indenture Trustee or, pursuant to
such Clearing Agency’s or Foreign Clearing Agency’s instructions held by
Indenture Trustee’s agent as custodian for the Clearing Agency or Foreign
Clearing Agency.

Unless and until Definitive Notes are issued under the limited circumstances
described in Section 2.14, no Note Owner shall be entitled to receive a
Definitive Note representing such Note Owner’s interest in such Note. Unless and
until Definitive Notes have been issued to the Note Owners pursuant to
Section 2.14:

(a) the provisions of this Section 2.12 shall be in full force and effect with
respect to each such Series;

(b) Indenture Trustee shall be entitled to deal with the Clearing Agency or
Foreign Clearing Agency and the Clearing Agency Participants for all purposes of
this Indenture (including the payment of principal of and interest on the Notes
of each such Series) as the authorized representatives of the Note Owners;

(c) to the extent that the provisions of this Section 2.12 conflict with any
other provisions of this Indenture, the provisions of this Section 2.12 shall
control with respect to each such Series;

(d) the rights of Note Owners of each such Series shall be exercised only
through the Clearing Agency or Foreign Clearing Agency and the applicable
Clearing Agency Participants and shall be limited to those established by law
and agreements between such Note Owners and the Clearing Agency or Foreign
Clearing Agency and/or the Clearing Agency Participants. Pursuant to the
depository agreement applicable to a Series, unless and until Definitive Notes
of such Series are issued pursuant to Section 2.14, the initial Clearing Agency
shall make book-entry transfers among the Clearing Agency Participants and
receive and transmit distributions of principal and interest on the Notes to
such Clearing Agency Participants; and

(e) whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of the Holders of Notes representing a specified
percentage of the Outstanding Amount, the Clearing Agency or Foreign Clearing
Agency shall be deemed to represent such percentage only to the extent that they
have received instructions to such effect from the Note Owners and/or Clearing
Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in the Notes and has delivered such
instructions to Indenture Trustee.

 

12



--------------------------------------------------------------------------------

Section 2.13 Notices to Clearing Agency or Foreign Clearing Agency. Whenever a
notice or other communication to the Noteholders is required under this
Indenture, unless and until Definitive Notes shall have been issued to Note
Owners pursuant to Section 2.14, Indenture Trustee shall give all such notices
and communications specified herein to be given to Noteholders to the Clearing
Agency or Foreign Clearing Agency, as applicable, and shall have no obligation
to the Note Owners.

Section 2.14 Definitive Notes. If (i) (A) Transferor advises Indenture Trustee
in writing that the Clearing Agency is no longer willing or able to discharge
properly its responsibilities as Clearing Agency with respect to the Book-Entry
Notes of a given Class or Series and (B) Indenture Trustee or Issuer is unable
to locate and reach an agreement on satisfactory terms with a qualified
successor, or (ii) after the occurrence of an Event of Default, Note Owners of
Notes evidencing more than 662/ 3% of the principal balance of the Outstanding
Notes (or such other percentage as specified in the related Indenture
Supplement) of such Class or Series, as applicable, advise Indenture Trustee and
the applicable Clearing Agency through the applicable Clearing Agency
Participants in writing that the continuation of a book-entry system is no
longer in the best interests of the Note Owners of such Class or Series, the
Indenture Trustee shall notify all Note Owners of such Class or Series of the
occurrence of such event and of the availability of Definitive Notes to Note
Owners of such Class or Series. Upon surrender to Indenture Trustee of the Notes
of such Class or Series, accompanied by registration instructions from the
applicable Clearing Agency, Issuer shall execute and Indenture Trustee shall
authenticate Definitive Notes of such Class or Series and shall recognize the
registered holders of such Definitive Notes as Noteholders under this Indenture.
Neither Issuer nor Indenture Trustee shall be liable for any delay in delivery
of such instructions, and Issuer and Indenture Trustee may conclusively rely on,
and shall be fully protected in relying on, such instructions. Upon the issuance
of Definitive Notes of such Class or Series, all references herein to
obligations imposed upon or to be performed by the applicable Clearing Agency or
Foreign Clearing Agency shall be deemed to be imposed upon and performed by
Indenture Trustee, to the extent applicable with respect to such Definitive
Notes, and Indenture Trustee shall recognize the registered holders of the
Definitive Notes of such Class or Series as Noteholders of such Class or Series
hereunder. Definitive Notes will be transferable and exchangeable at the offices
of Transfer Agent and Registrar.

Section 2.15 Global Note. If specified in the related Indenture Supplement for
any Series, Notes may be initially issued in the form of a single temporary
Global Note (the “Global Note”) in registered form, in the denomination of the
initial principal amount and substantially in the form attached to the related
Indenture Supplement. Unless otherwise specified in the related Indenture
Supplement, the provisions of this Section 2.15 shall apply to such Global Note.
The Global Note will be executed by the Issuer and authenticated by Indenture
Trustee upon the same conditions, in substantially the same manner and with the
same effect as the Definitive Notes. The Global Note may be exchanged in the
manner described in the related Indenture Supplement for Registered Notes in
definitive form.

 

13



--------------------------------------------------------------------------------

Section 2.16 Uncertificated Classes. Notwithstanding anything to the contrary
contained in this Article II or in Article XI, unless otherwise specified in any
Indenture Supplement, any provisions contained in this Article II and in Article
XI relating to the registration, form, execution, authentication, delivery,
presentation, cancellation and surrender of Notes shall not be applicable to any
uncertificated Notes, provided, however, that, except as otherwise specifically
provided in the Indenture Supplement, any such uncertificated Notes shall be
issued in “registered form” within the meaning of Code section 163(f)(1).

ARTICLE III

REPRESENTATIONS AND COVENANTS OF ISSUER

Section 3.1 Payment of Principal and Interest.

(a) Issuer will duly and punctually pay principal and interest in accordance
with the terms of the Notes as specified in the relevant Indenture Supplement.

(b) The Noteholders of a Series as of the Record Date in respect of a
Distribution Date shall be entitled to the interest accrued and payable and
principal payable on such Distribution Date as specified in the related
Indenture Supplement. All payment obligations under a Note are discharged to the
extent such payments are made to the Noteholder of record.

Section 3.2 Maintenance of Office or Agency. Issuer will maintain an office or
agency within St. Paul, Minnesota and such other locations as may be set forth
in an Indenture Supplement where Notes may be presented or surrendered for
payment, where Notes may be surrendered for registration of transfer or exchange
and where notices and demands to or upon Issuer in respect of the Notes and this
Indenture may be served. Issuer hereby initially appoints Indenture Trustee at
its Corporate Trust Office to serve as its agent for the foregoing purposes.
Issuer will give prompt written notice to Indenture Trustee and the Noteholders
of the location, and of any change in the location, of any such office or
agency. If at any time Issuer shall fail to maintain any such office or agency
or shall fail to furnish Indenture Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office, and Issuer hereby appoints Indenture Trustee at its
Corporate Trust Office as its agent to receive all such presentations,
surrenders, notices and demands.

Section 3.3 Money for Note Payments to Be Held in Trust. As specified in
Section 8.3 herein and in the related Indenture Supplement, all payments of
amounts due and payable with respect to the Notes which are to be made from
amounts withdrawn from the Collection Account and the Excess Funding Account
shall be made on behalf of Issuer by Indenture Trustee, and no amounts so
withdrawn from the Collection Account or the Excess Funding Account shall be
paid over to or at the direction of Issuer except as provided in this
Section 3.3 and in the related Indenture Supplement.

Whenever Issuer shall have a Paying Agent in addition to Indenture Trustee, it
will, on or before the Business Day next preceding each Distribution Date,
direct Indenture Trustee to deposit with such Paying Agent on or before such
Distribution Date an aggregate sum sufficient to pay the amounts then becoming
due, such sum to be (i) held in trust for the benefit of Persons

 

14



--------------------------------------------------------------------------------

entitled thereto and (ii) invested, pursuant to an Issuer Order, by Paying Agent
in Permitted Investments in accordance with the terms of the related Indenture
Supplement. For all investments made by a Paying Agent under this Section 3.3,
such Paying Agent shall be entitled to all of the rights and obligations of
Indenture Trustee under the related Indenture Supplement, such rights and
obligations being incorporated in this paragraph by this reference.

Issuer will cause each Paying Agent other than Indenture Trustee to execute and
deliver to Indenture Trustee an instrument in which such Paying Agent shall
agree with Indenture Trustee (and if Indenture Trustee acts as Paying Agent, it
hereby so agrees), subject to the provisions of this Section 3.3, that such
Paying Agent, in acting as Paying Agent, is an express agent of Issuer and,
further, that such Paying Agent will:

(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(ii) give a Responsible Officer of Indenture Trustee written notice of any
default by Issuer (or any other obligor upon the Notes) of which it has actual
knowledge in the making of any payment required to be made with respect to the
Notes;

(iii) at any time during the continuance of any such default, upon the written
request of Indenture Trustee, forthwith pay to Indenture Trustee all sums so
held in trust by such Paying Agent;

(iv) immediately resign as a Paying Agent and forthwith pay to Indenture Trustee
all sums held by it in trust for the payment of Notes if at any time it ceases
to meet the standards required to be met by a Paying Agent at the time of its
appointment; and

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to Indenture Trustee all sums held in trust by such Paying
Agent, such sums to be held by Indenture Trustee upon the same trusts as those
upon which such sums were held by such Paying Agent; and upon such payment by
any Paying Agent to Indenture Trustee, such Paying Agent shall be released from
all further liability with respect to such sums.

Section 3.4 Existence. Issuer will keep in full effect its existence, rights and
franchises as a statutory trust under the laws of the State of Delaware (unless
it becomes, or any successor Issuer hereunder is or becomes, organized under the
laws of any other State or of the United States of America, in which case Issuer
will keep in full effect its existence, rights and franchises under the laws of
such other jurisdiction) and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the Collateral and each other related instrument or agreement.

 

15



--------------------------------------------------------------------------------

Section 3.5 Protection of Collateral. Issuer will from time to time authorize,
prepare, or cause to be prepared, execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and will take such other
action necessary or advisable to:

(a) grant more effectively all or any portion of the Collateral as security for
the Notes;

(b) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(c) perfect, publish notice of, or protect the validity of any Grant made or to
be made under this Indenture;

(d) enforce any of the Collateral; or

(e) preserve and defend title to the Collateral securing the Notes and the
rights therein of Indenture Trustee and the Noteholders secured thereby against
the claims of all Persons and parties.

Issuer hereby designates Indenture Trustee its agent and attorney-in-fact to
execute any financing statement, continuation statement or other instrument
required pursuant to this Section 3.5 and provided to it. The Issuer hereby
irrevocably authorizes the Indenture Trustee to file any financing statements
and amendments thereto as may be required or advisable in order to perfect or to
continue the perfection of the security interest in the Collateral, including,
without limitation, financing statements that describe the collateral as being
of an equal, greater, or lesser scope, or with greater or lesser detail, than as
set forth in the definition of “Collateral.” The Issuer also hereby ratifies its
authorization for the Indenture Trustee to have filed in any jurisdiction any
like financing statements or amendments thereto if filed prior to the date of
execution hereof.

Section 3.6 Opinions as to Collateral. Issuer shall cause to be delivered to
Indenture Trustee the Opinions of Counsel described in Section 9.2(b) of the
Transfer and Servicing Agreement, within the time frames described therein.

Section 3.7 Performance of Obligations; Servicing of Receivables.

(a) Issuer may contract with other Persons to assist it in performing its duties
under this Indenture, and any performance of such duties by a Person identified
to Indenture Trustee in an Officer’s Certificate of Issuer shall be deemed to be
action taken by Issuer. Initially, Issuer has contracted with Administrator to
assist Issuer in performing its duties under this Indenture.

(b) Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the other Transaction Documents and in
the instruments and agreements relating to the Collateral, including but not
limited to filing or causing to be filed all UCC financing statements and
continuation statements required to be filed by the terms of this Indenture and
the Transfer and Servicing Agreement in accordance with and within the time
periods provided for herein and therein.

 

16



--------------------------------------------------------------------------------

(c) If Issuer shall have knowledge of the occurrence of a Servicer Default under
the Transfer and Servicing Agreement, Issuer shall cause Indenture Trustee to
promptly notify the Rating Agencies thereof, and shall cause Indenture Trustee
to specify in such notice the action, if any, being taken with respect to such
default. If a Servicer Default shall arise from the failure of Servicer to
perform any of its duties or obligations under the Transfer and Servicing
Agreement with respect to the Receivables, Issuer shall take all reasonable
steps available to it to remedy such failure.

(d) On and after the occurrence of a Servicer Default pursuant to Section 7.1 of
the Transfer and Servicing Agreement or a resignation of the Servicer pursuant
to Section 5.5 of the Transfer and Servicing Agreement, the Indenture Trustee
shall take such actions as are specified to be taken by it pursuant to
Section 7.2 of the Transfer and Servicing Agreement.

(e) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, Issuer agrees that it will not amend, modify, waive, supplement,
terminate or surrender, or agree to any amendment, modification, supplement,
termination, waiver or surrender of, the terms of the Transaction Documents or
the Collateral if the terms of the Transaction Documents or the Collateral, as
applicable, would require the consent of the Indenture Trustee or the
Noteholders unless the Issuer shall have obtained the consent of the Indenture
Trustee, if so required, or the consent of the Noteholders holding the required
percentage of the Outstanding Amount entitled to consent thereto, in each case
in accordance with the terms of the applicable Transaction Documents and the
Collateral.

Section 3.8 Negative Covenants. So long as any Notes are Outstanding, Issuer
will not:

(a) sell, transfer, exchange, or otherwise dispose of any part of the Collateral
unless directed to do so by Indenture Trustee, except as expressly permitted by
the Transaction Documents;

(b) claim any credit on, or make any deduction from, the principal and interest
payable in respect of the Notes (other than amounts properly withheld from such
payments under the Code or applicable state law) or assert any claim against any
present or former Noteholder by reason of the payment of any taxes levied or
assessed upon any part of the Collateral;

(c) incur, assume, guarantee or otherwise become liable, directly or indirectly,
for any indebtedness other than incurred under the Transaction Documents;

(d) (i) permit the validity or effectiveness of this Indenture to be impaired,
or permit the lien of this Indenture to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to the Notes under this Indenture except as may be
expressly permitted by the Transaction Documents, (ii) permit any Lien, charge,
excise, claim, security interest, mortgage or other encumbrance

 

17



--------------------------------------------------------------------------------

(other than Permitted Liens and liens arising under the Transaction Documents)
to be created on or extend to or otherwise arise upon or burden the Collateral
or any part thereof or any interest therein or the proceeds thereof or
(iii) permit the lien of this Indenture not to constitute a valid first priority
security interest (other than with respect to a Permitted Lien and liens arising
under the Transaction Documents) in the Collateral; or

(e) voluntarily dissolve or liquidate in whole or in part.

Section 3.9 Issuer May Consolidate, Etc., Only on Certain Terms.

(a) Issuer shall not consolidate or merge with or into any other Person, unless:

(1) the Person (if other than Issuer) formed by or surviving such consolidation
or merger (the “Surviving Person”) (i) is organized and existing under the laws
of the United States of America or any state thereof or the District of
Columbia, (ii) is not subject to regulation as an “investment company” under the
Investment Company Act and (iii) expressly assumes, by an indenture supplemental
hereto, executed and delivered to Indenture Trustee, in a form satisfactory to
Indenture Trustee, the obligation to make due and punctual payment of the
principal of and interest on all Notes and the performance of every covenant of
this Indenture on the part of Issuer to be performed or observed;

(2) immediately after giving effect to such transaction, no Event of Default or
Early Amortization Event shall have occurred and be continuing;

(3) Issuer shall have delivered to Indenture Trustee an Officer’s Certificate
stating that (i) such consolidation or merger and such supplemental indenture
comply with this Section 3.9 and (ii) all conditions precedent provided for in
this Section 3.9 relating to such transaction have been complied with (including
any filing required by the Exchange Act) and an Opinion of Counsel that such
supplemental indenture is duly authorized, executed and delivered and is valid,
binding and enforceable against the Surviving Person;

(4) the Rating Agency Condition shall have been satisfied with respect to such
transaction;

(5) Issuer shall have received a Tax Opinion with respect to such consolidation
or merger; and

(6) any action that is necessary to maintain the lien and security interest
created by this Indenture, including the perfection thereof, shall have been
taken, and Issuer shall have delivered to the Indenture Trustee an Opinion of
Counsel with respect to the attachment and perfection of the Indenture Trustee’s
security interest in the Collateral.

For the avoidance of doubt, this Section 3.9 shall not apply to the transfer of
the Receivables and other assets to Issuer on Certificate Trust Termination
Date.

 

18



--------------------------------------------------------------------------------

(b) Issuer shall not convey or transfer any of its properties or assets,
including those included in the Collateral, substantially as an entirety to any
Person, unless:

(1) the Person that acquires by conveyance or transfer the properties and assets
of Issuer the conveyance or transfer of which is hereby restricted (the
“Acquiring Person”) (A) is a United States citizen or a Person organized and
existing under the laws of the United States of America or any state thereof, or
the District of Columbia, (B) is not subject to regulation as an “investment
company” under the Investment Company Act, (C) expressly assumes, by an
indenture supplemental hereto, executed and delivered to Indenture Trustee, in
form satisfactory to Indenture Trustee, the obligation to make due and punctual
payments of the principal of and interest on all Notes and the performance of
every covenant of this Indenture on the part of Issuer to be performed or
observed, (D) expressly agrees by means of such supplemental indenture that all
right, title and interest so conveyed or transferred shall be subject and
subordinate to the rights of Holders of the Notes, (E) unless otherwise provided
in such supplemental indenture, expressly agree to indemnify, defend and hold
harmless Issuer against and from any loss, liability or expense arising under or
related to this Indenture and the Notes and (F) expressly agrees by means of
such supplemental indenture that such Person (or if a group of Persons, then one
specified Person) shall make all filings with the Commission (and any other
appropriate Person) required by the Exchange Act, if any, in connection with the
Notes;

(2) immediately after giving effect to such transaction, no Event of Default or
Early Amortization Event shall have occurred and be continuing;

(3) the Rating Agency Condition shall have been satisfied with respect to such
transaction;

(4) Issuer shall have received a Tax Opinion with respect to such transaction;

(5) any action that is necessary to maintain the lien and security interest
created by this Indenture, including the perfection thereof, shall have been
taken, and Issuer shall have delivered to the Indenture Trustee an Opinion of
Counsel with respect to the creation and perfection of the Indenture Trustee’s
security interest in the Collateral; and

(6) Issuer shall have delivered to Indenture Trustee (A) an Officer’s
Certificate stating that (i) such conveyance or transfer and such supplemental
indenture comply with this Section 3.9 and (ii) all conditions precedent herein
provided for relating to such transaction have been complied with (including any
filing required by the Exchange Act) and (B) an Opinion of Counsel that such
supplemental indenture is duly authorized, executed and delivered and is valid,
binding and enforceable against the Acquiring Person.

 

19



--------------------------------------------------------------------------------

(c) Prior to the Issuer making any change in its name, identity or structure
which would make any financing statement or continuation statement filed against
it in connection herewith materially misleading within the meaning of
Section 9-507 of the UCC, the Administrator, on behalf of the Issuer, shall give
the Indenture Trustee notice of any such change and shall authorize and file
such financing statements or amendments as may be necessary to continue the
perfection of the lien of this Indenture on the Trust Assets.

Section 3.10 Successor Substituted. Upon any consolidation or merger, or any
conveyance or transfer of the properties and assets of Issuer substantially as
an entirety in accordance with Section 3.9, the Surviving Person or the
Acquiring Person, as the case may be, shall succeed to, and be substituted for,
and may exercise every right and power of, Issuer under this Indenture with the
same effect as if such Person had been named as Issuer herein. In the event of
any such conveyance or transfer, the Person named as Issuer in the first
paragraph of this Indenture or any successor which shall theretofore have become
such in the manner prescribed in this Section 3.10 shall be released from its
obligations under this Indenture as issued immediately upon the effectiveness of
such conveyance or transfer, provided that Issuer shall not be released from any
obligations or liabilities to Indenture Trustee or the Noteholders arising prior
to such effectiveness.

Section 3.11 No Other Business. Issuer shall not engage in any business other
than the activities set forth in the Trust Agreement.

Section 3.12 Investments. Except as contemplated by this Indenture or the
Transfer and Servicing Agreement, Issuer shall not own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person.

Section 3.13 Capital Expenditures. Issuer shall not make any expenditure (by
long-term or operating lease or otherwise) for capital assets (either realty or
personalty).

Section 3.14 Removal of Administrator. So long as any Notes are outstanding,
Issuer shall not remove Administrator without cause unless the Rating Agency
Condition shall have been satisfied in connection with such removal.

Section 3.15 Notice of Events of Default. Issuer agrees to give a Responsible
Officer of Indenture Trustee and the Rating Agencies prompt written notice of
each Event of Default hereunder, written notice of each default on the part of
Servicer or Transferor of its obligations under the Transfer and Servicing
Agreement or the Pooling and Servicing Agreement and each default on the part of
the Bank of its obligations under the Purchase Agreement, immediately after
obtaining knowledge thereof.

Section 3.16 Further Instruments and Acts. Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

Section 3.17 Perfection Representations and Warranties. The parties hereto agree
that the Perfection Representations and Warranties shall be a part of this
Indenture for all purposes.

 

20



--------------------------------------------------------------------------------

Section 3.18 Annual Certificate. On or prior to May 30 of each calendar year,
the Issuer will deliver to the Indenture Trustee an Officer’s Certificate
substantially in the form of Schedule 1 stating that (a) a review of the
activities of the Issuer during the prior calendar year and of its performance
under this Agreement was made under the supervision of the officer signing such
certificate and (b) to the best of such officer’s knowledge, based on such
review, the Issuer has fully performed all its obligations under this Agreement
throughout such period, or, if there has been a default in the performance of
any such obligation, specifying each such default known to such officer and the
nature and status thereof.

Section 3.19 Restricted Payments. Issuer shall not, directly or indirectly,
(i) pay any dividend or make any distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, to
the Owner Trustee or any owner of a beneficial interest in Issuer or otherwise
with respect to any ownership or equity interest or security in or of Issuer,
(ii) redeem, purchase, retire or otherwise acquire for value any such ownership
or equity interest or security or (iii) set aside or otherwise segregate any
amounts for any purpose described in clauses (i) or (ii) of this Section 3.19;
provided, however, that Issuer may make, or cause to be made, (x) distributions
as contemplated by, and to the extent funds are available for such purpose
under, the Transaction Documents and (y) payments to Indenture Trustee pursuant
to this Agreement. Issuer will not, directly or indirectly, make payments to or
distributions from the Collection Account except in accordance with the
Transaction Documents.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of this Indenture. This Indenture shall
cease to be of further effect with respect to the Notes except as to (a) rights
of registration of transfer and exchange, (b) substitution of mutilated,
destroyed, lost or stolen Notes, (c) the rights of Noteholders to receive
payments of principal thereof and interest thereon, (d) Sections 3.3, 3.7, 3.8,
3.10, 3.11 and 12.16, (e) the rights and immunities of Indenture Trustee
hereunder and the obligations of Indenture Trustee under Section 4.2, and
(f) the rights of Noteholders as beneficiaries hereof with respect to the
property so deposited with Indenture Trustee and payable to all or any of them,
and Indenture Trustee, on written demand of and at the expense of Issuer, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture with respect to the Notes when:

(i) either

(A) all Notes theretofore authenticated and delivered (other than (1) Notes
which have been destroyed, lost or stolen and which have been replaced, or paid
as provided in Section 2.6, and (2) Notes for whose full payment Issuer has
theretofore deposited money in trust, which money has thereafter been repaid to
Issuer or discharged from such trust, as provided in Section 3.3) have been
delivered to Indenture Trustee for cancellation; or

 

21



--------------------------------------------------------------------------------

(B) all Notes not theretofore delivered to Indenture Trustee for cancellation:

(1) have become due and payable;

(2) will become due and payable at the Series Final Maturity Date for such Class
or Series of Notes; or

(3) are to be called for redemption within one year under arrangements
satisfactory to Indenture Trustee for the giving of notice of redemption by
Indenture Trustee in the name, and at the expense, of Issuer;

(4) and Issuer, in the case of (1), (2) or (3) above, has irrevocably deposited
or caused to be irrevocably deposited with Indenture Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to Indenture Trustee for cancellation when
due at the Series Final Maturity Date for such Class or Series of Notes or the
Redemption Date (if Notes shall have been called for redemption pursuant to the
related Indenture Supplement), as the case may be;

(ii) Issuer has paid or caused to be paid all other sums payable hereunder by
Issuer; and

(iii) Issuer has delivered to Indenture Trustee an Officer’s Certificate, an
Opinion of Counsel and (if required by the TIA or Indenture Trustee) an
Independent Certificate from a firm of certified public accountants, each
meeting the applicable requirements of Section 12.1(a) and each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of Issuer to Indenture Trustee under Section 5.9 of the Transfer and
Servicing Agreement and of Indenture Trustee to the Noteholders under
Section 4.2 shall survive such satisfaction and discharge.

Section 4.2 Application of Issuer Money. All monies deposited with Indenture
Trustee pursuant to Section 4.1 shall be held in trust and applied by it, in
accordance with the provisions of the Notes, this Indenture and the applicable
Indenture Supplement, to make payments, either directly or through any Paying
Agent to the Noteholders and for the payment in respect of which such monies
have been deposited with Indenture Trustee, of all sums due and to become due
thereon for principal and interest; but such monies need not be segregated from
other funds except to the extent required herein or in the Transfer and
Servicing Agreement or required by law.

 

22



--------------------------------------------------------------------------------

ARTICLE V

EARLY AMORTIZATION EVENTS, DEFAULTS AND REMEDIES

Section 5.1 Early Amortization Events. If any one of the following events (each,
a “Trust Early Amortization Event”) shall occur:

(a) the occurrence of an Insolvency Event relating to the Bank or Transferor;

(b) the Bank shall become unable for any reason to Convey Receivables to
Transferor pursuant to the Purchase Agreement, the Seller shall become unable
for any reason to Convey Receivables to the Certificate Trust under the Pooling
and Servicing Agreement or Transferor shall become unable for any reason to
Convey Receivables to Issuer pursuant to the Transfer and Servicing Agreement;
or

(c) the Receivables Trust, Transferor or Issuer shall become subject to
regulation by the Commission as an “investment company” within the meaning of
the Investment Company Act;

then an Early Amortization Event with respect to all Series of Notes shall occur
without any notice or other action on the part of Indenture Trustee or the
Noteholders immediately upon the occurrence of such event.

Upon the occurrence of an Early Amortization Event, payment on the Notes of each
Series will be made in accordance with the terms of the related Indenture
Supplement.

Section 5.2 Events of Default. Unless otherwise specified in the applicable
Indenture Supplement, “Event of Default,” wherever used herein, means with
respect to any Series any one of the following events (whatever the reason for
such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

(a) default in the payment of the principal of any Note of that Series, if and
to the extent not previously paid, when the same becomes due and payable on its
Series Final Maturity Date; or

(b) default in the payment of any interest on any Note of that Series when the
same becomes due and payable, and such default shall continue for a period of
thirty-five (35) days; or

(c) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of Issuer in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, conservator, liquidator, assignee, custodian,
trustee, sequestrator or similar official for Issuer or ordering the winding-up
or liquidation of Issuer’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or

 

23



--------------------------------------------------------------------------------

(d) the commencement by Issuer of a voluntary case under any applicable federal
or state bankruptcy, insolvency or other similar law now or hereafter in effect,
or the consent by Issuer to the entry of an order for relief in an involuntary
case under any such law, or the consent by Issuer to the appointment of or the
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator or similar official of Issuer, or the making by Issuer
of any general assignment for the benefit of creditors, or the failure by Issuer
generally to pay, or the admission in writing by Issuer of its inability to pay,
its debts as such debts become due, or the taking of action by Issuer in
furtherance of any of the foregoing; or

(e) default in the observance or performance of any covenant or agreement of
Issuer made in this Indenture made in respect of the Notes of such Series (other
than a covenant or agreement, a default in the observance or performance of
which is elsewhere in this Section 5.2 specifically dealt with) (all of such
covenants and agreements in the Indenture which are not expressly stated to be
for the benefit of a particular Series being deemed to be in respect of the
Notes of all Series for this purpose) and, which failure has a material adverse
effect on the Holders of Notes of the affected Series and such default shall
continue or not be cured for a period of sixty (60) days after there shall have
been given, by registered or certified mail, return receipt requested to Issuer
by Indenture Trustee or to Issuer and Indenture Trustee by the Holders of Notes
representing at least 25% of the principal balance of the Outstanding Notes of
such Series, a written notice specifying such default and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder and
continues to affect materially and adversely the interests of the Holders of
Notes for such 60-day period; or

(f) any additional events specified in the Indenture Supplement related to such
Series.

Issuer shall deliver to a Responsible Officer of Indenture Trustee, within five
(5) days after the occurrence thereof, written notice in the form of an
Officer’s Certificate of any event which with the giving of notice and the lapse
of time would become an Event of Default, its status and what action Issuer is
taking or proposes to take with respect thereto.

Section 5.3 Acceleration of Maturity; Rescission and Annulment. If an Event of
Default described in paragraph (a), (b), (e) or (f) of Section 5.2 should occur
and be continuing with respect to a Series, then and in every such case
Indenture Trustee or the Holders of Notes representing more than 50% of the
principal balance of the Outstanding Notes of such Series may declare all the
Notes of such Series to be immediately due and payable, by a notice in writing
to Issuer (and to a Trustee Officer of Indenture Trustee if declared by
Noteholders), and upon any such declaration the unpaid principal amount of such
Notes, together with accrued and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable.

If an Event of Default described in paragraph (c) or (d) of Section 5.2 should
occur and be continuing, then the unpaid principal of the Notes, together with
accrued and unpaid interest thereon through the date of acceleration, shall
automatically become due and payable.

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
Indenture Trustee as hereinafter provided in this Article V, the Holders of
Notes representing more than 50% of the principal balance of the Outstanding
Notes of such Series, by written notice to Issuer, a Responsible Officer of
Indenture Trustee and the Rating Agencies, may rescind and annul such
declaration and its consequences; provided, that:

 

24



--------------------------------------------------------------------------------

(a) Issuer has paid or deposited with Indenture Trustee a sum sufficient to pay:

(i) all payments of principal of and interest on all Notes and all other amounts
that would then be due hereunder or upon such Notes if the Event of Default
giving rise to such acceleration had not occurred; and

(ii) all sums paid or advanced by Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of Indenture Trustee and its
agents and counsel; and

(b) all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 5.13.

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

Section 5.4 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

(a) Issuer covenants that if (i) default is made in the payment of any interest
on any Note when the same becomes due and payable, and such default continues
for a period of thirty-five (35) days following the date on which such interest
became due and payable, or (ii) default is made in the payment of principal of
any Note, if and to the extent not previously paid, when the same becomes due
and payable on the Series Final Maturity Date, Issuer will, upon demand of
Indenture Trustee, pay to it, for the benefit of the Holders of the Notes of the
affected Series, the whole amount then due and payable on such Notes for
principal and interest (together with interest on overdue and unpaid “Monthly
Interest” as defined in, and to the extent specified in, the related Indenture
Supplement), and in addition thereto will pay such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of Indenture
Trustee and its agents and counsel.

(b) In case Issuer shall fail forthwith to pay such amounts upon such demand,
Indenture Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against Issuer or other obligor upon such Notes and collect in the manner
provided by law out of the property of Issuer or other obligor upon such Notes,
wherever situated, the moneys adjudged or decreed to be payable.

(c) If an Event of Default occurs and is continuing, Indenture Trustee may, as
more particularly provided in Section 5.5, in its discretion, proceed to protect
and enforce its rights and the rights of the Noteholders of the affected Series,
by such appropriate Proceedings as Indenture Trustee shall deem necessary to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy or legal or equitable
right vested in Indenture Trustee by this Indenture or by law.

 

25



--------------------------------------------------------------------------------

(d) In case there shall be pending, relative to Issuer or any other obligor upon
the Notes of the affected Series, or any Person having or claiming an ownership
interest in the Collateral, Proceedings under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or in case a receiver, conservator, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator, custodian or
other similar official shall have been appointed for or taken possession of
Issuer or its property or such other obligor or Person, or in case of any other
comparable judicial Proceedings relative to Issuer or other obligor upon the
Notes of such Series, or to the creditors or property of Issuer or such other
obligor, Indenture Trustee, irrespective of whether the principal of any Notes
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether Indenture Trustee shall have made any
demand pursuant to the provisions of this Section 5.4, shall be entitled and
empowered, by intervention in such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes of such Series and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of Indenture Trustee (including any claim for reasonable compensation
to Indenture Trustee and each predecessor Indenture Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all expenses
and liabilities incurred, and all advances made, by Indenture Trustee and each
predecessor Indenture Trustee, except as a result of negligence or willful
misconduct) and of the Noteholders of such Series allowed in such Proceedings;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of Notes of such Series in any election of a trustee, a standby
trustee or Person performing similar functions in any such Proceedings;

(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Noteholders of such Series and of Indenture Trustee on their
behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of Indenture Trustee or the
Holders of Notes of such Series allowed in any judicial Proceedings relative to
Issuer, its creditors and its property;

and any trustee, receiver, conservator, liquidator, custodian, assignee,
sequestrator or other similar official in any such Proceeding is hereby
authorized by each of such Noteholders to make payments to Indenture Trustee,
and, in the event that Indenture Trustee shall consent to the making of payments
directly to such Noteholders, to pay to Indenture Trustee such amounts as shall
be sufficient to cover reasonable compensation to Indenture Trustee, each
predecessor Indenture Trustee and their respective agents, attorneys and
counsel, and all other expenses and liabilities incurred, and all advances made,
by Indenture Trustee and each predecessor Indenture Trustee except as a result
of negligence or willful misconduct.

 

26



--------------------------------------------------------------------------------

(e) Nothing herein contained shall be deemed to authorize Indenture Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any
Noteholder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof or to authorize
Indenture Trustee to vote in respect of the claim of any Noteholder in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

(f) All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by Indenture Trustee without the possession of
any of the Notes or the production thereof in any trial or other Proceedings
relative thereto, and any such action or Proceedings instituted by Indenture
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment, subject to the payment of the expenses, disbursements and
compensation of Indenture Trustee, each predecessor Indenture Trustee and their
respective agents and attorneys, shall be for the benefit of the Holders of the
Notes of the affected Series as provided herein.

(g) In any Proceedings brought by Indenture Trustee (and also any Proceedings
involving the interpretation of any provision of this Indenture to which
Indenture Trustee shall be a party), Indenture Trustee shall be held to
represent all the Holders of the Notes of the affected Series, and it shall not
be necessary to make any such Noteholder a party to any such Proceedings.

Section 5.5 Remedies; Priorities.

(a) If an Event of Default shall have occurred and be continuing with respect to
any Series, and the Notes of such Series have been accelerated pursuant to
Section 5.3, Indenture Trustee may do one or more of the following (subject to
Sections 5.6 and 12.16):

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Notes of the affected Series
or under this Indenture with respect thereto, whether by declaration or
otherwise, enforce any judgment obtained, and collect from Issuer and any other
obligor upon such Notes moneys adjudged due;

(ii) take any other appropriate action to protect and enforce the rights and
remedies of Indenture Trustee and the Holders of the Notes of the affected
Series;

(iii) cause the Receivables Trust to sell to a Permitted Assignee Principal
Receivables (or interests therein) in an amount equal to the Collateral Amount
of the accelerated Series and the related Finance Charge Receivables in
accordance with Section 5.16;

 

27



--------------------------------------------------------------------------------

provided, however, that Indenture Trustee may not exercise the remedy described
in subparagraph (iii) above unless (A) (1) the Holders of Notes representing
100% of the principal balance of the Outstanding Notes of the affected Series
consent in writing thereto, (2) Indenture Trustee determines that any proceeds
of such exercise distributable to the Noteholders of the affected Series are
sufficient to discharge in full all amounts then due and unpaid upon the Notes
for principal and interest and is directed to exercise this remedy by Holders of
Notes representing more than 50% of the principal balance of the Outstanding
Notes of such Series, or (3) Indenture Trustee determines that the Collateral
may not continue to provide sufficient funds for the payment of principal of and
interest on the Notes as they would have become due if the Notes had not been
declared due and payable, and Indenture Trustee obtains the consent of the
Holders of Notes representing at least 662/ 3% of the principal balance of the
Outstanding Notes of each Class of such Series and (B) Indenture Trustee has
been provided with an Opinion of Counsel to the effect that the exercise of such
remedy complies with applicable federal and state securities laws. In
determining such sufficiency or insufficiency with respect to clauses (A)(2) and
(A)(3), Indenture Trustee may, but need not, obtain and conclusively rely upon
an opinion of an Independent investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose.

The remedies provided in this Section 5.5(a) are the exclusive remedies provided
to the Noteholders of a Series with respect to the Collateral following an Event
of Default that arises only with respect to such Series, and each of the
Noteholders (by their acceptance of their respective interests in the Notes) or
Indenture Trustee hereby expressly waive any other remedy that might have been
available under the applicable UCC.

(b) If Indenture Trustee collects any money or property pursuant to this Article
V following the acceleration of the Notes of the affected Series pursuant to
Section 5.3 (so long as such a declaration shall not have been rescinded or
annulled), it shall pay out the money or property in the following order:

 

FIRST:

     to Indenture Trustee for amounts due pursuant to Section 5.9 of the
Transfer and Servicing Agreement; and

SECOND:

     unless otherwise specified in the related Indenture Supplement, to the
applicable Persons for distribution in accordance with the related Indenture
Supplement with such amounts being deemed to be Principal Collections and
Finance Charge Collections in the same proportion as (x) the outstanding
principal balance of the Notes bears to (y) the sum of the accrued and unpaid
interest on the Notes and other fees and expenses payable in connection
therewith under the applicable Indenture Supplement, including the amounts
payable under any Enhancements with respect to such Series.

(c) Indenture Trustee may, upon notification to Issuer, fix a record date and
payment date for any payment to Noteholders of the affected Series pursuant to
this Section 5.5. At least fifteen (15) days before such record date, Indenture
Trustee shall mail or send by facsimile, at the expense of Servicer, to each
such Noteholder a notice that states the record date, the payment date and the
amount to be paid.

 

28



--------------------------------------------------------------------------------

(d) In addition to the application of money or property referred to in
Section 5.5(b) for an accelerated Series, amounts then held in the Collection
Account, Excess Funding Account or any Series Accounts for such Series and any
amounts available under the Enhancement for such Series shall be used to make
payments to the Holders of the Notes of such Series and the Enhancement Provider
for such Series in accordance with the terms of this Indenture, the related
Indenture Supplement and the Enhancement for such Series. Following the sale of
any Principal Receivables and related Finance Charge Receivables pursuant to
Section 5.5(a)(iii) (or interests therein) for a Series and the application of
the proceeds of such sale to such Series and the application of the amounts then
held in the Collection Account, the Excess Funding Account and any Series
Accounts for such Series as are allocated to such Series and any amounts
available under the Enhancement for such Series, such Series shall no longer be
entitled to any allocation of Collections or other property constituting the
Collateral under this Indenture.

Section 5.6 Optional Preservation of the Collateral. If the Notes of any Series
have been declared to be due and payable under Section 5.3 following an Event of
Default and such declaration and its consequences have not been rescinded and
annulled, and Indenture Trustee has not received directions from the Noteholders
pursuant to Section 5.12, Indenture Trustee may, but need not, elect to maintain
possession of the portion of the Collateral which secures such Notes and apply
proceeds of the Collateral to make payments on such Notes to the extent such
proceeds are available therefor. It is the desire of the parties hereto and the
Noteholders that there be at all times sufficient funds for the payment of
principal of and interest on the Notes, and Indenture Trustee shall take such
desire into account when determining whether or not to maintain possession of
the Collateral. In determining whether to maintain possession of the Collateral,
Indenture Trustee may, but need not, obtain and conclusively rely upon an
opinion of an Independent investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose.

Section 5.7 Limitation on Suits. No Noteholder shall have any right to institute
any proceedings, judicial or otherwise, with respect to this Indenture, or for
the appointment of a receiver or trustee, or for any other remedy hereunder,
unless:

(a) the Holders of Notes representing not less than 25% of the principal balance
of the Outstanding Notes of each affected Series have made written request to
Indenture Trustee to institute such Proceeding in its own name as indenture
trustee;

(b) such Noteholder or Noteholders has previously given written notice to
Indenture Trustee of a continuing Event of Default;

(c) such Noteholder or Noteholders has offered to Indenture Trustee indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred in
compliance with such request;

(d) Indenture Trustee for sixty (60) days after its receipt of such request and
offer of indemnity has failed to institute any such Proceeding; and

(e) no direction inconsistent with such written request has been given to
Indenture Trustee during such 60-day period by the Holders of Notes representing
more than 50% of the principal balance of the Outstanding Notes of such Series;

 

29



--------------------------------------------------------------------------------

it being understood and intended that no one or more Noteholders of the affected
Series shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Noteholders of such Series or to obtain or to seek to obtain
priority or preference over any other Noteholders of such Series or to enforce
any right under this Indenture, except in the manner herein provided.

In the event Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders of such
affected Series, each representing no more than 50% of the principal balance of
the Outstanding Notes of such Series, Indenture Trustee in its sole discretion
may determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.

Section 5.8 Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture, each Noteholder
shall have the right which is absolute and unconditional to receive payment of
the principal of and interest in respect of such Note as such principal and
interest becomes due and payable and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Noteholder.

Section 5.9 Restoration of Rights and Remedies. If Indenture Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned, or has
been determined adversely to Indenture Trustee or to such Noteholder, then and
in every such case Issuer, Indenture Trustee and such Noteholder shall, subject
to any determination in such Proceeding, be restored severally and respectively
to their former positions hereunder, and thereafter all rights and remedies of
Indenture Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.

Section 5.10 Rights and Remedies Cumulative. No right, remedy, power or
privilege herein conferred upon or reserved to Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right, remedy, power or
privilege, and every right, remedy, power or privilege shall, to the extent
permitted by law, be cumulative and in addition to every other right, remedy,
power or privilege given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.

Section 5.11 Delay or Omission Not Waiver. No failure to exercise and no delay
in exercising, on the part of Indenture Trustee or of any Noteholder or other
Person, any right or remedy occurring hereunder upon any Event of Default shall
impair any such right or remedy or constitute a waiver thereof of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article V or by law to Indenture Trustee or to the Noteholders may be exercised
from time to time, and as often as may be deemed expedient, by Indenture Trustee
or by the Noteholders, as the case may be.

 

30



--------------------------------------------------------------------------------

Section 5.12 Rights of Noteholders to Direct Indenture Trustee. The Holders of
Notes representing more than 50% of the principal balance of the Outstanding
Notes of any affected Series shall have the right to direct in writing the time,
method and place of conducting any Proceeding for any remedy available to
Indenture Trustee with respect to such Series or exercising any trust or power
conferred on Indenture Trustee with respect to such Series; provided, however,
that subject to Section 6.1 Indenture Trustee shall have the right to decline
any such direction if:

(a) Indenture Trustee, after being advised by counsel, determines that the
action so directed is in conflict with any rule of law or with this Indenture;

(b) Indenture Trustee in good faith shall, by a Responsible Officer of Indenture
Trustee, determine that the Proceedings so directed would be illegal or involve
Indenture Trustee in personal liability or be unjustly prejudicial to the
Noteholders not parties to such direction; or

(c) Indenture Trustee reasonably believes it will not be adequately indemnified
against the costs, expenses and liabilities which might be incurred by it in
complying with the action so directed.

Section 5.13 Waiver of Past Defaults. Prior to the declaration of the
acceleration of the maturity of the Notes of the affected Series as provided in
Section 5.3, Holders of Notes representing more than 50% of the principal
balance of the Outstanding Notes of such Series (or with respect to any such
Series with two or more Classes, of each Class), may, on behalf of all such
Noteholders, waive in writing any past default, with written notice to Indenture
Trustee, with respect to such Notes and its consequences, except a default:

(a) in the payment of the principal or interest in respect of any Note of such
Series, or

(b) in respect of a covenant or provision hereof that under Section 10.2 cannot
be modified or amended without the consent of the Noteholder of each Outstanding
Note affected.

Upon any such written waiver, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

Section 5.14 Undertaking for Costs. All parties to this Indenture agree, and
each Noteholder by its acceptance thereof shall be deemed to have agreed, that
any court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against Indenture Trustee
for any action taken, suffered or omitted by it as Indenture Trustee, the filing
by any party litigant in such suit of an undertaking to pay the costs of such
suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant
(other than Indenture Trustee) in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.14 shall not apply to any suit instituted by
Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders (in compliance with Section 5.8), holding Notes representing more
than 10% of the principal balance of the Outstanding Notes of the affected
Series, or to any suit instituted by any Noteholder for the enforcement of the
payment of the principal or interest in respect of any Note on or after the
Distribution Date on which any of such amounts was due (or, in the case of
redemption, on or after the applicable Redemption Date).

 

31



--------------------------------------------------------------------------------

Section 5.15 Waiver of Stay or Extension Laws. Issuer covenants (to the extent
that it may lawfully do so) that it will not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, which
may adversely affect the covenants or the performance of this Indenture; and
Issuer (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to Indenture Trustee,
but will suffer and permit the execution of every such power as though no such
law had been enacted.

Section 5.16 Sale of Receivables.

(a) The method, manner, time, place and terms of any sale of Receivables (or
interests therein) pursuant to Section 5.5(a) shall be commercially reasonable.
Indenture Trustee may from time to time postpone any sale by public announcement
made at the time and place of such sale. Indenture Trustee hereby expressly
waives its right to any amount fixed by law as compensation for any sale.

(b) Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of Issuer in connection with any sale of Receivables pursuant
to Section 5.5(a). No purchaser or transferee at any such sale shall be bound to
ascertain Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any monies.

(c) In its exercise of the foreclosure remedy pursuant to Section 5.5(a),
Indenture Trustee shall solicit, or cause to be solicited, bids for the sale of
Principal Receivables (or interests therein) in any amount equal to the
Collateral Amount of the affected Series of Notes at the time of sale and the
related Finance Charge Receivables (or interests therein). Indenture Trustee
shall sell, or cause to be sold, such Receivables (or interests therein) to the
bidder who is a Permitted Assignee with the highest cash purchase offer. The
proceeds of any such sale shall be applied as specified in the applicable
Indenture Supplement.

Section 5.17 Action on Notes. Indenture Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of Indenture Trustee or the Noteholders shall be impaired by the
recovery of any judgment by Indenture Trustee against Issuer or by the levy of
any execution under such judgment upon any portion of the Collateral or upon any
of the assets of Issuer. Any money or property collected by Indenture Trustee
shall be applied as specified in the applicable Indenture Supplement.

ARTICLE VI

INDENTURE TRUSTEE

Section 6.1 Duties of Indenture Trustee.

(a) If an Event of Default has occurred and is continuing and a Responsible
Officer shall have actual knowledge or written notice of such Event of Default,
Indenture Trustee shall exercise the rights and powers vested in it by this
Indenture and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

32



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(i) Indenture Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture and each Indenture Supplement, and
no implied covenants or obligations shall be read into this Indenture or any
Indenture Supplement against Indenture Trustee; and

(ii) in the absence of bad faith or negligence on its part, Indenture Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed herein, upon certificates or opinions furnished to
Indenture Trustee and conforming to the requirements of this Indenture;
provided, however, Indenture Trustee, upon receipt of any resolutions,
certificates, statements, opinions, reports, documents, orders or other
instruments furnished to Indenture Trustee which are specifically required to be
furnished pursuant to any provision of this Indenture or any Indenture
Supplement, shall examine them to determine whether they substantially conform
to the requirements of this Indenture or any Indenture Supplement but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein.

(c) If an Early Amortization Event has occurred and is continuing and a
Responsible Officer shall have actual knowledge or written notice of such Early
Amortization Event, Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

(d) No provision of this Indenture shall be construed to relieve Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) this Section 6.1(d) shall not be construed to limit the effect of
Section 6.1(a);

(ii) Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that Indenture
Trustee was negligent in ascertaining the pertinent facts; and

(iii) Indenture Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with the
Indenture and/or the direction of the Holders of Notes or for exercising any
trust or power conferred upon Indenture Trustee, under this Indenture. Indenture
Trustee shall not be liable for any action taken, suffered or omitted to be
taken by it in good faith in accordance with the direction of Servicer,
Transferor or the Issuer in compliance with the terms of this Indenture or any
Indenture Supplement.

(e) No provision of this Indenture shall require Indenture Trustee to expend or
risk its own funds or otherwise incur any liability, financial or otherwise, in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not reasonably assured to it.

 

33



--------------------------------------------------------------------------------

(f) Every provision of this Indenture that in any way relates to Indenture
Trustee, including in its role as Transfer Agent and Registrar, is subject to
this Section 6.1.

(g) Except as expressly provided in this Indenture, Indenture Trustee shall have
no power to vary the Collateral, including by (i) accepting any substitute
payment obligation for a Receivable initially transferred to the Issuer under
the Transfer and Servicing Agreement, (ii) adding any other investment,
obligation or security to the Issuer or (iii) withdrawing from Issuer any
Receivable (except as otherwise provided in the Transfer and Servicing
Agreement).

(h) Indenture Trustee shall have no responsibility or liability for investment
losses on Permitted Investments (other than Permitted Investments on which the
institution acting as Indenture Trustee is an obligor). Indenture Trustee shall
have no obligation to invest and reinvest any cash held in the absence of timely
and specific written investment direction from Issuer. Indenture Trustee shall
have no liability in respect of losses incurred as a result of the liquidation
of any investment prior to its stated maturity or the failure of Issuer to
provide timely written investment direction.

(i) Indenture Trustee shall notify each Rating Agency (i) of any change in any
rating of the Notes by any other Rating Agency of which a Responsible Officer of
Indenture Trustee has actual knowledge, and (ii) promptly (and in any event
within two Business Days) after the occurrence of any Event of Default or Early
Amortization Event of which a Responsible Officer of Indenture Trustee has
actual knowledge.

(j) For all purposes under this Indenture, Indenture Trustee shall not be deemed
to have notice or knowledge of any Event of Default, Early Amortization Event or
Servicer Default unless a Responsible Officer assigned to and working in the
Corporate Trust Office of Indenture Trustee has actual knowledge thereof or has
received written notice thereof. For purposes of determining Indenture Trustee’s
responsibility and liability hereunder, any reference to an Event of Default,
Early Amortization Event or Servicer Default shall be construed to refer only to
such event of which Indenture Trustee is deemed to have notice as described in
this Section 6.1(j).

Section 6.2 Notice of Early Amortization Event or Event of Default. Upon the
occurrence of any Early Amortization Event or Event of Default of which a
Responsible Officer has actual knowledge or has received written notice thereof,
Indenture Trustee shall transmit by mail to all Noteholders as their names and
addresses appear on the Note Register and the Rating Agencies, notice of such
Early Amortization Event or Event of Default hereunder known to Indenture
Trustee within thirty (30) days after it occurs or within ten (10) Business Days
after it receives such notice or obtains actual notice, if later.

Section 6.3 Rights of Indenture Trustee. Except as otherwise provided in
Section 6.1:

(a) Indenture Trustee may conclusively rely upon, and shall fully be protected
in acting or refraining from acting, in accordance with, any written assignment
of Receivables in Additional Accounts, the Monthly Servicer Report, the annual
Servicer’s Certificate, the monthly

 

34



--------------------------------------------------------------------------------

payment instructions, the Monthly Noteholder’s Statement, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other paper or document (whether in its original or
facsimile form) reasonably believed by it to be genuine and to have been signed
or presented by the proper party or parties; provided, that if the Bank is not
the Servicer at the time the Indenture Trustee receives any such paper or
document, the Indenture Trustee shall provide a copy of such document to
Transferor;

(b) whenever in the administration of this Indenture, the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, conclusively rely upon an Officer’s Certificate of Issuer. Issuer
shall provide a copy of such Officer’s Certificate to the Noteholders at or
prior to the time Indenture Trustee receives such Officer’s Certificate;

(c) as a condition to the taking, suffering or omitting of any action by it
hereunder, Indenture Trustee may consult with counsel of its own selection, and
the advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in-good faith and in reliance thereon;

(d) Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture or to honor the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to Indenture Trustee security or indemnity satisfactory to it
against the costs, expenses and liabilities which might be incurred by it in
compliance with such request or direction; provided, that the Indenture Trustee
shall perform the routine administrative functions of the Indenture Trustee set
forth in this Indenture and each Indenture Supplement without instruction or
indemnity;

(e) Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any assignment of Receivables in Additional Accounts,
the Monthly Servicer Report, the annual Servicer’s Certificate, the monthly
payment instructions, the monthly Noteholder’s statement, any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, note or other paper or document, but Indenture Trustee at
the written direction of one or more of the Noteholders and at the expense of
the Noteholders, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if Indenture
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of Issuer and Servicer,
personally or by agent or attorney and shall at the expense of the Servicer
incur no liability of any kind by reason of such inquiry or investigation;

(f) Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees to the extent not prohibited herein or by any Indenture
Supplement and Indenture Trustee shall not be responsible for any (i) misconduct
or negligence on the part of any agent, attorney, custodians or nominees (other
than the employees of the Indenture Trustee) appointed with due care by it
hereunder or (ii) the supervision of such agents, attorneys, custodians or
nominees (other than the employees of the Indenture Trustee) after such
appointment with due care;

 

35



--------------------------------------------------------------------------------

(g) Indenture Trustee shall not be liable for any actions taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights conferred upon Indenture Trustee by this Indenture; and

(h) in the event that Indenture Trustee is also acting as Paying Agent and
Transfer Agent and Registrar and the rights and protections afforded to
Indenture Trustee pursuant to this Article VI shall also be afforded to such
Paying Agent and Transfer Agent and Registrar.

Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the certificate of authentication of
Indenture Trustee, shall be taken as the statements of Issuer, and Indenture
Trustee assumes no responsibility for their correctness. Neither Indenture
Trustee nor any of its agents makes any representation as to the validity or
sufficiency of this Indenture, the Notes, except the certificate of
authentication of Indenture Trustee, or any related document. Indenture Trustee
shall not be accountable for the use or application by Issuer of the proceeds
from the Notes.

Section 6.5 Restrictions on Holding Notes. Indenture Trustee shall not in its
individual capacity, but may in a fiduciary capacity, become the owner or
pledgee of Notes and may otherwise deal with Issuer with the same rights it
would have if it were not Indenture Trustee, Paying Agent, Transfer Agent and
Registrar or such other agent. Any Paying Agent, Transfer Agent and Registrar
that is not also Indenture Trustee or any other agent of Issuer, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may otherwise deal with Issuer with the same rights it would have if it were not
Paying Agent, Transfer Agent and Registrar or such other agent.

Section 6.6 Money Held in Trust. Money held by Indenture Trustee in trust
hereunder need not be segregated from other funds held by Indenture Trustee in
trust hereunder except to the extent required herein or required by law.
Indenture Trustee shall be under no liability for interest on any money received
by it hereunder except as otherwise agreed upon in writing by Indenture Trustee
and Issuer.

Section 6.7 [Reserved].

Section 6.8 Replacement of Indenture Trustee. No resignation or removal of
Indenture Trustee and no appointment of a successor Indenture Trustee shall
become effective until the acceptance of appointment by the successor Indenture
Trustee pursuant to this Section 6.8. Indenture Trustee may resign at any time
by giving thirty (30) days written notice to Issuer and the Rating Agencies. The
Holders of Notes representing more than 662/ 3% of the Outstanding Amount may
remove Indenture Trustee by so notifying Indenture Trustee in writing and may
appoint a successor Indenture Trustee. Administrator shall remove Indenture
Trustee upon written notice if:

(a) Indenture Trustee fails to comply with Section 6.11;

(b) Indenture Trustee is adjudged a bankrupt or insolvent;

 

36



--------------------------------------------------------------------------------

(c) a receiver, conservator, liquidator, or similar official of Indenture
Trustee or of its property shall be appointed, or any public officer takes
charge of Indenture Trustee or its property or its affairs for the purpose of
rehabilitation, conservation or liquidation; or

(d) Indenture Trustee otherwise becomes legally unable to act.

If Indenture Trustee resigns or is removed or if a vacancy exists in the office
of Indenture Trustee for any reason (Indenture Trustee in such event being
referred to herein as the retiring Indenture Trustee), Administrator shall
promptly appoint a successor Indenture Trustee.

A successor Indenture Trustee shall deliver a written acceptance of its
appointment to the retiring Indenture Trustee, Servicer and to Issuer. Thereupon
the resignation or removal of the retiring Indenture Trustee shall become
effective, and the successor Indenture Trustee shall have all the rights, powers
and duties of Indenture Trustee under this Indenture. The successor Indenture
Trustee shall mail a notice of its succession to Noteholders. The retiring
Indenture Trustee shall promptly transfer all property held by it as Indenture
Trustee to the successor Indenture Trustee, subject to the payment of any and
all amounts then due and owing to Indenture Trustee.

If a successor Indenture Trustee does not take office within sixty (60) days
after the retiring Indenture Trustee resigns or is removed, the retiring
Indenture Trustee, Issuer or any Holder of Notes may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.

If Indenture Trustee fails to comply with Section 6.11, any Noteholder may
petition any court of competent jurisdiction for the removal of Indenture
Trustee and the appointment of a successor Indenture Trustee.

Notwithstanding the replacement of Indenture Trustee pursuant to this
Section 6.8, Issuer’s obligations under Section 5.9 of the Transfer and
Servicing Agreement shall continue for the benefit of the retiring Indenture
Trustee.

Administrator shall notify the Rating Agencies of any replacement of Indenture
Trustee pursuant to this Section 6.8.

Section 6.9 Successor Indenture Trustee by Merger. If Indenture Trustee
consolidates with, merges or converts into, or transfers all or substantially
all its corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Indenture Trustee; provided that such
corporation or banking association shall be otherwise qualified and eligible
under Section 6.11. Indenture Trustee shall provide the Rating Agencies prior
written notice of any such transaction.

In case at the time such successor or successors by merger, conversion,
consolidation or transfer to Indenture Trustee shall succeed to the trusts
created by this Indenture any of the Notes shall have been authenticated but not
delivered, any such successor to Indenture Trustee may adopt the certificate of
authentication of any predecessor Indenture Trustee and deliver such Notes so
authenticated; and in case at that time any of the Notes shall not have been
authenticated, any successor to Indenture Trustee may authenticate such Notes in
the name of the successor to Indenture Trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of Indenture Trustee shall have.

 

37



--------------------------------------------------------------------------------

Section 6.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) Notwithstanding any other provisions of this Indenture or any Indenture
Supplement, at any time, for the purpose of meeting any legal requirement of any
jurisdiction in which any part of the Collateral may at the time be located,
Indenture Trustee shall have the power and may execute and deliver all
instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Noteholders, such title to the Collateral, or any part thereof,
and, subject to the other provisions of this Section 6.10, such powers, duties,
obligations, rights and trusts as Indenture Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 6.11, and no
notice to Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 6.8.

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by Indenture Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without Indenture Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Collateral or any portion thereof in any
such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of Indenture Trustee;

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder;

(iii) Indenture Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee; and

(iv) Indenture Trustee shall not be liable for any act or failure to act on the
part of any separate trustee or co-trustee.

(c) Any notice, request or other writing given to Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to,
Indenture Trustee. Every such instrument shall be filed with Indenture Trustee.

 

38



--------------------------------------------------------------------------------

(d) Any separate trustee or co-trustee may at any time constitute Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 6.11 Eligibility; Disqualification. Indenture Trustee shall at all times
satisfy the requirements of TIA §310(a) and be a corporation or national banking
association organized and doing business under the laws of the United States of
America or any state thereof and authorized under such laws to exercise
corporate trust powers. Indenture Trustee shall have, in the case of an entity
that is subject to risk-based capital adequacy requirements, risk-based capital
of at least $50,000,000 or, in the case of an entity that is not subject to
risk-based capital adequacy requirements, a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition and either its long-term unsecured debt shall be rated at least “Baa3”
by Moody’s and “BBB-” by Standard & Poor’s or its short-term debt shall be rated
at least “P-2” by Moody’s and “A-2” by Standard & Poor’s. Indenture Trustee
shall comply with TIA §310(b), including the optional provision permitted by the
second sentence of TIA §310(b)(9); provided, however, that there shall be
excluded from the operation of TIA §310(b)(1) any indenture or indentures under
which other securities of Issuer are outstanding if the requirements for such
exclusion set forth in TIA §310(b)(1) are met.

Section 6.12 Preferential Collection of Claims Against Obligor. Indenture
Trustee shall comply with TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). An Indenture Trustee who has resigned or been removed
shall be subject to TIA §311(a).

Section 6.13 Representations and Covenants of Indenture Trustee. Indenture
Trustee represents, warrants and covenants that:

(i) Indenture Trustee is a national banking association authorized to engage in
the business of banking under the laws of the United States of America;

(ii) Indenture Trustee has full power and authority to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and other
Transaction Documents to which it is a party; and

(iii) Each of this Indenture and the other Transaction Documents to which it is
a party has been duly executed and delivered by Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms.

(iv) The Indenture Trustee hereby agrees not to disclose to any Person any of
the account numbers or other cardholder information contained in the computer
files or microfiche or written lists delivered pursuant to Sections 2.1, 2.6 and
2.7 (“Account Information”) of the Transfer and Servicing Agreement except as is
required in

 

39



--------------------------------------------------------------------------------

connection with the performance of its duties hereunder or in enforcing the
rights of the Holders or to a Successor Servicer appointed pursuant to the
Transfer and Servicing Agreement or as mandated pursuant to any Requirement of
Law applicable to the Indenture Trustee. The Indenture Trustee agrees to take
such measures as shall be reasonably requested by the Transferor to protect and
maintain the security and confidentiality of such information, and, in
connection therewith, shall allow the Transferor to inspect the Indenture
Trustee’s security and confidentiality arrangements from time to time during
normal business hours. In the event that the Indenture Trustee is required by
law to disclose any Account Information, the Indenture Trustee shall provide the
Transferor with prompt written notice, unless such notice is prohibited by law,
of any such request or requirement so that the Transferor may request a
protective order or other appropriate remedy. The Indenture Trustee shall use
its best efforts to provide the Transferor with written notice no later than
five days prior to any disclosure pursuant to this clause (iv).

Section 6.14 Custody of the Collateral. The Indenture Trustee shall hold the
Collateral Certificate in the State of New York. Indenture Trustee shall hold
such of the Collateral as consists of instruments, negotiable documents, money,
goods, or tangible chattel paper in the State of Minnesota. Indenture Trustee
shall hold such of the Collateral (other than the Collateral Certificate) as
constitutes investment property through a securities intermediary, which
securities intermediary shall agree with Indenture Trustee that (a) such
investment property shall at all times be credited to a securities account of
Indenture Trustee, (b) such securities intermediary shall treat Indenture
Trustee as entitled to exercise the rights that comprise each financial asset
credited to such securities account, (c) all property credited to such
securities account shall be treated as a financial asset, (d) such securities
intermediary shall comply with entitlement orders originated by Indenture
Trustee without the further consent of any other person or entity, (e) such
securities intermediary will not agree with any person or entity other than
Indenture Trustee to comply with entitlement orders originated by such other
person or entity, (f) such securities accounts and the property credited thereto
shall not be subject to any lien, security interest, or right of set-off in
favor of such securities intermediary or anyone claiming through it (other than
Indenture Trustee), (g) such agreement shall be governed by the laws of the
State of New York, and (h) the State of New York shall be the “securities
intermediary’s jurisdiction” of such securities intermediary for purposes of the
New York UCC. The Indenture Trustee shall hold such of the Collateral as
constitutes a deposit account at the Indenture Trustee or through a bank other
than the Indenture Trustee, which bank shall agree in writing with the Indenture
Trustee and the Issuer that (i) such bank shall comply with instructions
originated by the Indenture Trustee directing disposition of the funds in the
deposit account without further consent of any other person or entity, (ii) such
bank will not agree with any person or entity other than the Indenture Trustee
to comply with instructions originated by any person or entity other than the
Indenture Trustee, (iii) such deposit account and the money on deposit therein
shall not be subject to any lien, security interest, encumbrance, claim, or
right of set-off in favor of such bank or anyone claiming through it (other than
the Indenture Trustee), (iv) such agreement shall be governed by the laws of the
State of New York, and (v) the State of New York shall be the “bank’s
jurisdiction” of such bank for purposes of Article 9 of the New York UCC. Except
as permitted by this Section 6.14, Indenture Trustee shall not hold any part of
the Collateral through an agent or a nominee.

 

40



--------------------------------------------------------------------------------

ARTICLE VII

NOTEHOLDERS’ LIST AND REPORTS BY

INDENTURE TRUSTEE AND ISSUER

Section 7.1 Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders. Issuer will furnish or cause to be furnished to Indenture Trustee
(a) upon each transfer of a Note, a list, in such form as Indenture Trustee may
reasonably require, of the names, addresses and taxpayer identification numbers
of the Noteholders as they appear on the Note Register as of such Record Date,
and (b) at such other times, as Indenture Trustee may request in writing, within
ten (10) days after receipt by Issuer of any such request, a list of similar
form and content as of a date not more than ten (10) days prior to the time such
list is furnished; provided, however, that for so long as Indenture Trustee is
Transfer Agent and Registrar, Indenture Trustee shall furnish to Issuer such
list in the same manner prescribed in clause (b) above.

Section 7.2 Preservation of Information; Communications to Noteholders.

(a) Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to Indenture Trustee as provided in Section 7.1 and the
names, addresses and taxpayer identification numbers of the Noteholders received
by Indenture Trustee in its capacity as Transfer Agent and Registrar. Indenture
Trustee may destroy any list furnished to it as provided in Section 7.1 upon
receipt of a new list so furnished.

(b) Noteholders may communicate, pursuant to TIA §312(b), with other Noteholders
with respect to their rights under this Indenture or under the Notes.

(c) Issuer, Indenture Trustee and Transfer Agent and Registrar shall have the
protection of TIA §312(c).

Section 7.3 Reports by Issuer.

(a) To the extent required by Requirements of Law, if applicable, Issuer shall:

(i) file with Indenture Trustee, within fifteen (15) days after Issuer is
required to file the same with the Commission, copies of the annual reports and
of the information, documents and other reports (or copies of such portions of
any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which Issuer may be required to file with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act;

(ii) file with Indenture Trustee and the Commission in accordance with rules and
regulations prescribed from time to time by the Commission such additional
information, documents and reports with respect to compliance by Issuer with the
conditions and covenants of this Indenture as may be required from time to time
by such rules and regulations; and

 

41



--------------------------------------------------------------------------------

(iii) supply to Indenture Trustee (and Indenture Trustee shall transmit by mail
to all Noteholders described in TIA §313(c)) such summaries of any information,
documents and reports required to be filed by Issuer pursuant to clauses (i) and
(ii) of this Section 7.3(a) as may be required by rules and regulations
prescribed from time to time by the Commission.

(b) Unless Issuer otherwise determines, the fiscal year of Issuer shall end on
December 31 of each year.

(c) Delivery of such reports, information and documents to Indenture Trustee is
for informational purposes only and Indenture Trustee’s receipt of such shall
not constitute constructive notice of any information contained therein or
determinable from information contained therein, including Issuer’s compliance
with any of the covenants hereunder.

Section 7.4 Reports by Indenture Trustee. If required by TIA §313(a), within
sixty (60) days after each March 31 beginning with March 31, 2011, Indenture
Trustee shall mail to each Noteholder as required by TIA §313(c) a brief report
dated as of such date that complies with TIA §313(a). Indenture Trustee also
shall comply with TIA §313(b).

If required by a Requirement of Law, a copy of each report at the time of its
mailing to Noteholders shall be filed by Indenture Trustee with the Commission
and each stock exchange, if any, on which the Notes are listed. Issuer shall
notify Indenture Trustee if and when the Notes are listed on any stock exchange
or delisted therefrom.

ARTICLE VIII

ALLOCATION AND APPLICATION OF COLLECTIONS

Section 8.1 Collection of Money. Except as otherwise expressly provided herein
and in the related Indenture Supplement, Indenture Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by Indenture Trustee pursuant to this
Indenture. Indenture Trustee shall hold all such money and property received by
it in trust for the Noteholders and shall apply it as provided in this
Indenture. Except as otherwise expressly provided in this Indenture, if any
default occurs in the making of any payment or performance under the Transfer
and Servicing Agreement or any other Transaction Document, Indenture Trustee
may, and upon the written request of the Holders of Notes representing more than
50% of the principal balance of the Outstanding Notes of the affected Series
shall, subject to Sections 6.1(e) and 6.3(d), take such action as may be
appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate Proceedings. Any such action shall be without
prejudice to any right to claim an Early Amortization Event or a Default or
Event of Default under this Indenture and to proceed thereafter as provided in
Article V.

 

42



--------------------------------------------------------------------------------

Section 8.2 Rights of Noteholders. The Collateral shall secure Issuer’s
obligations to pay to the Holders of the Notes of each Series a portion of
Collections allocable to the Noteholders of such Series pursuant to this
Indenture and the related Indenture Supplement, funds and other property
credited to the Collection Account and the Excess Funding Account (or any
subaccount thereof) allocable to the Noteholders of such Series pursuant to this
Indenture and such Indenture Supplement, funds and other property credited to
any related Series Account and funds available pursuant to any related
Enhancement, it being understood that, except as specifically set forth in the
Indenture Supplement with respect thereto, the Notes of any Series or Class
shall not be secured by any interest in any Series Account or Enhancement in
which a security interest has been granted for the benefit of any other Series
or Class.

Section 8.3 Establishment of Collection Account and Excess Funding Account.

(a) Issuer, for the benefit of the Holders, shall establish and maintain with a
Qualified Depository Institution in the name of Receivables Trust Trustee two
Eligible Deposit Accounts (the “Collection Account” and the “Excess Funding
Account”), each bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Trust Investors. Any Indenture
Supplement may provide for additional accounts (“Series Accounts”), which may be
subaccounts of the Collection Account maintained for bookkeeping purposes, for
the purpose of allocation and distribution of amounts allocated hereunder for
the related Series. The Collection Account and the Excess Funding Account shall
be treated as securities accounts and shall be initially established with
Receivables Trust Trustee, and shall be subject to Section 6.14. Receivables
Trust Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Collection Account and the Excess Funding
Account and in all proceeds thereof for the benefit of the Trust Investors. The
Collection Account and the Excess Funding Account shall be under the sole
dominion and control of Receivables Trust Trustee for the benefit of the Trust
Investors. Except as expressly provided in this Indenture, the Indenture Trustee
agrees that it shall have no right of set-off or banker’s lien against, and no
right to otherwise deduct from, any funds held in the Collection Account or the
Excess Funding Account for any amount owed to it by Servicer, Transferor, Issuer
or any Trust Investors. If at any time the Collection Account or the Excess
Funding Account ceases to be an Eligible Deposit Account, the Indenture Trustee
if it is Receivables Trust Trustee (or Servicer on its behalf) shall within 10
Business Days (or such longer period, not to exceed 30 calendar days, as to
which the Rating Agency Condition is satisfied) establish a new Eligible Deposit
Account meeting the conditions specified above and transfer any cash or any
investments from the affected account to such new account, and from the date
such new account is established, it shall be the “Collection Account” or the
“Excess Funding Account,” as the case may be. The Servicer shall have the power
to instruct the Indenture Trustee as Receivables Trust Trustee or such Qualified
Depository Institution to withdraw funds from the Collection Account for the
purpose of carrying out its duties hereunder.

(b) Funds on deposit in the Collection Account and the Excess Funding Account
shall, at the direction of Servicer, be invested by Receivables Trust Trustee in
Permitted Investments selected by Servicer, except that funds on deposit in
either such account on any Determination Date need not be invested through the
immediately following Distribution Date. All such Permitted Investments shall be
held by Receivables Trust Trustee for the benefit of the Trust Investors and
shall be subject to Section 6.14. Investments of funds representing Collections
collected during any Due Period shall be invested in Permitted Investments that
will mature so that all funds will be available for withdrawal on or prior to
the next following Distribution Date. No Permitted Investment shall be disposed
of prior to its maturity unless

 

43



--------------------------------------------------------------------------------

Servicer so directs and either (i) such disposal will not result in a loss of
all or part of the principal portion of such Permitted Investment or (ii) prior
to the maturity of such Permitted Investment, a default occurs in the payment of
principal, interest or any other amount with respect to such Permitted
Investment. On each Distribution Date, all interest and other investment
earnings (net of losses and investment expenses) on funds on deposit in the
Collection Account and the Excess Funding Account shall be treated as
Collections of Finance Charge Receivables, except (x) as otherwise specified in
any Indenture Supplement and (y) in the case of the Excess Funding Account, to
the extent the Transferor Amount would be less than the Minimum Transferor
Amount after giving effect to such treatment. In no event shall Receivables
Trust Trustee be liable for the selection of investments or for investment
losses incurred thereon. Receivables Trust Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any such investment
prior to its stated maturity or the failure of the party directing such
investment to provide timely written investment direction. Receivables Trust
Trustee shall have no obligation to invest or reinvest any amounts held
hereunder in the absence of such written investment direction.

(c) On each Business Day, the Servicer shall determine the amount by which the
Transferor Amount exceeds the Minimum Transferor Amount on such day and shall
instruct the Receivables Trust Trustee to transfer such amount from the Excess
Funding Account to the Collection Account and then to withdraw such amount from
the Collection Account on such day and pay such amount to the Transferor. On any
Determination Date on which one or more Series is in an Amortization Period,
Servicer shall determine the aggregate amounts of Principal Shortfalls, if any,
with respect to each such Series that is a Principal Sharing Series (after
giving effect to the allocation and payment provisions in the Indenture
Supplement with respect to each such Series and the allocations described in
Section 8.5), and Servicer shall instruct the Receivables Trust Trustee to
transfer such amount from the Excess Funding Account to the Collection Account
and then to withdraw such amount from the Collection Account, to the extent of
funds on deposit in the Excess Funding Account, and allocate such amount among
each such Series as specified in each related Indenture Supplement.

Section 8.4 Collections and Allocations. From and after the Certificate Trust
Termination Date:

(a) The Transferor hereby agrees: (i) (A) to cause all Collections which may be
sent by Obligors to be delivered to the Administrative Servicer; and (B) to
cause the Administrative Servicer to deposit all such Collections into the
Collection Account within two Business Days of receipt by the Administrative
Servicer; and (ii) to cause Store Payments to be deposited into the Collection
Account within two Business Days of receipt of such payments at a Store.

Subject to the express terms of any Indenture Supplement, but notwithstanding
anything else in this Indenture to the contrary, so long as the Bank remains the
Servicer and one of the following three conditions is true: (x) for so long as
the Bank maintains a long-term debt rating of “A” or better by S&P, “Aa2” or
better by Moody’s, and, if rated by any other Rating Agency, the equivalent
rating by that Rating Agency (or such other rating below “A”, “Aa2” or such
equivalent rating, as the case may be, which is satisfactory to each Rating
Agency, if any), (y) with respect to Collections allocable to any Series, any
other conditions specified in the related Indenture Supplement are satisfied or
(z) the Servicer has provided to the Indenture

 

44



--------------------------------------------------------------------------------

Trustee a letter of credit, surety bond, guaranty or other similar arrangement,
which has not been previously cancelled, covering collection risk of the
Servicer and in each case acceptable to each Rating Agency (as evidenced by a
letter from each Rating Agency to the effect that the Rating Agency Condition
has been satisfied), the Servicer need not make the daily deposits of
Collections into the Collection Account as provided in the preceding paragraph,
but may make a single deposit in the Collection Account in immediately available
funds not later than 12:00 noon, New York City time, on the Business Day
immediately preceding the related Distribution Date. Subject to the express
terms of any Indenture Supplement, but notwithstanding anything else in this
Indenture to the contrary, with respect to any Monthly Period when the Servicer
is required to make deposits of Collections pursuant to the first paragraph of
this subsection 8.4(a), (1) the Servicer will only be required to deposit
Collections into the Collection Account up to the Target Amount (as defined in
the applicable Indenture Supplement), and (2) if at any time prior to such
Distribution Date the amount of Collections deposited in the Collection Account
exceeds such Target Amount, the Servicer will be permitted to withdraw the
excess from the Collection Account for distribution to the Transferor or
payments pursuant to Section 3.2 of the Transfer and Servicing Agreement.
Notwithstanding the foregoing, Collections of Allocated Interchange with respect
to any Due Period shall be deposited into the Collection Account on the
Distribution Date immediately following the end of such Due Period.

The Servicer shall make commercially reasonable efforts to prevent funds other
than Collections from being deposited or credited to the Collection Account. The
Transferor and Servicer agree to clearly and unambiguously identify each Account
in its computer or other records to reflect that an interest in the Receivables
arising in such Account has been sold pursuant to this Indenture.

(b) Series Allocations. The Servicer shall allocate Collections of Principal
Receivables, Collections of Finance Charge Receivables, Series Dilution Amounts
and Loss Amounts to each Note Series and to the Holder of the Transferor
Interest, based on the Investor Percentage for each such Series and the
Transferor Percentage for the Transferor Interest, in accordance with this
Section 8.4; provided that on any Distribution Date the Servicer may make
technical adjustments in the methods for calculating the denominator used in
such allocations (other than allocations of principal for any Series or
Certificate Series that is in an Amortization Period) to the extent that
(i) different Series or Certificate Series contain minor differences in the way
such denominators are calculated due to differing “Reset Date” definitions,
(ii) such differences create mathematical inconsistencies with respect to the
reconcilement of the sum of the amounts, and (iii) such adjustments will not
reduce the distributions to any Holder on such Distribution Date or result in
reduction in the Collateral Amount for such Series. Following such allocation,
the Servicer shall cause the Receivables Trust Trustee to withdraw the required
amounts from the Collection Account or the Excess Funding Account to pay such
amounts in accordance with this Section 8.4 and any Indenture Supplement. The
Servicer shall make such deposits or payments on the date indicated therein by
wire transfer or as otherwise provided in the related Indenture Supplement with
respect to any Series.

(c) Allocations for the Transferor Interest. Throughout the existence of the
Receivables Trust, unless otherwise stated in any Indenture Supplement, with
respect to each Date of Processing the Servicer shall allocate to the Holder of
the Transferor Interest an amount equal to the sum of (i) the product of (A) the
Transferor Percentage and (B) the aggregate

 

45



--------------------------------------------------------------------------------

amount of Collections allocated to Principal Receivables and Finance Charge
Receivables, respectively, with respect to that Date of Processing, and (ii) any
additional amounts allocated to the Transferor Interest pursuant to any
Indenture Supplement or Supplement (as defined in the Pooling and Servicing
Agreement); provided, however, that the Servicer, at the option of the
Transferor, may allocate all or a portion of such amounts to maintain any cash
collateralization requirement in connection with any Series from time to time;
and provided, further, that, if the Transferor Amount (determined after giving
effect to any transfer of Principal Receivables to the Receivables Trust on such
day) is less than the Minimum Transferor Amount, the Servicer shall not allocate
to the Holder of the Transferor Interest any such amounts that would otherwise
be allocated to the Holder of the Transferor Interest, but shall instead deposit
such funds to the Excess Funding Account. Unless otherwise stated in any
Indenture Supplement, the Servicer need not deposit any amounts so allocated to
the Transferor Interest pursuant to any Indenture Supplement into the Collection
Account and shall pay such amounts as collected to the Holder of the Transferor
Interest; provided, however, the Servicer shall be entitled to deduct from such
amounts and retain an amount equal to the unpaid portion of any Transferor
Monthly Servicing Fee then due and payable.

(d) Adjustments for Miscellaneous Credits and Fraudulent Charges. With respect
to each Due Period, the aggregate amount of Principal Receivables (i) which were
created in respect of merchandise refused or returned by the Obligor thereunder
or as to which the Obligor thereunder has asserted a counterclaim or defense,
(ii) which were reduced by the Servicer by any rebate, refund, charge-back or
adjustment (including Servicer errors) or (iii) which were created as a result
of a fraudulent or counterfeit charge (with respect to such Due Period, the
“Dilution Amount”) will be allocated initially to the Transferor Interest, and
the aggregate amount of Principal Receivables used to calculate the Transferor
Amount will be reduced by an amount equal to the Dilution Amount so allocated.

If any such reduction causes the Transferor Amount to be less than the Minimum
Transferor Amount, the Transferor shall be required to make a deposit in the
Excess Funding Account in immediately available funds in an amount equal to such
reduction on or prior to the tenth Business Day following the last Business Day
of the Due Period in which such reduction occurred; provided that no such
deposit shall be required to be made to the extent that such deficiency has been
eliminated (through the conveyance of Receivables in Additional Accounts, the
deposit of Collections to the Excess Funding Account or otherwise), so that the
Transferor Amount is at least equal to the Minimum Transferor Amount on the date
such deposit would otherwise be required to be made. If the Transferor shall
fail to make a deposit required pursuant to the preceding sentence, the portion
of the Dilution Amount equal to the amount of the deposit not made (with respect
to each Due Period, the “Series Dilution Amount”) will be allocated to each
Series based upon the Series Percentage for such Series. If available funds for
any Series, including funds allocated to any Series on any Distribution Date as
described in Subsection (b) above, are insufficient to cover the Series Dilution
Amount for such Series on such Distribution Date pursuant to the terms of the
related Indenture Supplement, such Indenture Supplement may provide that the
remaining Series Dilution Amount for such Series shall be reallocated to, and
reduce, the Transferor Amount (as calculated as of the last day of the related
Due Period).

If so provided for any Series in the related Indenture Supplement, any Series
Dilution Amount remaining for such Series, after giving effect to any deposit
and/or Conveyance by the Transferor described in the preceding paragraph shall
be reallocated to such Series and shall reduce the Collateral Amount of that
Series to the extent provided in the related Indenture Supplement.

 

46



--------------------------------------------------------------------------------

Section 8.5 Shared Principal Collections. From and after the Certificate Trust
Termination Date, on each Business Day Shared Principal Collections may, at the
option of Transferor, (i) be applied (or held in the Collection Account for
later application) as principal with respect to any Variable Interest, or
(ii) so long as either no Series is in an Amortization Period or no Series that
is in an Amortization Period will have a Principal Shortfall on the next
Distribution Date after giving effect to such allocation and the other
allocations to be made on the next Distribution Date (assuming no Early
Amortization Event occurs), be withdrawn from the Collection Account and paid to
Transferor. On each Distribution Date, (a) Servicer shall allocate Shared
Principal Collections not previously so applied or paid to each applicable
Principal Sharing Series in a Group, pro rata, in proportion to the Principal
Shortfalls, if any, with respect to each such Series, and any remainder may, at
the option of Transferor, be applied as principal with respect to any Variable
Interest and (b) Servicer shall withdraw from the Collection Account and pay to
Transferor any amounts representing Shared Principal Collections remaining after
the allocations and applications referred to in clause (a); provided that, if,
on any day the Transferor Amount (determined after giving effect to any transfer
of Principal Receivables to the Receivables Trust on such day), is less than or
equal to the Minimum Transferor Amount, Servicer shall not distribute to
Transferor any Shared Principal Collections that otherwise would be distributed
to Transferor, but shall deposit such funds in the Excess Funding Account to the
extent required so that the Transferor Amount equals the Minimum Transferor
Amount.

Section 8.6 Shared Excess Finance Charge Collections. From and after the
Certificate Trust Termination Date, on each Distribution Date, (i) for each
Group, the Servicer shall allocate the aggregate amount of Shared Excess Finance
Charge Collections for all outstanding Series in such Group to each Series in
such Group, pro rata, in proportion to the Finance Charge Shortfalls, if any,
with respect to each such Series and (ii) the Servicer shall on the related
Distribution Date withdraw (or shall instruct the Indenture Trustee to withdraw)
from the Collection Account and pay to the Holder of the Transferor Interest an
amount equal to the excess, if any, of (x) the aggregate amount of Shared Excess
Finance Charge Collections for all outstanding Series in a Group for such
Distribution Date over (y) the aggregate amount for all outstanding Series in
such Group that the related Indenture Supplements specify are “Finance Charge
Shortfalls” for such Distribution Date; provided, however, that the sharing of
Shared Excess Finance Charge Collections among Series in a Group will continue
only until such time, if any, as the Transferor shall deliver to the Indenture
Trustee an Officer’s Certificate to the effect that, in the reasonable belief of
the Transferor or its counsel, the continued sharing of Shared Excess Finance
Charge Collections among Series in any Group would have adverse regulatory
implications with respect to the Originator. Following the delivery by the
Transferor of such an Officer’s Certificate to the Indenture Trustee there will
not be any further sharing of such Shared Excess Finance Charge Collections
among Series in any Group.

 

47



--------------------------------------------------------------------------------

Section 8.7 Release of Collateral; Eligible Loan Documents.

(a) Upon the written direction of Issuer, Indenture Trustee may, and when
required by the provisions of this Indenture shall, execute instruments to
release property from the lien of this Indenture, or convey Indenture Trustee’s
interest in the same, in a manner and under circumstances which are not
inconsistent with the provisions of this Indenture. No party relying upon an
instrument executed by Indenture Trustee as provided in this Article VIII shall
be bound to ascertain Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

(b) In order to facilitate the servicing of the Receivables by Servicer,
Indenture Trustee upon Issuer Order shall authorize Servicer to execute in the
name and on behalf of Indenture Trustee instruments of satisfaction or
cancellation, or of partial or full release or discharge, and other comparable
instruments with respect to the Receivables (and Indenture Trustee shall execute
any such documents on written request of Servicer), subject to the obligations
of Servicer under the Transfer and Servicing Agreement.

(c) Indenture Trustee shall, at such time as there are no Notes outstanding,
release and transfer, without recourse, all of the Collateral that secured the
Notes (other than any cash held for the payment of the Notes pursuant to
Section 4.2). Indenture Trustee shall release property from the lien of this
Indenture pursuant to this Section 8.7(c) only upon receipt of an Issuer Order
accompanied by an Officer’s Certificate, an Opinion of Counsel and (if required
by the TIA) Independent Certificates in accordance with TIA §314(c) and
314(d)(1) meeting the applicable requirements of Section 12.1.

(d) Notwithstanding anything to the contrary in this Indenture, the Transfer and
Servicing Agreement and the Trust Agreement, immediately prior to the release of
any portion of the Collateral or any funds on deposit in the Series Accounts
pursuant to this Indenture, Indenture Trustee shall at the written request of
Issuer remit to Transferor for its own account any funds that, upon such
release, would otherwise be remitted to Issuer.

Section 8.8 Opinion of Counsel. Indenture Trustee shall receive at least seven
(7) days notice when requested by Issuer to take any action pursuant to
Section 8.7(a), accompanied by copies of any instruments involved, and Indenture
Trustee shall also be provided with, as a condition to such action, an Opinion
of Counsel stating the legal effect of any such action, outlining the steps
required to complete the same, and concluding that all conditions precedent to
the taking of such action have been complied with and such action will not
materially and adversely impair the security for the Notes or the rights of the
Noteholders in contravention of the provisions of this Indenture; provided,
however, that such Opinion of Counsel shall not be required to express an
opinion as to the fair value of the Collateral. Indenture Trustee and counsel
rendering any such opinion may conclusively rely, without independent
investigation, on the accuracy and validity of any certificate or other
instrument delivered to Indenture Trustee in connection with any such action.

 

48



--------------------------------------------------------------------------------

ARTICLE IX

DISTRIBUTIONS AND REPORTS TO NOTEHOLDERS

Distributions shall be made to, and reports shall be provided to, Noteholders as
set forth in the applicable Indenture Supplement. The identity of the
Noteholders with respect to distributions and reports shall be determined
according to the immediately preceding Record Date.

ARTICLE X

SUPPLEMENTAL INDENTURES

Section 10.1 Supplemental Indentures Without Consent of Noteholders.

(a) Without the consent of the Holders of any Notes but with prior notice to
each Rating Agency with respect to the Notes of all Series rated by such Rating
Agency, Issuer and Indenture Trustee, when authorized by an Issuer Order, at any
time and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to Indenture Trustee, for any of the following
purposes:

(i) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or better to assure, convey and confirm unto
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject to the lien of this Indenture additional
property;

(ii) to evidence the succession, in compliance with Section 3.10, of another
person to Issuer, and the assumption by any such successor of the covenants of
Issuer contained herein and in the Notes;

(iii) to add to the covenants of Issuer, for the benefit of the Holders of the
Notes, or to surrender any right or power herein conferred upon Issuer;

(iv) to convey, transfer, assign, mortgage or pledge any property to or with
Indenture Trustee;

(v) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture or to make any other provisions with
respect to matters or questions arising under this Indenture or in any
supplemental indenture; provided that the Transferor deliver an Officer’s
Certificate stating that such action shall not materially adversely affect the
interests of the Holders of the Notes;

(vi) to evidence and provide for the acceptance of the appointment hereunder by
a successor indenture trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one indenture trustee,
pursuant to the requirements of Article VI;

 

49



--------------------------------------------------------------------------------

(vii) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect the qualification of this Indenture under
the TIA or under any similar federal statute hereafter enacted and to add to
this Indenture such other provisions as may be expressly required by the TIA; or

(viii) to provide for the issuance of one or more new Series of Notes, in
accordance with the provisions of Section 2.11.

Indenture Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

(b) Issuer and Indenture Trustee, when authorized by an Issuer Order, may, also
without the consent of any Noteholders of any Series then Outstanding but upon
satisfaction of the Rating Agency Condition with respect to the Notes of all
Series, enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to, or changing in any manner or eliminating
any of the provisions of, this Indenture or of modifying in any manner the
rights of the Holders of the Notes under this Indenture; provided, however that
Transferor shall have delivered to the Owner Trustee and Indenture Trustee
(i) an Officer’s Certificate, dated the date of any such action, stating that
all requirements for such amendments contained in the Agreement have been met
and, based upon facts known at the time of such certification, Transferor
reasonably believes that such action will not have an Adverse Effect and (ii) a
Tax Opinion.

Section 10.2 Supplemental Indentures with Consent of Noteholders. Issuer and
Indenture Trustee, when authorized by an Issuer Order, also may, upon
satisfaction of the Rating Agency Condition and with the consent of the Holders
of Notes representing more than 662/ 3% of the principal balance of the
Outstanding Notes of each adversely affected Series, by Act of such Holders
delivered to Issuer and Indenture Trustee, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of such Noteholders under this Indenture; provided,
however that no such supplemental indenture shall, without the consent of the
Holder of each outstanding Note affected thereby:

(a) change the due date of any installment of principal of or interest on any
Note, or reduce the principal amount thereof, the interest rate specified
thereon or the redemption price with respect thereto or the coin or currency in
which, any Note or any interest thereon is payable;

(b) impair the right to institute suit for the enforcement of the provisions of
this Indenture requiring the application of funds available therefor, as
provided in Article V, to the payment of any such amount due on the Notes on or
after the respective due dates thereof (or, in the case of redemption, on or
after the Redemption Date);

(c) reduce the percentage of Outstanding Notes of a Series required to consent
to any amendment or waiver to this Indenture or an Indenture Supplement, or to
consent to an exercise of remedies hereunder following an Event of Default;

 

50



--------------------------------------------------------------------------------

(d) decrease the percentage of the Outstanding Notes required to amend the
sections of this Indenture which specify the applicable percentage of the
Outstanding Notes of any Series necessary to amend the Indenture or any
Transaction Documents which require such consent; or

(e) modify or alter the provisions of this Indenture prohibiting the voting of
Notes held by Issuer, any other Obligor on the Notes, the Transferor, the
Servicer or any Affiliate thereof.

Indenture Trustee may in its discretion determine whether or not any Notes would
be affected by any supplemental indenture, and any such determination shall be
conclusive upon the Holders of all Notes, whether theretofore or thereafter
authenticated and delivered hereunder. Indenture Trustee shall not be liable for
any such determination made in good faith.

Satisfaction of the Rating Agency Condition shall not be required with respect
to the execution of any supplemental indenture pursuant to this Section 10.2 for
which the consent of all of the affected Noteholders is required; provided that
prior notice of any such supplemental indenture shall be given to each Rating
Agency.

Section 10.3 Indenture Supplement. Notwithstanding anything in this Article X to
the contrary, the Indenture Supplement with respect to any Series may specify
that such Supplement may be amended on the terms and in accordance with the
procedures provided in such Indenture Supplement.

Section 10.4 Notification. Promptly after the execution by Issuer and Indenture
Trustee of any supplemental indenture pursuant to Section 10.2, Indenture
Trustee shall mail to the Holders of the Notes to which such amendment or
supplemental indenture relates written notice setting forth in general terms the
substance of such supplemental indenture. Any failure of Indenture Trustee to
mail such notice, or any defect therein, shall not, however, in any way impair
or effect the validity of any such supplemental indenture.

Section 10.5 Consent of Noteholders. It shall not be necessary for the consent
of Noteholders under this Article X to approve the particular form of any
proposed supplemental indenture or amendment, but it shall be sufficient if such
consent shall approve the substance thereof. The manner of obtaining such
consents and of evidencing the authorization of the execution thereof by
Noteholders shall be subject to such reasonable requirements as the Indenture
Trustee may prescribe.

Section 10.6 Execution of Supplemental Indentures. In executing, or permitting
the additional trusts created by, any supplemental indenture permitted by this
Article X or the modification thereby of the trusts created by this Indenture,
Indenture Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and stating
that all requisite consents have been obtained or that no consents are required
and stating that such supplemental indenture or modification constitutes the
legal, valid and binding obligation of Issuer in accordance with its terms.
Indenture Trustee may, but shall not be obligated to, enter into any such
supplemental indenture that affects Indenture Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise.

 

51



--------------------------------------------------------------------------------

Section 10.7 Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture under this Article X, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes, and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby. This Section 10.7
does not apply to Indenture Supplements.

Section 10.8 Conformity With Trust Indenture Act. Every amendment of this
Indenture and every supplemental indenture executed pursuant to this Article X
shall conform to the requirements of the TIA as then in effect if this Indenture
shall then be qualified under the TIA.

Section 10.9 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article X may, and if required by Indenture Trustee shall, bear a notation in
form approved by Indenture Trustee as to any matter provided for in such
supplemental indenture. If Issuer shall so determine, new Notes so modified as
to conform, in the opinion of Indenture Trustee and Issuer, to any such
supplemental indenture may be prepared and executed by Issuer and authenticated
and delivered by Indenture Trustee in exchange for the outstanding Notes.

ARTICLE XI

TERMINATION

Section 11.1 Termination of Issuer. Issuer and the respective obligations and
responsibilities of Indenture Trustee created hereby (other than the obligation
of Indenture Trustee to make payments to Noteholders as hereinafter set forth)
shall terminate, except with respect to the duties described in Section 11.2(b),
as provided in the Trust Agreement, but only after all payments required to be
made from Collections allocated for that purpose under this Indenture and the
Indenture Supplement have been made with respect to each Series.

Section 11.2 Optional Purchase.

(a) If so provided in any Indenture Supplement, the Transferor may, but shall
not be obligated to, cause a final distribution to be made in respect of the
related Series on a Distribution Date specified in such Indenture Supplement by
depositing into the Collection Account or the applicable Series Account, not
later than such Distribution Date, for application in accordance with
Section 11.3, the amount specified in such Indenture Supplement.

(b) The amount deposited pursuant to Section 11.2(a) shall be paid on the
related Distribution Date to the Noteholders of the related Series pursuant to
Section 11.3. All Notes of a Series which are to be redeemed by the Issuer
pursuant to Section 11.2(a) shall be canceled by the Transfer Agent and
Registrar and be disposed of in a manner satisfactory to the Indenture Trustee
and the Transferor.

Section 11.3 Final Payment with Respect to Any Series.

(a) Written notice of any termination, specifying the Distribution Date upon
which the Noteholders of any Series or Class may surrender their Notes for
payment of the final distribution with respect to such Series and cancellation,
shall be given (subject to at least two

 

52



--------------------------------------------------------------------------------

Business Days’ prior notice from the Servicer to the Indenture Trustee) by the
Indenture Trustee to Noteholders of such Series or Class mailed not later than
the fifth day of the month of such final distribution (or in the manner provided
by the Indenture Supplement relating to such Series) specifying (i) the
Distribution Date (which shall be the Distribution Date in the month (x) in
which a deposit is made pursuant to subsection 2.4(f) of the Transfer and
Servicing Agreement, Section 5.5 or 11.2(a) of this Indenture or such other
section as may be specified in the related Indenture Supplement, or (y) in which
the related Series Termination Date occurs) upon which final payment of such
Notes will be made upon presentation and surrender of such Notes at the office
or offices therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Distribution Date is not
applicable, payments being made only upon presentation and surrender of Notes at
the office or offices therein specified. The Indenture Trustee shall give such
notice to the Transfer Agent and Registrar and the Paying Agent at the time such
notice is given to such Noteholders.

(b) Notwithstanding the termination of the Issuer pursuant to Section 11.1(a) or
the occurrence of the Series Termination Date with respect to any Series, all
funds then on deposit in the Collection Account, the Excess Funding Account or
any Series Account applicable to the related Series shall continue to be held in
trust for the benefit of the Holders of the related Series, and the Paying Agent
or the Indenture Trustee shall pay such funds to the Holders of the related
Series upon surrender of their Notes. In the event that all of the Holders of
any Series shall not surrender their Notes for cancellation within six months
after the date specified in the above-mentioned written notice, the Indenture
Trustee shall give a second written notice to the remaining Holders of such
Series upon receipt of the appropriate records from the Transfer Agent and
Registrar to surrender their Notes for cancellation and receive the final
distribution with respect thereto. If within one year after the second notice
all such Notes shall not have been surrendered for cancellation, Indenture
Trustee may take appropriate steps, or may appoint an agent to take appropriate
steps, to contact the remaining such Noteholders concerning surrender of their
Notes, and the cost thereof shall be paid out of the funds in the Collection
Account or any Series Account held for the benefit of such Noteholders. Subject
to requirements of applicable law, the Indenture Trustee and the Paying Agent
shall pay to the Holders of the Transferor Interest upon written request any
funds held by them for the payment of principal or interest which remains
unclaimed for two (2) years. After payment to the Holders of the Transferor
Interest, Holders entitled to the such funds may seek recovery only from the
Holders of the Transferor Interest as general creditors unless an applicable
abandoned property law designates another Person.

(c) All Notes surrendered for payment of the final distribution with respect to
such Notes and cancellation shall be canceled by the Transfer Agent and
Registrar and be disposed of in a manner consistent with the certificate
destruction policies of the Indenture Trustee.

Section 11.4 Issuer’s Termination Rights. Upon the termination of Issuer
pursuant to the terms of the Trust Agreement, Indenture Trustee shall assign and
convey to the Holders of the Transferor Interest or any of their designees,
without recourse, representation or warranty, all right, title and interest of
Issuer in the Receivables, whether then existing or thereafter created, all
Recoveries related thereto all monies due or to become due and all amounts
received or receivable with respect thereto (including all moneys then held in
the Collection Account or any Series Account) and all proceeds thereof, except
for amounts held by Indenture Trustee pursuant

 

53



--------------------------------------------------------------------------------

to Section 11.2(b). Indenture Trustee shall execute and deliver such instruments
of transfer and assignment, in each case without recourse, as shall be
reasonably requested in writing by the Holders of the Transferor Interest to
vest in the Holders of the Transferor Interest or any of their designees all
right, title and interest which Indenture Trustee had in the Collateral and such
other property.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Compliance Certificates and Opinions etc.

(a) Upon any application or request by Issuer to Indenture Trustee to take any
action under any provision of this Indenture, Indenture Trustee shall be
entitled to request that Issuer furnish to Indenture Trustee (i) an Officer’s
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with (ii) an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with and (iii) (if required by
the TIA) an Independent Certificate from a firm of certified public accountants
meeting the applicable requirements of this Section 12.1, except that, in the
case of any such application or request as to which the furnishing of such
documents is specifically required by any provision of this Indenture, no
additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

(b) (i) Prior to the deposit of any Collateral or other property or securities
with Indenture Trustee that is to be made the basis for the release of any
property or securities subject to the lien of this Indenture, Issuer shall, in
addition to any obligation imposed in Section 12.1(a) or elsewhere in this
Indenture, furnish to Indenture Trustee an Officer’s Certificate certifying or
stating the opinion of each person signing such certificate as to the fair value
(within ninety (90) days of such deposit) to Issuer of the Collateral or other
property or securities to be so deposited.

 

54



--------------------------------------------------------------------------------

(ii) Whenever Issuer is required to furnish to Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (i) above, Issuer shall also deliver to Indenture
Trustee (if required by the TIA) an Independent Certificate as to the same
matters, if the fair value of Issuer of the securities to be so deposited and of
all other such securities made the basis of any such withdrawal or release since
the commencement of the then current fiscal year of Issuer, as set forth in the
certificates delivered pursuant to clause (i) above and this clause (ii), is 10%
or more of the Outstanding Amount of the Notes, but such a certificate need not
be furnished with respect to any securities so deposited if the fair value
thereof to Issuer as set forth in the related Officer’s Certificate is less than
$25,000 or less than one percent of the Outstanding Amount of the Notes.

(iii) Other than with respect to the release of any Defaulted Receivables and
Receivables in Removed Accounts, whenever any property or investment property is
to be released from the lien of this Indenture, Issuer shall also furnish to
Indenture Trustee an Officer’s Certificate certifying or stating the opinion of
each person signing such certificate as to the fair value (within ninety
(90) days of such release) of the property or securities proposed to be released
and stating that in the opinion of such person the proposed release will not
impair the security under this Indenture in contravention of the provisions
hereof.

(iv) Whenever Issuer is required to furnish to Indenture Trustee an Officer’s
Certificate certifying or stating the opinion of any signer thereof as to the
matters described in clause (iii) above, Issuer shall also furnish to Indenture
Trustee (if required by the TIA) an Independent Certificate as to the same
matters if the fair value of the property or securities and of all other
property, other than Defaulted Receivables and Receivables in Removed Accounts,
or securities released from the lien of this Indenture since the commencement of
the then current calendar year, as set forth in the certificates required by
clause (iii) above and this clause (iv), equals 10% or more of the Outstanding
Amounts of the Notes, but such certificate need not be furnished in the case of
any release of property or securities if the fair value thereof as set forth in
the related Officer’s Certificate is less than $25,000 or less than one percent
of the then Outstanding Amount of the Notes.

(v) Notwithstanding any other provision of this Section 12.1, Issuer may
(A) collect, liquidate, sell or otherwise dispose of Receivables as and to the
extent permitted or required by the Transaction Documents and (B) make cash
payments out of the Series Accounts as and to the extent permitted or required
by the Transaction Documents.

Section 12.2 Form of Documents Delivered to Indenture Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

 

55



--------------------------------------------------------------------------------

Any certificate or opinion of a Responsible Officer of Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such officer’s certificate or opinion is
based are erroneous. Any such certificate of a Responsible Officer or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of
Servicer, a Transferor, Issuer or Administrator, stating that the information
with respect to such factual matters is in the possession of Servicer, a
Transferor, Issuer or Administrator, unless such Responsible Officer or Counsel
has actual knowledge that the certificate or opinion or representations with
respect to such matters are erroneous.

Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

Whenever in this Indenture, in connection with any application or certificate or
report to Indenture Trustee, it is provided that Issuer shall deliver any
document as a condition of the granting of such application, or as evidence of
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of such certificate or report (as the case may be), of the facts and
opinions stated in such document shall in such case be conditions precedent to
the right of Issuer to have such application granted or to the sufficiency of
such certificate or report. The foregoing shall not, however, be construed to
affect Indenture Trustee’s right to conclusively rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

Section 12.3 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by their agents duly appointed in
writing and satisfying any requisite percentages as to minimum number or dollar
value of outstanding principal amount represented by such Noteholders; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to Indenture
Trustee, and, where it is hereby expressly required, to Issuer. Such instrument
or instruments (and the action embodied therein and evidenced thereby) are
herein sometimes referred to as the “Act” of the Noteholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of Indenture Trustee and Issuer, if made in
the manner provided in this Section 12.3.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which Indenture Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

 

56



--------------------------------------------------------------------------------

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of every Note issued upon the registration thereof in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by Indenture Trustee or Issuer in reliance thereon, whether
or not notation of such action is made upon such Note.

Section 12.4 Notices, Etc. to Indenture Trustee and Issuer. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Noteholders or other
documents provided or permitted by the Agreement to be made upon, given or
furnished to, or filed with:

(a) Indenture Trustee by any Noteholder or by Issuer shall be sufficient for
every purpose hereunder if made, given, furnished or filed in writing to a
Responsible Officer, by facsimile transmission, by email or by other means
acceptable to Indenture Trustee to or with Indenture Trustee at its Corporate
Trust Office; or

(b) Issuer by Indenture Trustee or by any Noteholder shall be sufficient for
every purpose hereunder if in writing and mailed, first-class postage prepaid,
to Issuer addressed to it and received by it 100 White Clay Center, Newark,
Delaware 19711, Attn: Corporate Trust Administration, or at any other address
previously furnished in writing to Indenture Trustee by Issuer. A copy of each
notice to Issuer shall be sent in writing and mailed, first-class postage
prepaid, to Administrator at 3100 Easton Square Place, #3108, Columbus, Ohio
43219, Attn.: President.

Section 12.5 Notices to Noteholders; Waiver. Where the Indenture provides for
notice to Noteholders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed by
registered or certified mail or first class postage prepaid or national
overnight courier service to each Noteholder affected by such event, at its
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with Indenture Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In the event that, by reason of the suspension of regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to Indenture Trustee shall be deemed to be
a sufficient giving of such notice.

 

57



--------------------------------------------------------------------------------

Where this Indenture provides for notice to any Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder
and shall not under any circumstance constitute a Default or Event of Default.

Section 12.6 Alternate Payment and Notice Provisions. Notwithstanding any
provision of this Indenture or any of the Notes to the contrary, Issuer, with
the prior written consent of Indenture Trustee, may enter into any agreement
with any Holder of a Note providing for a method of payment, or notice by
Indenture Trustee or any Paying Agent to such Holder, that is different from the
methods provided for in this Indenture for such payments or notices. Issuer will
furnish to Indenture Trustee a copy of each such agreement and Indenture Trustee
will cause payments to be made and notices to be given in accordance with such
agreements.

Section 12.7 Conflict with Trust Indenture Act. At any time when this Indenture
is required to be qualified under the TIA:

(a) If any provision hereof limits, qualifies or conflicts with another
provision hereof that is required to be included in this indenture by any of the
provisions of the TIA, such required provision shall control.

(b) The provisions of TIA §§310 through 317 that impose duties on any person
(including the provisions automatically deemed included herein unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.

Section 12.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

Section 12.9 Successors and Assigns. All covenants and agreements in this
Indenture by Issuer shall bind its successors and assigns, whether so expressed
or not.

Section 12.10 Separability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 12.11 Benefits of Indenture. Nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, and the Noteholders, the Receivables Trust Trustee,
Servicer and Transferor, any benefit.

Section 12.12 Legal Holidays. In any case where the date on which any payment is
due shall not be a Business Day, then (notwithstanding any other provision of
the Notes or this Indenture) payment need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on the date on which nominally due, and no interest shall accrue for the
period from and after any such nominal date.

Section 12.13 GOVERNING LAW. THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

58



--------------------------------------------------------------------------------

Section 12.14 Counterparts. This Indenture may be executed in any number of
counterparts (and by different parties on separate counterparts), each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 12.15 Issuer Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of Issuer on the Notes or under this
Indenture or any certificate or other writing delivered in connection herewith
or therewith, against (i) Indenture Trustee or the Owner Trustee in its
individual capacity, (ii) any owner of a beneficial interest in Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of Indenture Trustee or the Owner Trustee in its individual capacity, any
holder of a beneficial interest in Issuer, the Owner Trustee or Indenture
Trustee or of any successor or assign of Indenture Trustee or the Owner Trustee
in its individual capacity, except as any such Person may have expressly agreed
(it being understood that Indenture Trustee and the Owner Trustee have no such
obligations in their individual capacity) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by applicable
law, for any unpaid consideration for stock, unpaid capital contribution or
failure to pay any installment or call owing to such entity. For all purposes of
this Indenture, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles V, VI and VII of the Trust
Agreement.

Section 12.16 No Petition. Indenture Trustee, by entering into this Indenture,
and each Noteholder, by accepting a Note, hereby covenant and agree that they
will not at any time, notwithstanding any prior termination of this Indenture,
institute against the Issuer, Transferor or Certificate Trust, or solicit or
join or cooperate with or encourage any institution against the Issuer,
Transferor or Certificate Trust of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, this Indenture or any of the Transaction
Documents. The foregoing shall not limit the rights of Indenture Trustee to file
any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted against Issuer by any Person other than Indenture
Trustee.

Section 12.17 Subordination. Issuer and each Noteholder by accepting a Note
acknowledge and agree that such Note represents indebtedness of Issuer and does
not represent an interest in any assets (other than the Trust Estate) of
Transferor (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Trust Estate and proceeds
thereof). In furtherance of and not in derogation of the foregoing, to the
extent Transferor enters into other securitization transactions, Issuer as well
as each Noteholder by accepting a Note acknowledge and agree that it shall have
no right, title or interest in or to any assets (or interest therein) (other
than the Trust Estate) conveyed or purported to be conveyed by Transferor to
another securitization trust or other Person or Persons in connection therewith
(whether by way of a sale, capital contribution or by virtue of the granting of
a lien) (“Other Assets”). To the extent that, notwithstanding the agreements and
provisions contained in the preceding sentences of this Section, Issuer or any
Noteholder either (i) asserts an interest or

 

59



--------------------------------------------------------------------------------

claim to, or benefit from, Other Assets, whether asserted against or through
Transferor or any other Person owned by Transferor, or (ii) is deemed to have
any such interest, claim or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Federal
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), and whether deemed asserted against or through Transferor or
any other Person owned by Transferor, then Issuer and each Noteholder by
accepting a Note further acknowledges and agrees that any such interest, claim
or benefit in or from Other Assets is and shall be expressly subordinated to the
indefeasible payment in full of all obligations and liabilities of Transferor
which, under the terms of the relevant documents relating to the securitization
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distribution or application under applicable law, including insolvency laws, and
whether asserted against Transferor or any other Person owned by Transferor),
including, the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each
Noteholder further acknowledges and agrees that no adequate remedy at law exists
for a breach of this Section 12.17 and the terms of this Section 12.17 may be
enforced by an action for specific performance. Nothing in this Section 12.17
shall in any way affect the Granting Clause of the Indenture.

Section 12.18 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been signed by BNY Mellon
Trust of Delaware not in its individual capacity but solely in its capacity as
Owner Trustee and in no event shall BNY Mellon Trust of Delaware in its
individual capacity or any beneficial owner of Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of Issuer. For all purposes of this Indenture, in the performance of any duties
or obligations hereunder, Owner Trustee (as such or in its individual capacity)
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Issuer and Indenture Trustee have caused this Indenture to
be duly executed by their respective officers thereunto duly authorized, all as
of the day and year first above written.

 

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II,

as Issuer

By: BNY Mellon Trust of Delaware,

not in its individual capacity,

but solely as Owner Trustee

By:   /s/ Kristine K. Gullo Name:   Kristine K. Gullo Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:   /s/ Tamara Schultz-Fugh Name:   Tamara Schultz-Fugh Title:   Vice
President



--------------------------------------------------------------------------------

ANNEX A TO MASTER INDENTURE

DEFINITIONS

“Account” means (i) each revolving credit card account designated as an
“Account” pursuant to (and as defined in) the Pooling and Servicing Agreement on
or prior to the Certificate Trust Termination Date, and (ii) each other
revolving credit card account which is identified by account number or
identification number in each computer file or microfiche list delivered to the
Indenture Trustee by the Servicer pursuant to Section 2.1 or 2.6 of the Transfer
and Servicing Agreement, or which is an Additional Account. The term “Account”
shall include each Renumbered Account. The term “Account” shall be deemed to
refer to an Additional Account only from and after the Addition Date with
respect thereto, and the term “Account” shall be deemed to refer to any Removed
Account only prior to the Removal Date with respect thereto.

“Account Schedule” means a computer file or microfiche list containing a true
and complete list of Accounts, identified by account number and setting forth
the Receivable balance as of a specified date.

“Acquired Portfolio” shall mean (i) prior to the Certificate Trust Termination
Date, an “Acquired Portfolio” as defined in the Pooling and Servicing Agreement
and (ii) on and after the Certificate Trust Termination Date, a portfolio of
Accounts acquired by the Originator from any Person (or group of affiliated
Persons) that is not an Affiliate of the Bank.

“Acquiring Person” is defined in Section 3.9(b) of the Indenture.

“Act” is defined in Section 12.3(a) of the Indenture.

“Addition Cut Off Date” means, with respect to Additional Accounts designated
for inclusion in the Receivables Trust, the date specified in the related
Assignment.

“Addition Date” means (a) as to any Supplemental Account, the date on which the
Receivables in such Accounts are conveyed to the Issuer pursuant to
Section 2.6(b) or (c) of the Transfer and Servicing Agreement and (b) as to
Automatic Additional Accounts, the date on which such accounts are created or
otherwise become Automatic Additional Accounts.

“Additional Account” means (i) an Additional Account as defined in the Pooling
and Servicing Agreement, and (ii) each revolving credit card account designated
pursuant to Section 2.6 of the Transfer and Servicing Agreement to be included
as an Account pursuant to Section 2.6 of the Transfer and Servicing Agreement,
including all Automatic Additional Accounts and all Supplemental Accounts.

“Additional Assignment” is defined in the Purchase Agreement.

“Adjusted Transferor Amount” means, at any time, the result (without
duplication) of (i) the aggregate amount of Principal Receivables in the
Receivables Trust, plus (ii) the amounts allocated to the Excess Funding
Account, plus (iii) amounts credited to the Collection Account or any Trust
Account for payment of principal on the Investor Certificates or Notes to the
extent not subtracted in calculating the Aggregate Investor Interest, minus
(iv) the Aggregate Investor

 

A-1



--------------------------------------------------------------------------------

Interest calculated assuming that the Investor Interest of any Certificate
Series that enters into an early amortization period prior to the start of its
scheduled Amortization Period equals the Investor Interest for such series as of
the start of such early amortization period and assuming that the Collateral
Amount of any Series of Notes that enters into an early amortization period
prior to the start of its scheduled Amortization Period equals the Collateral
Amount for such Series as of the start of such early amortization period. It is
understood and agreed that the Adjusted Transferor Amount may be less than zero
and expressed as a negative number.

“Administration Agreement” means the Administration Agreement, dated as of
March 26, 2010 between the Issuer and the Administrator, as the same may be
amended, supplemented or otherwise modified from time to time.

“Administrative Servicer” means, initially, ADS Alliance Data Systems, Inc., a
Delaware corporation, and shall also include any other Person who succeeds to
the functions performed by the Administrative Servicer, as provided in the
Administrative Servicer Agreement.

“Administrative Servicer Agreement” means the Service Agreement, between the
Bank and the Administrative Servicer, dated as of May 15, 2008, as such
agreement may be amended, supplemented or otherwise modified from time to time.

“Administrator” means the Bank, in its capacity as administrator, under the
Administration Agreement, and any successor in that capacity.

“Adverse Effect” means, with respect to any action, that such action will
(a) result in the occurrence of an Early Amortization Event or an Event of
Default or (b) materially and adversely affect the amount or timing of
distributions to be made to the Noteholders of any Series or Class pursuant to
the Transaction Documents.

“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For this
purpose, “control” means the power to direct the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and “controlling” and “controlled” have
correlative meanings.

“Affiliated Brand” means any brand name or trademark now owned or licensed or
hereafter developed, licensed or acquired by Charming Shoppes, Inc. or its
present or future Affiliates, which is used primarily for women’s apparel sales;
it being understood and agreed that as of the date hereof “Affiliated Brand”
includes, but is not limited to, Fashion Bug, Fashion Bug Plus, Lane Bryant,
Lane Bryant Outlet, Lane Bryant Woman, Lane Bryant Catalog, Cacique, Petite
Sophisticate, Petite Sophisticate Outlet, Figure Magazine, Catherines and
Catherines Plus Sizes.

“Aggregate Investor Interest” means, as of any date of determination, the
aggregate of (i) the sum of the Collateral Amounts of all Series of Notes issued
and outstanding on such date of determination, (ii) the sum of the Investor
Interests of all Certificate Series issued and outstanding on such date of
determination and (iii) the sum of the Enhancement Invested Amounts, if any, for
all outstanding Series on such date of determination.

 

A-2



--------------------------------------------------------------------------------

“Aggregate Principal Receivables” means, as of any date of determination, the
aggregate amount of Principal Receivables as of such date.

“Allocated Interchange” means Interchange arising out of transactions in each
Account on or after the Addition Cut Off Date for such Account.

“Amortization Period” means, as to any Series or any Class within a Series, any
period specified in the related Indenture Supplement during which a share of
principal collections is set aside to repay the outstanding principal amount of
that Series (excluding repayments of a Variable Interest during its revolving
period).

“Applicants” is defined in Section 2.9 of the Indenture.

“Approved Portfolio” means any Account owned by the Bank from time to time and
included in the Private Label Programs as of the Initial Closing Date, and each
additional portfolio thereafter designated as an “Approved Portfolio” (as
defined in the Pooling and Servicing Agreement) pursuant to Section 2.6(f) of
the Pooling and Servicing Agreement or designated as an “Approved Portfolio”
pursuant to Section 2.6(g) of the Transfer and Servicing Agreement.

“Approved Rating” means a rating of “P-1” by Moody’s and a rating of “A-1+” by
S&P.

“Assignment” is defined in Section 2.6(d)(ii) of the Transfer and Servicing
Agreement.

“Authorized Newspaper” means any newspaper or newspapers of general circulation
in the Borough of Manhattan, The City of New York printed in the English
language (and, with respect to any Series or Class, if and so long as the Notes
of such Series or Class are listed on the Luxembourg Stock Exchange and such
exchange shall so require, in Luxembourg, printed in any language satisfying the
requirements of such exchange) and customarily published on each Business Day at
such place, whether or not published on Saturdays, Sundays or holidays.

“Authorized Officer” means:

(a) with respect to the Issuer, any officer of the Owner Trustee who is
authorized to act for the Owner Trustee in matters relating to the Issuer and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Owner Trustee to the Indenture
Trustee on the Initial Closing Date (as such list may be modified or
supplemented from time to time thereafter) and any Vice President or more senior
officer of the Administrator who is authorized to act for the Administrator in
matters relating to the Issuer and to be acted upon by the Administrator
pursuant to the Administration Agreement and who is identified on the list of
Authorized Officers (containing the specimen signatures of such officers)
delivered by the Administrator to the Indenture Trustee on the Initial Closing
Date (as such list may be modified or supplemented from time to time
thereafter);

(b) with respect to the Transferor, any officer of the Transferor who is
authorized to act for the Transferor in matters relating to the Transferor and
who is identified on the list of Authorized Officers, containing the specimen
signature of each such Person, delivered by the Transferor to the Indenture
Trustee on the Initial Closing Date (as such list may be modified or
supplemented from time to time thereafter); and

 

A-3



--------------------------------------------------------------------------------

(c) with respect to the Servicer, any officer of the Servicer who is authorized
to act for the Servicer in matters relating to the Servicer and who is
identified on the list of Authorized Officers, containing the specimen signature
of each such Person, delivered by the Servicer to the Indenture Trustee on the
Initial Closing Date (as such list may be modified or supplemented from time to
time thereafter).

“Automatic Addition Suspension Date” is defined in Section 2.6(a) of the
Transfer and Servicing Agreement.

“Automatic Addition Termination Date” is defined in Section 2.6(a) of the
Transfer and Servicing Agreement.

“Automatic Additional Account” means each open end credit card account in any
Approved Portfolio that is established pursuant to a Cardholder Agreement coming
into existence after (a) the Certificate Trust Termination Date (in the case of
an Account that was designated as an Approved Portfolio prior to the Certificate
Trust Termination Date) and (b) the Addition Cut Off Date relating to the first
Addition Date on which Receivables from Accounts in the applicable portfolio are
transferred to the Issuer (in the case of an Account in any portfolio designated
as an Approved Portfolio after the Certificate Trust Termination Date) and, in
either case, prior to the Automatic Addition Termination Date or an Automatic
Addition Suspension Date, or subsequent to a Restart Date. In addition, Accounts
in an Approved Portfolio that were in existence, but were not Eligible Accounts,
on (x) the Certificate Trust Termination Date (in the case of an Account in any
portfolio that was designated as an Approved Portfolio prior to the Certificate
Trust Termination Date) or (y) the Addition Cut Off Date relating to the first
Addition Date on which Receivables from Accounts in the applicable portfolio are
transferred to the Issuer (in the case of an Account in any portfolio that was
designated as an Approved Portfolio after the Certificate Trust Termination
Date) but which, in either case, become Eligible Accounts prior to the Automatic
Addition Termination Date or an Automatic Addition Suspension Date, or
subsequent to a Restart Date, shall also be “Automatic Additional Accounts” and
shall be deemed, for purposes of the definition of “Eligible Account” and
Section 2.6(a) of the Transfer and Servicing Agreement, to have been created on
the first day after the Certificate Trust Termination Date or applicable
Addition Cut Off Date on which they are Eligible Accounts.

“Bank” means World Financial Network National Bank.

“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency or
Foreign Clearing Agency as described in Section 2.12 of the Indenture.

“Business Day” means any day other than (a) a Saturday or Sunday, (b) any other
day on which national banking associations or state banking institutions in New
York, New York, Columbus, Ohio, St. Paul, Minnesota, or Wilmington, Delaware are
authorized or obligated by law, executive order or governmental decree to be
closed or (c) for purposes of any particular Series, any other day specified in
the related Indenture Supplement.

 

A-4



--------------------------------------------------------------------------------

“Cardholder Agreement” means the agreement (and the related application) for any
Account, as such agreement may be amended, modified or otherwise changed from
time to time in accordance with the terms hereof.

“Cardholder Guidelines” means the Originator’s policies and procedures relating
to the operation of its credit card business in effect on the date hereof,
including, without limitation the policies and procedures for determining the
creditworthiness of potential and existing credit card customers, and relating
to the maintenance of credit card accounts and collection of credit card
receivables, as such policies and procedures may be amended from time to time.

“Cedel” means Cedel S.A.

“Certificate of Trust” means the Certificate of Trust in the form attached to
the Trust Agreement as Exhibit A, which has been filed for the Issuer pursuant
to Section 3810(a) of the Statutory Trust Statute.

“Certificate Series” means any series of Investor Certificates issued under the
Pooling and Servicing Agreement.

“Certificate Series Supplement” means a Supplement as defined in the Pooling and
Servicing Agreement.

“Certificate Trust” means World Financial Network Credit Card Master Trust II
formed under the Pooling and Servicing Agreement.

“Certificate Trust Termination Date” means the date on which the Certificate
Trust is terminated and all of the Receivables held by the Certificate Trust are
transferred to the Issuer.

“Certificate Trust Trustee” means the trustee under the Pooling and Servicing
Agreement.

“Class” means, with respect to any Series, any one of the classes of Notes of
that Series.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency or Foreign Clearing Agency.

“Clearstream” means Clearstream Banking, société anonyme, a professional
depository incorporated under the laws of Luxembourg, and its successors.

“Closing Date” means, with respect to any Series, the closing date specified in
the related Indenture Supplement.

“Co-Branded Program” means a program of the Originator to originate charges on a
general purpose credit card, including without limitation a card under the
Visa®, MasterCard®, American Express® or Discover® systems, which credit card
may be co-branded with one or more Affiliated Brands as specified in the
Cardholder Guidelines.

 

A-5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Collateral” is defined in the Granting Clause of the Indenture.

“Collateral Amount” is defined, with respect to any Series, in the related
Indenture Supplement.

“Collateral Certificate” means the certificate, representing an undivided
interest in the assets held in the Certificate Trust, issued pursuant to the
Pooling and Servicing Agreement and the Collateral Series Supplement to the
Pooling and Servicing Agreement.

“Collateral Series Supplement” means a supplement to the Pooling and Servicing
Agreement, dated as of March 26, 2010, executed and delivered in connection with
the original issuance of the Collateral Certificate pursuant to Section 6.1 of
the Pooling and Servicing Agreement as the same may be amended, supplemented or
otherwise modified from time to time.

“Collection” means any payment by or on behalf of Obligors received by the
Originator, Transferor, Servicer or Receivables Trust Trustee in respect of the
Receivables, in the form of cash, checks, wire transfers, electronic transfers,
ATM transfers or other form of payment on any Receivables, including, without
limitation, all Recoveries. The term “Collection” shall include Allocated
Interchange. The term “Collection” shall also include Debt Cancellation
Proceeds, Insurance Proceeds and other amounts constituting Recoveries
generally, but shall exclude Debt Cancellation Proceeds, Insurance Proceeds and
other amounts constituting Recoveries of Receivables to the extent the aggregate
Debt Cancellation Proceeds, Insurance Proceeds and other Recoveries received in
respect of Receivables during any Due Period exceed the Loss Amount for such Due
Period and any prior Due Periods; which excess shall be distributed to the
Transferor on the Distribution Date related to such Due Period. A Collection
processed on an Account in excess of the aggregate amount of Receivables in such
Account as of the date of receipt by the Originator, Transferor, Servicer or
Trustee of such Collection shall be deemed to be a payment in respect of
Principal Receivables to the extent of such excess.

“Collection Account” means (i) prior to the Certificate Trust Termination Date,
the account identified as such pursuant to Section 4.2(a) of the Pooling and
Servicing Agreement, and (ii) on and after the Certificate Trust Termination
Date, the account identified as such pursuant to Section 8.3(a) of the
Indenture.

“Commission” means the Securities and Exchange Commission.

“Convey” means to sell, transfer, reassign, assign, set over and otherwise
convey.

“Conveyance” means the act of Conveying property.

 

A-6



--------------------------------------------------------------------------------

“Corporate Trust Office” means:

(a) for the Indenture Trustee, the principal office at which at any particular
time its corporate trust business shall be administered, which office at date of
the execution of the Indenture is located at 60 Livingston Avenue, EP-MN-WS3D,
St. Paul, Minnesota 55107, Facsimile: (651) 495-8090, Attention: Structure
Finance – World Financial Network 2010-1, or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders
and the Transferor, or the principal corporate trust office of any successor
Indenture Trustee (the address of which the successor Indenture Trustee will
notify the Noteholders and the Transferor);

(b) for the Owner Trustee, the principal office at which at any particular time
its corporate trust business shall be administered, which office at date of the
execution of the Indenture is located at 100 White Clay Center, Newark, Delaware
19711, Attn: Corporate Trust Administration.

“Date of Processing” means, as to any transaction, the Business Day on which the
transaction is first recorded on Servicer’s computer file of consumer revolving
accounts (without regard to the effective date of such recordation).

“DBRS” means DBRS, Inc.

“Debt Cancellation Proceeds” means any amounts recovered by Servicer pursuant to
any debt cancellation policy covering any Obligor with respect to Receivables
under such Obligor’s Account to the extent such amounts are used to make
payments on such Account.

“Debtor” means the party designated in the Specified Agreement as the “Debtor”
for purposes of the Perfection Representations and Warranties.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
(including creditors of national banking associations generally), and general
principles of equity (whether considered in a suit at law or in equity).

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Defaulted Receivable” means, as to any date of determination, all Principal
Receivables in any Account which are charged off as uncollectible on that date
in accordance with the Cardholder Guidelines and Servicer’s customary and usual
servicing procedures for servicing open end credit card account receivables
comparable to the Receivables. A Principal Receivable in any Account shall
become a Defaulted Receivable on the day on which such Principal Receivable is
recorded as charged off in accordance with the Cardholder Guidelines.

“Definitive Notes” means Notes in definitive, fully registered form.

“Determination Date” means, unless otherwise specified in any Indenture
Supplement with respect to the related Series, the second Business Day preceding
each Distribution Date.

 

A-7



--------------------------------------------------------------------------------

“Dilution Amount” has the meaning set forth in (i) prior to the Certificate
Trust Termination Date, Section 4.3(d) of the Pooling and Servicing Agreement,
and (ii) thereafter, Section 8.4(d) of the Indenture.

“Distribution Date” means, with respect to any Series, the date specified in the
related Indenture Supplement.

“Dollars,” “$” or “U.S. $” means United States dollars.

“DTC” means The Depository Trust Company.

“Due Period” means as to each Distribution Date, the immediately preceding
calendar month, unless otherwise defined in any Indenture Supplement; provided,
however, that unless otherwise specified in the related Indenture Supplement,
the initial Due Period with respect to any Series will commence on the Closing
Date with respect to such Series and shall end on the last day of the calendar
month preceding the first Distribution Date with respect to such Series.

“Early Amortization Event” means, as to any Series, each event, if any,
specified in the relevant Indenture Supplement as an Early Amortization Event
for that Series or a Trust Early Amortization Event.

“Eligible Account” means (a) with respect to “Accounts” designated pursuant to
(and as defined in) the Pooling and Servicing Agreement prior to the Certificate
Trust Termination Date, Accounts which are “Eligible Accounts” under (and as
defined in) the Pooling and Servicing Agreement and (b) each Account, as of the
date of creation thereof (in the case of an Automatic Additional Account) or the
related Addition Cut Off Date (in the case of a Supplemental Account):

(a) which is payable in United States dollars;

(b) which has been originated in connection with the extension of credit through
a Specified Program to an Obligor whose application for the extension of credit
was processed through the Originator or an Affiliate of the Originator or which
has been acquired by the Originator from a third party and determined by the
Originator to be in compliance with the Cardholder Guidelines, including those
relating to the extension of credit; provided that:

(i) an Account originated in a Specified Program other than a Private Label
Program or a Co-Branded Program shall be an Eligible Account only if at or prior
to the designation of such Account to the Issuer the Rating Agency Condition has
been satisfied with respect to the inclusion of Accounts from such Specified
Program; and

(ii) an Account originated in an Acquired Portfolio shall be an Eligible Account
only if at or prior to the designation of such Account to the Receivables Trust
the Rating Agency Condition has been satisfied with respect to the inclusion of
Accounts from such Acquired Portfolio.

 

A-8



--------------------------------------------------------------------------------

(c) which the Originator has not classified on its electronic records as
counterfeit, canceled or fraudulent, and with respect to which any card issued
in connection therewith has not been stolen or lost;

(d) the Obligor on which has provided, as its most recent billing address, an
address which is located in the United States, a U.S. Territory or a U.S.
Military P.O. Box outside the United States; provided, that an Account, the
Obligor on which has provided as its most recent billing address an address
which is located in Canada or Mexico shall be an Eligible Account, but only to
the extent that the aggregate amount of Principal Receivables in all such
Accounts shall be less than 1.0% of the aggregate Principal Receivables of all
Accounts averaged as of the last day of the two most recent consecutive Due
Periods; and provided, further, that the Receivables of any such Account
constituting any such excess over such 1.0% threshold shall not be treated as
Receivables for purposes of calculating the Transferor Amount, the Minimum
Transferor Amount or the Investor Percentage of any Series;

(e) which has not been identified as an account, the Obligor on which is the
subject of a bankruptcy proceeding; provided, however, Eligible Accounts may
include accounts as to which the Originator believes the related Obligor is
bankrupt, so long as (1) the balance of all receivables included in such
accounts is reflected on the books and records of the Originator (and is treated
for purposes of the Transaction Documents) as “zero” and (2) charging privileges
with respect to all such accounts have been canceled and are not reinstated;

(f) which the Originator has not charged off in its customary and usual manner
for charging off such Accounts; and

(g) with respect to which all filings, consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the Originator in
connection with the creation of the underlying Receivable in such Account or the
execution, delivery and performance by the Originator of the Cardholder
Agreement pursuant to which such underlying Receivable was created, have been
duly obtained, effected or given and are in full force and effect.

“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any one of the states thereof, or the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each of Moody’s, S&P and, if rated by Fitch,
Fitch in one of its generic credit rating categories that signifies investment
grade.

“Eligible Institution” means (a) a depository institution (which may be the
Owner Trustee or the Indenture Trustee or an affiliate thereof) organized under
the laws of the United States or any one of the states thereof (i) that has
either (A) a long-term unsecured debt rating of “A2” or better by Moody’s or
(B) a certificate of deposit rating of “P-1” by Moody’s, (ii) that has either

 

A-9



--------------------------------------------------------------------------------

(A) a long-term unsecured debt rating of “A” by S&P or (B) a certificate of
deposit rating of at least “A-1+” by S&P, (iii) that, if rated by Fitch, has
either (A) a long-term unsecured debt rating of “A” by Fitch or (B) a
certificate of deposit rating of at least “F-1+” by Fitch and (iv) with deposit
insurance provided by FDIC or (b) any other institution that is acceptable to
each Rating Agency, Servicer and Indenture Trustee.

“Eligible Receivable” means each Receivable which satisfies each of the
following conditions:

(a) which has arisen under an Eligible Account;

(b) which was created in compliance, in all material respects, with all
Requirements of Law applicable to the Originator and pursuant to a Cardholder
Agreement that complies in all material respects with all Requirements of Law
applicable to the Originator;

(c) as to which, at the time of and at all times after the creation of such
Receivable, the Originator, the Transferor or the Receivables Trust had good and
marketable title thereto, free and clear of all Liens arising under or through
the Originator, the Transferor or any of their Affiliates;

(d) which, at the time of its transfer to the Receivables Trust, is not subject
to any right of rescission, setoff, counterclaim or any other defense of the
Obligor (including the defense of usury), other than defenses arising out of
Debtor Relief Laws and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or equity) or as to
which Servicer makes an adjustment pursuant to Section 8.4(d);

(e) which is the legal, valid and binding payment obligation of the Obligor
thereon, enforceable against such Obligor in accordance with its terms, subject
to Debtor Relief Laws; and

(f) which constitutes an “account” or a “general intangible” under Article 9 of
the UCC as then in effect in any applicable jurisdiction.

“Eligible Servicer” shall mean the Indenture Trustee, a wholly-owned subsidiary
of the Indenture Trustee, or an entity which, at the time of its appointment as
Servicer, (a) is servicing or has an Affiliate that is servicing a portfolio of
revolving credit card accounts or other revolving credit accounts, (b) is
legally qualified and has the capacity to service the Accounts, (c) is qualified
(or licensed) to use the software that the Servicer is then currently using to
service the Accounts or obtains the right to use, or has its own, software which
is adequate to perform its duties under the Transfer and Servicing Agreement,
(d) has, in the reasonable judgment of the Indenture Trustee, the ability to
professionally and competently service a portfolio of similar accounts in
accordance with customary standards of skill and care and (e) has a net worth of
at least $50,000,000 as of the end of its most recent fiscal quarter.

 

A-10



--------------------------------------------------------------------------------

“Enhancement” means the rights and benefits provided to the Noteholders of any
Series or Class pursuant to any letter of credit, surety bond, cash collateral
account, guaranty collateral invested amount, spread account, guaranteed rate
agreement, maturity guaranty facility, tax protection agreement, interest rate
swap agreement, interest rate cap agreement or other similar arrangement, as
designated in the applicable Indenture Supplement. The subordination of any
Class to another Class, or a cross support feature which requires collections on
Receivables allocated to one Series to be paid as principal and/or interest with
respect to another Series shall be deemed to be an Enhancement for the Class or
Series benefiting from the subordination or cross support feature.

“Enhancement Agreement” means any agreement, instrument or document governing
any Enhancement or pursuant to which any Enhancement is issued or outstanding.

“Enhancement Invested Amount” shall have the meaning, if applicable with respect
to any Series, specified in the related Indenture Supplement.

“Enhancement Provider” means the Person or Persons, if any, providing any
Enhancement, other than the Noteholders of any Class which is subordinated to
another Class, designated as such in the related Indenture Supplement.

“Euroclear” means the Euroclear system operated by the Euroclear Operator.

“Euroclear Operator” means Euroclear Bank S.A./N.V.

“Event of Default” is defined in Section 5.2 of the Indenture.

“Excess Allocation Series” means a Series that, pursuant to the Indenture
Supplement therefor, is entitled to receive certain excess Collections of
Finance Charge Receivables, as more specifically set forth in such Indenture
Supplement. If so specified in the Indenture Supplement for a Group of Series,
such Series may be Excess Allocation Series only for the Series in such Group.

“Excess Funding Account” means (i) prior to the Certificate Trust Termination
Date, the account identified as such in Section 4.3(e) of the Pooling and
Servicing Agreement, and (ii) on and after the Certificate Trust Termination
Date, the account designated as such in Section 8.3 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expenses” is defined in Section 7.2 of the Trust Agreement.

“FDIA” means the Federal Deposit Insurance Act, 12 U.S.C. § 1811 et seq., as
supplemented, amended or otherwise modified from time to time.

“FDIC” means the Federal Deposit Insurance Corporation or a successor thereto.

“Finance Charge Receivables” means (i) all amounts billed to the Obligors on any
Account in the ordinary course of the Originator’s business in respect of
(a) periodic rate finance charges, (b) late payment fees, (c) annual fees, if
any, with respect to Accounts (excluding any membership fees payable with
respect to any special program credit cards which fees shall not be

 

A-11



--------------------------------------------------------------------------------

deemed to be Finance Charge Receivables but shall be deemed to be Principal
Receivables), (d) returned check charges, and (e) any other fees with respect to
the Accounts designated by the Transferor by notice to the Receivables Trust
Trustee at any time and from time to time to be included as Finance Charge
Receivables and (ii) all amounts paid to the Originator in respect of Allocated
Interchange.

“Finance Charge Shortfalls” is defined, as to any Series, in the related
Indenture Supplement.

“Fitch” means Fitch, Inc.

“Foreign Clearing Agency” means Clearstream and the Euroclear Operator.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Global Note” is defined in Section 2.15 of the Indenture.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” means to mortgage, pledge, bargain, warrant, alienate, remise, release,
convey, assign, transfer, create and grant a lien upon and a security interest
in, create a right of set-off against, deposit, set over and confirm pursuant to
this Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including if available the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect of the Collateral and all other
moneys payable thereunder, to give and receive notices and other communications,
to make waivers or other agreements, to exercise all rights and options, to
bring Proceedings in the name of the Granting party or otherwise and generally
to do and receive anything that the Granting party is or may be entitled to do
or receive thereunder or with respect thereto.

“Group” means, with respect to any Series, the group of Series, if any, in which
the related Indenture Supplement specifies such Series is to be included.

“Holder” means a Noteholder or a Person in whose name the Transferor Amount is
registered.

“Indemnified Parties” is defined in Section 7.2 of the Trust Agreement.

“Indenture” means the Master Indenture, dated as of March 26, 2010, between the
Issuer and the Indenture Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

A-12



--------------------------------------------------------------------------------

“Indenture Supplement” means, with respect to any Series, a supplement to this
Indenture, executed and delivered in connection with the original issuance of
the Notes of such Series pursuant to Section 2.11 of the Indenture, and an
amendment to this Indenture executed pursuant to Sections 10.1 or 10.2 of the
Indenture, and, in either case, including all amendments thereof and supplements
thereto.

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee under this Indenture, its successors in interest and any successor
indenture trustee under this Indenture.

“Independent” means, when used with respect to any specified Person, that the
Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Transferor and any Affiliate of any of the foregoing Persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Transferor or any
Affiliate of any of the foregoing Persons and (c) is not connected with the
Issuer, any such other obligor, the Transferor or any Affiliate of any of the
foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 12.1 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.

“Indirect Participant” means other Persons such as securities brokers and
dealers, banks and trust companies that clear or maintain a custodial
relationship with a participant of DTC, either directly or indirectly.

“Ineligible Receivables” is defined (i) prior to the Certificate Trust
Termination Date, in Section 2.4(d)(iii) of the Pooling and Servicing Agreement,
and (ii) on and after the Certificate Trust Termination Date, in
Section 2.4(e)(iii) of the Transfer and Servicing Agreement.

“Initial Closing Date” means March 26, 2010.

“Initial Collateral Amount” with respect to any Series, shall have the meaning
specified in the related Indenture Supplement.

“Insolvency Event” means, with respect to any Person, such Person shall consent
to the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to all or substantially all of its property, or a
decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against such Person; or such Person shall admit
in writing its inability to pay its debts generally as they become due, commence
or have commenced against it (unless dismissed within thirty (30) days) as a
debtor a proceeding under any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors or voluntarily suspend
payment of its obligations.

 

A-13



--------------------------------------------------------------------------------

“Insurance Proceeds” means any amounts recovered by Servicer pursuant to any
credit life, credit disability or unemployment insurance policies covering any
Obligor with respect to Receivables under such Obligor’s Account to the extent
such amounts are used to make payments on such Account.

“Interchange” means interchange fees payable to the Originator in its capacity
as credit card issuer.

“Interest Period” means, with respect to any Series or Certificate Series, the
period over which interest on which the related Notes or Certificates are
calculated for payment on the applicable Distribution Date.

“Investment Company Act” means the Investment Company Act of 1940.

“Investor Certificate” is defined in the Pooling and Servicing Agreement.

“Investor Certificateholder” is defined in the Pooling and Servicing Agreement.

“Investor Interest” with respect to any Certificate Series shall have the
meaning specified in the related supplement to the Pooling and Servicing
Agreement.

“Investor Percentage” with respect to Collections of Principal Receivables,
Collections of Finance Charge Receivables, Series Dilution Amounts or Loss
Amounts for any Series, shall have the meaning specified in the related
Indenture Supplement.

“Investor/Purchaser Percentage” is defined in the Pooling and Servicing
Agreement.

“Issuer” means World Financial Network Credit Card Master Note Trust II, which
is established by the Trust Agreement.

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“Late Fees” means the fees specified in the Cardholder Agreement applicable to
each Account for late fees with respect to such Account.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, participation or equity interest, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever, including any conditional sale or other title retention agreement,
excluding any lien or filing pursuant to the Indenture; provided that the
Conveyance of a Receivables Purchase Interest or Undivided Trust Interest
pursuant to (and each as defined in) the Pooling and Servicing Agreement, any
assignment or transfer pursuant to Section 8.2 of the Pooling and Servicing
Agreement, Section 3.4 of the Trust Agreement, Section 5.2 of the Transfer and
Servicing Agreement or Section 7.2 of the Transfer and Servicing Agreement and
any encumbrance or other arrangement pursuant to a Transaction Document shall
not constitute a Lien.

 

A-14



--------------------------------------------------------------------------------

“Loss Amount” for any Due Period means an amount (which shall not be less than
zero) equal to (a) the principal balance of any Account, or any portion thereof,
that has been written off or, consistent with the Cardholder Guidelines, should
have been written off the Originator’s books as uncollectible during such Due
Period, minus (b) the amount of Recoveries received in such Due Period with
respect to Receivables previously charged off as uncollectible or as otherwise
defined in the applicable Indenture Supplement.

“Majority Holders” means the Holders of Notes evidencing more than 50% of the
Outstanding Amount.

“Minimum Seller Interest” is defined in the Pooling and Servicing Agreement.

“Minimum Transferor Amount” means the greatest of (i) the highest amount
specified as the Minimum Seller Interest in any Certificate Series, (ii) the
highest amount specified as the Minimum Transferor Amount in any outstanding
Series, and (iii) zero.

“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of a calendar month.

“Monthly Servicing Fee” is defined in Section 3.2 of the Transfer and Servicing
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“New Issuance” is defined in Section 2.11(a) of the Indenture.

“Note” means one of the Notes issued by the Issuer pursuant to the Indenture and
an Indenture Supplement, substantially in the form attached to the related
Indenture Supplement.

“Note Interest Rate” means, as of any particular date of determination and with
respect to any Series or Class, the interest rate as of such date specified
therefor in the related Indenture Supplement.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
owner of such Book-Entry Note, as reflected on the books of the Clearing Agency,
or on the books of a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an Indirect Participant, in
accordance with the rules of such Clearing Agency).

“Note Principal Balance” means, as of any particular date of determination and
with respect to any Series or Class, the amount specified in the related
Indenture Supplement.

“Note Register” is defined in Section 2.5 of the Indenture.

“Note Trust” means World Financial Network Credit Card Master Note Trust II,
which is established by the Trust Agreement.

 

A-15



--------------------------------------------------------------------------------

“Noteholder” means the Person in whose name a Note is registered on the Note
Register and, if applicable, the holder of any Global Note, or such other Person
deemed to be a “Noteholder” or “Holder” in any related Indenture Supplement.

“Notes” means all Series of Notes issued by the Issuer pursuant to the Indenture
and the applicable Indenture Supplements.

“Obligor” means, with respect to any Account, the Person or Persons obligated to
make payments with respect to such Account, including any guarantor thereof.

“Officer’s Certificate” means a certificate delivered to the Indenture Trustee
or Owner Trustee signed by a Vice President or the Treasurer or any Assistant
Treasurer of Originator, Transferor or Servicer, or more senior officer, as the
case may be, on behalf of Originator, Transferor or Servicer, as applicable.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Person providing the opinion, and who shall be reasonably
acceptable to the Indenture Trustee, and in the case of an opinion to be
delivered to the Originator, Transferor, any Enhancement Provider reasonably
acceptable to the Originator, Transferor or such Enhancement Provider.

“Original Trust Agreement” is defined in the Recitals to the Trust Agreement.

“Originator” means (i) the Bank, (ii) any Affiliate of the Bank as the
transferee from the Bank or as the originator of an Account; provided, that the
Rating Agency Condition shall have been satisfied with respect to the
designation of such Affiliate as Originator and a Tax Opinion shall have been
delivered to the Indenture Trustee with respect to such designation, or
(iii) any other originator of Accounts which is designated from time to time by
the Transferor, subject to the satisfaction of the Rating Agency Condition.

“Other Assets” is defined in Section 12.17 of the Indenture.

“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

(i) Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

(ii) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes (provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to the Indenture); and

(iii) Notes in exchange for or in lieu of other Notes which have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
protected purchaser;

 

A-16



--------------------------------------------------------------------------------

provided that in determining whether the Holders of Notes representing the
requisite Outstanding Notes have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Notes owned by the Issuer, any
successor to the Issuer as obligor upon the Notes, the Transferor, the Servicer
or any Affiliate of any of the foregoing Persons shall be disregarded and deemed
not to be Outstanding, provided that the Indenture Trustee shall not be liable
to any Person for treating any Note so owned as Outstanding unless a Responsible
Officer of the Indenture Trustee actually knows such Note to be so owned. Notes
so owned that have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Indenture Trustee the
pledgee’s right so to act with respect to such Notes and also establishes that
the pledgee is not the Issuer, any other obligor upon the Notes, the Transferor,
the Servicer or any Affiliate of any of the foregoing Persons. In making any
such determination, the Indenture Trustee may conclusively rely on the
representations of the pledgee and shall not be required to undertake any
independent investigation.

“Outstanding Amount” means, with respect to all or any portion of the Notes or
Certificates, the aggregate principal amount of all Notes or such Notes
Outstanding or all Certificates or such Certificates outstanding at the date of
determination, as the context shall require.

“Owner Trustee” means BNY Mellon Trust of Delaware, not in its individual
capacity but solely in its capacity as owner trustee under the Trust Agreement,
its successors in interest and any successor owner trustee under the Trust
Agreement.

“Paired Series” means a Series that, in its Indenture Supplement, is designated
as the “Paired Series” for another Series; provided that no Series shall be
designated as a Paired Series unless the Rating Agency Condition is satisfied
with respect to such designation.

“Paying Agent” means any paying agent appointed pursuant to Section 2.8 of the
Indenture and shall initially be the Indenture Trustee; provided that if the
Indenture Supplement for a Series so provides, a separate or additional Paying
Agent may be appointed with respect to such Series.

“Perfection Representations and Warranties” means the representations and
warranties set forth below:

(1) General. The Specified Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral Certificate, the
Receivables and the proceeds thereof in favor of the Secured Party, which,
(a) in the case of the Collateral Certificate and existing Receivables and the
proceeds thereof, is enforceable upon execution of the Specified Agreement
against creditors of and purchasers from Debtor, or with respect to then
existing Receivables in Additional Accounts, as of the applicable Addition Date,
and which will be enforceable with respect to Receivables hereafter and
thereafter created and the proceeds thereof upon such creation, in each case as
such enforceability may be limited by applicable Debtor Relief Laws, now or
hereafter in effect, and by general principles of equity (whether considered in
a suit at law or in equity) and (b) in the case of Receivables hereafter
created, upon the creation thereof, will be prior to all other Liens (other than
Liens permitted pursuant to clause 3 below).

 

A-17



--------------------------------------------------------------------------------

(2) General. The Collateral Certificate constitutes a “general intangible”,
“certificated security” or an “instrument,” and Receivables constitute
“accounts”, within the meaning of UCC Section 8-102 or 9-102, as applicable.

(3) Creation. Debtor owns and has good and marketable title to, or has a valid
security interest in, the Collateral Certificate and, immediately prior to the
conveyance of the Receivables pursuant to the Specified Agreement, Receivables
free and clear of any Lien, claim or encumbrance of any Person; provided that
nothing in this clause 3 shall prevent or be deemed to prohibit Debtor from
suffering to exist upon the Collateral Certificate or any of the Receivables any
Liens for any taxes if such taxes shall not at the time be due and payable or if
Transferor or the Bank, as applicable, shall currently be contesting the
validity thereof in good faith by appropriate proceedings and shall have set
aside on its books adequate reserves with respect thereto.

(4) Perfection. Debtor has caused or will have caused, within ten days of the
Initial Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted to the Secured Party under the
Specified Agreement in the Collateral Certificate and the Receivables arising in
the Initial Accounts and Automatic Additional Accounts included in the
Identified Portfolio, and (if any additional filing is so necessary) within 10
days of the applicable Addition Date, in the case of such Receivables arising in
any Account designated as an Additional Account.

(5) Priority. Other than the security interest granted to the Secured Party
pursuant to the Specified Agreement, Debtor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
Certificate or the Receivables. Debtor has not authorized the filing of and is
not aware of any financing statements against Debtor that include a description
of collateral covering the Collateral Certificate or the Receivables other than
any financing statement (i) relating to the security interest granted to Secured
Party under the Specified Agreement, (ii) that has been terminated, or
(iii) that has been granted pursuant to the terms of the Transaction Documents.

(6) Pledge of Collateral Certificate. There are no consents or approvals
required by the terms of the Collateral Certificate for the pledge of the
Collateral Certificate to the Indenture Trustee pursuant to the Indenture.

(7) Physical Certificate. There is only one executed original of the Collateral
Certificate and such original has been delivered to the Indenture Trustee. The
Collateral Certificate is registered in the name of the Indenture Trustee, upon
original issue or registration of transfer by the Issuer. The Collateral
Certificate does not have any marks or notations upon it indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.

 

A-18



--------------------------------------------------------------------------------

“Permitted Assignee” means any Person who, if it were the holder of an interest
in the Certificate Trust (or following the termination of the Certificate Trust,
the Issuer) would not cause there to be 95 or more Private Holders.

“Permitted Investments” means unless otherwise provided in the Indenture
Supplement with respect to any Series, any of the following:

(a) direct obligations of, and obligations fully guaranteed by, the United
States of America or any agency or instrumentality of the United States of
America;

(b) (i) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company (including the Indenture Trustee or any agent of the Indenture
Trustee, acting in their respective commercial capacities) incorporated under
the laws of the United States of America, any state thereof or the District of
Columbia or any foreign depository institution with a branch or agency licensed
under the laws of the United States of America or any state, subject to
supervision and examination by Federal and/or state banking authorities and
having an Approved Rating at the time of such investment or contractual
commitment providing for such investment or otherwise approved in writing by
each Rating Agency or (ii) any other demand or time deposit or certificate of
deposit which is fully insured by the Federal Deposit Insurance Corporation;

(c) repurchase obligations with respect to (i) any security described in clause
(a) above or (ii) any other security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (b)(i) above;

(d) short-term debt securities bearing interest or sold at a discount issued by
any corporation incorporated under the laws of the United States of America or
any state thereof, the short-term unsecured obligations of which have an
Approved Rating at the time of such investment; provided, however, that
securities issued by any particular corporation will not be Permitted
Investments to the extent that investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
as part of the corpus of the Issuer to exceed 10% of amounts held in the
Collection Account;

(e) commercial paper having an Approved Rating at the time of such investment or
pledge as security;

(f) a money market fund or a qualified investment fund rated “AAAm” or “AAAm-G”
by Standard & Poor’s and in the highest long-term rating category of Moody’s
(including funds for which the Indenture Trustee or any of its Affiliates is
investment manager or advisor); or

 

A-19



--------------------------------------------------------------------------------

(g) any other investments approved in writing by each Rating Agency; provided,
that such investments shall be made only so long as making such investments will
not require the Issuer to register as an investment company under the Investment
Company Act of 1940; and provided, further, such investment would not cause the
Issuer to fail to be a QSPE.

Permitted Investments may be purchased by or through the Indenture Trustee and
its Affiliates.

“Permitted Lien” shall be any of (i) any Lien for municipal and other local
taxes if such taxes shall not at the time be due and payable or if the
Transferor, the Originator or the Issuer, as applicable, shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
shall have set aside on its books adequate reserves with respect thereto or
(ii) any Lien of the Receivables Trust Trustee pursuant to the Certificate
Trust.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental entity or other entity of similar nature.

“Pool Index File” means the file on the Originator’s computer system that
identifies revolving credit card accounts of the Originator, which file is
designated by the Originator as its “Pool Index File.”

“Pooling and Servicing Agreement” means the Second Amended and Restated Pooling
and Servicing Agreement, dated as of November 25, 1997, as amended as of
July 22, 1999, May 8, 2001, August 5, 2004, March 18, 2005, October 17,
2007, October 30, 2009 and March 11, 2010, among WFN Credit Company, LLC, as
Seller, World Financial Network National Bank, as Servicer, and U.S. Bank
National Association, successor to Wachovia Bank, National Association, as
Trustee, as the same may be amended or modified from time to time; provided
that, on and after the Certificate Trust Termination Date, references in this
Indenture or any Indenture Supplement to the Pooling and Servicing Agreement
shall be deemed to be a reference to the Pooling and Servicing Agreement as in
effect immediately prior to such date.

“Principal Receivables” means (a) all amounts (other than amounts which
represent Finance Charge Receivables) billed to the Obligor on any Account,
including without limitation amounts billed in respect of purchases of
merchandise or services or credit insurance premiums and (b) all other fees
(other than Finance Charge Receivables) billed to Obligors on the Accounts. In
calculating the aggregate amount of Principal Receivables on any day, the amount
of Principal Receivables shall be reduced by the aggregate amount of credit
balances in the Accounts on such day. Any Receivables that the Transferor is
unable to transfer to the Receivables Trust as provided in Sections 2.1 and 2.6
of the Pooling and Servicing Agreement or Sections 2.1 and 2.6 of the Transfer
Servicing Agreement shall not be included in calculating the aggregate amount of
Principal Receivables.

“Principal Sharing Series” means a Series that, pursuant to the Indenture
Supplement therefor, is entitled to receive Shared Principal Collections.

“Principal Shortfalls” is defined, as to any Series, in the related Indenture
Supplement.

 

A-20



--------------------------------------------------------------------------------

“Principal Terms” means, with respect to any Series, (a) the name or
designation; (b) the initial principal amount (or method for calculating such
amount) and the Collateral Amount; (c) the Note Interest Rate for each Class of
Notes of such Series (or method for the determination thereof); (d) the payment
date or dates and the date or dates from which interest shall accrue; (e) the
method for allocating Collections to Holders of such Series; (f) the designation
of any Series Accounts and the terms governing the operation of any such Series
Accounts; (g) the Series Servicing Fee Percentage; (h) the terms of any form of
Enhancement with respect thereto; (i) the terms on which the Notes of such
Series may be exchanged for Notes of another Series, repurchased by the
Transferor or remarketed to other investors; (j) the Series Final Maturity Date;
(k) the number of Classes of Notes of such Series and, if more than one Class,
the rights and priorities of each such Class; (l) the extent to which the Notes
of such Series will be issuable in temporary or permanent global form (and, in
such case, the depositary for such global note or notes, the terms and
conditions, if any, upon which such global note or notes may be exchanged, in
whole or in part, for Definitive Notes, and the manner in which any interest
payable on a temporary or global note will be paid); (m) the priority of such
Series with respect to any other Series; (n) whether such Series will be part of
a Group; (o) whether such Series will be a Principal Sharing Series; (p) whether
such Series will be an Excess Allocation Series; (q) the Distribution Date;
(r) the legal final maturity date on which the rights of the Noteholders of such
Series to receive payments from the Issuer will terminate, which shall not be
later than the Scheduled Trust Termination Date; and (s) whether such Series
will or may act as a paired series with another existing Series and the Series,
with which it will be paired, if applicable.

“Private Holder” means each holder of a right to receive interest or principal
in respect of any direct or indirect interest in the Issuer or the Certificate
Trust, including any financial instrument or contract the value of which is
determined in whole or part by reference to the Issuer or the Certificate Trust
(including the assets of the Issuer or the Certificate Trust, income of the
Issuer or the Certificate Trust or distributions made by the Issuer or the
Certificate Trust), excluding any interest in the Issuer or the Certificate
Trust represented by any Series, Class of Notes or any other interests as to
which the Transferor has received an Opinion of Counsel to the effect that such
Series, Class or other interest will be treated as debt or otherwise not as an
equity interest in the Issuer, the Certificate Trust or the Receivables for
Federal income tax purposes (unless such interest is convertible or exchangeable
into an interest in the Issuer or the Certificate Trust or the income of the
Issuer or the Certificate Trust or such interest provides for payment of
equivalent value). Notwithstanding the immediately preceding sentence, “Private
Holder” shall also include any other Person that the Transferor determines is,
may be, or may become a “partner” within the meaning of
Section 1.7704-1(h)(1)(ii) of the U.S. Treasury Regulations (including by reason
of Section 1.7704-1(h)(3)) or any successor provision of law. Any Person holding
more than one interest in the Issuer or the Certificate Trust, each of which
separately would cause such Person to be a Private Holder, shall be treated as a
single Private Holder. Each holder of an interest in a Private Holder which is a
partnership, S corporation, grantor trust or disregarded entity under the Code
shall be treated as a Private Holder unless excepted with the consent of the
Transferor (which consent shall be based on an Opinion of Counsel generally to
the effect that the action taken pursuant to the consent will not cause the
Issuer or the Certificate Trust to become a publicly traded partnership treated
as a corporation for Federal income tax purposes).

 

A-21



--------------------------------------------------------------------------------

“Private Label Program” means the Originator’s program of originating private
label credit card receivables primarily from sales at stores, catalogs and/or
e-commerce websites associated with one or more Affiliated Brands, as specified
in the Cardholder Guidelines.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase and Sale Agreement dated as of
November 25, 1997 and amended as of July 22, 1999, November 9, 2000, May 8, 2001
and October 30, 2009 between the Seller and the Bank, as amended or otherwise
modified from time to time.

“QSPE” means a “qualifying SPE” within the meaning of the Statement of Financial
Accounting Standards No. 140, as amended, modified, supplemented or replaced
from time to time.

“Qualified Depository Institution” means the Indenture Trustee or a depository
institution or trust company organized under the laws of the United States of
America or any one of the states thereof or the District of Columbia (or the
domestic branch of a foreign depository institution) with depository insurance
provided by FDIC, the short term deposits of which have an Approved Rating.

“Rating Agency” means, as to each Series or Certificate Series, the rating
agency or agencies, if any, specified in the related Indenture Supplement or
Supplement (as defined in the Pooling and Servicing Agreement) as having rated
any Notes or Investor Certificates of such Series or Certificate Series.

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency, if any, shall have notified Transferor, Servicer and the Indenture
Trustee in writing that such action will not result in a reduction or withdrawal
of the rating, if any, of any outstanding Series, Certificate Series or Class
thereof with respect to which it is a Rating Agency.

“Reassignment” is defined in Section 2.7(a) of the Transfer and Servicing
Agreement.

“Receivables” means Principal Receivables and Finance Charge Receivables;
provided, that upon the reassignment by the Receivables Trust Trustee to the
Transferor of Receivables pursuant to Section 2.4 of the Pooling and Servicing
Agreement or Section 2.4 of the Transfer and Servicing Agreement or upon the
removal of Receivables from the Receivables Trust pursuant to Section 2.7 of the
Pooling and Servicing Agreement or Section 2.7 of the Transfer and Servicing
Agreement, such Conveyed Receivables, as of the date of such reassignment or
removal, shall no longer be treated as Receivables. A Receivable shall be deemed
to have been created at the end of the day on the Date of Processing of such
Receivable. Receivables which become Defaulted Receivables shall not be shown on
the Servicer’s Records as amounts payable (and shall cease to be included as
Receivables) on the day on which they become Defaulted Receivables.

“Receivables Trust” means (a) prior to the Certificate Trust Termination Date,
the Certificate Trust and (b) on and after the Certificate Trust Termination
Date, the Issuer.

 

A-22



--------------------------------------------------------------------------------

“Receivables Trust Trustee” means (a) prior to the Certificate Trust Termination
Date, the Certificate Trust Trustee and (b) after the Certificate Trust
Termination Date, the Indenture Trustee.

“Record Date” means, with respect to any Distribution Date, the last calendar
day of the calendar month immediately preceding such Distribution Date unless
otherwise specified for a Series in the related Indenture Supplement.

“Recoveries” means all amounts received (net of out of pocket costs of
collection) with respect to Receivables previously charged off as uncollectible
and all Debt Cancellation Proceeds and Insurance Proceeds.

“Redemption Date” means, with respect to any Series, the date or dates specified
in the related Indenture Supplement.

“Registered Notes” is defined in Section 2.1 of the Indenture.

“Removal Date” means, as applicable, (i) the date on which an Account becomes a
Removed Account under the Pooling and Servicing Agreement, or (ii) the date
designated as such pursuant to Section 2.7(a) of the Transfer and Servicing
Agreement.

“Removal Notice Date” is defined in Section 2.7(a) of the Transfer and Servicing
Agreement.

“Removed Accounts” means, as applicable, (i) an Account that is removed from the
Certificate Trust pursuant to Section 2.7 of the Pooling and Servicing
Agreement, or (ii) an Account that is removed from the Issuer pursuant to
Section 2.7(a) of the Transfer and Servicing Agreement.

“Renumbered Account” means an Account with respect to which a new credit account
number has been issued by the Servicer or the Originator under circumstances
resulting from a lost or stolen credit card, from the transfer from one group to
another group, from the transfer from one Obligor to another Obligor or from the
addition of any Obligor and not requiring standard application and credit
evaluation procedures under the Cardholder Guidelines, and which in any such
case can be traced or identified by reference to or by way of the computer files
or microfiche or written lists delivered to the Issuer pursuant to Section 2.1,
2.6 or 2.7 of the Pooling and Servicing Agreement or Section 2.1, 2.6 or 2.7 of
the Transfer and Servicing Agreement as an Account which has been renumbered.

“Required Addition Event” means, as of any Business Day, either (i) the
Transferor Amount is less than the Minimum Transferor Amount or (ii) the
Adjusted Transferor Amount is less than zero.

“Requirements of Law” means any law, treaty, rule or regulation, or
determination of an arbitrator of, the United States of America, any state or
other political subdivision thereof or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, whether federal, state or local (including any usury law, the
Federal Truth-in-Lending Act and Regulation Z of the Board of Governors of the
Federal Reserve System), and, when used with respect to any Person, the
certificate of incorporation and by-laws or other charter or other governing
documents of such Person.

 

A-23



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to the Issuer, the Chairman or any
Vice Chairman of the Board of Directors or Trustees of the Administrator; the
Chairman or Vice Chairman of the Executive or Standing Committee of the Board of
Directors or Trustees of the Administrator; and the President, any Executive
Vice President, Senior Vice President, Vice President, any Assistant Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer, the Cashier, any Assistant or Deputy Cashier, the Controller and any
Assistant Controller or any other officer of the Administrator customarily
performing functions similar to those performed by any of the above-designated
officers. With respect to the Indenture Trustee, the term “Responsible Officer”
means any officer assigned to the Corporate Trust Office, including any vice
president, assistant vice president, trust officer, or any other officer of the
Indenture Trustee customarily performing functions similar to those performed by
any of the above designated officers and, in each case, having direct
responsibility for the administration of the applicable Transaction Documents,
and also, with respect to a particular matter, any other officer, to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject. With respect to the Owner Trustee, the term “Responsible
Officer” means any officer within the Corporate Trust Office of the Owner
Trustee with direct responsibility for the administration of the Receivables
Trust or Issuer, as applicable, or any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject. The term “Responsible Officer”, when used herein with
respect to any Person other than the Issuer, the Indenture Trustee or the Owner
Trustee, means an officer or employee of such Person corresponding to any
officer or employee described in the preceding sentence.

“Restart Date” is defined in Section 2.6(a) of the Transfer and Servicing
Agreement.

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time.

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Service, a division
of the McGraw Hill Companies, Inc.

“Secured Account Program” means a credit card program of the Originator under
which the Obligors are required to maintain a security deposit against amounts
charged, as specified in the Cardholder Guidelines.

“Secured Party” means the party designated in the Specified Agreement as the
“Secured Party” for purposes of the Perfection Representations and Warranties.

“Securities Act” means the Securities Act of 1933.

“Seller” means WFN Credit Company, LLC, a Delaware limited liability company, as
Seller under the Pooling and Servicing Agreement.

“Series” means any series of Notes, which may include within any such Series a
Class or Classes of Notes subordinate to another such Class or Classes of Notes.

 

A-24



--------------------------------------------------------------------------------

“Series Account” means any deposit, trust, escrow or similar account maintained
for the benefit of the Noteholders of any Series or Class, as specified in any
Indenture Supplement.

“Series Dilution Amount” means (i) prior to the Certificate Trust Termination
Date, the Series Dilution Amount as defined in Section 4.3(d) of the Pooling and
Servicing Agreement, and (ii) thereafter, the Series Dilution Amount as defined
in Section 8.4(d) of the Indenture.

“Series Final Maturity Date” means, with respect to any Series, the final
maturity date for such Series specified in the related Indenture Supplement.

“Series Percentage” means, for any Series with respect to any Due Period, the
percentage equivalent of a fraction, the numerator of which is the Series
Investor Interest (as defined for each Series in the relevant Indenture
Supplement for such Series) for such Series as of the last day of the
immediately preceding Due Period and the denominator of which is the sum of the
Series Investor Interests for all outstanding Series, in each case as of the
last day of the immediately preceding Due Period.

“Series Servicing Fee Percentage” is defined, as to any Series, in the related
Indenture Supplement.

“Series Termination Date” means, with respect to any Series, the termination
date for such Series specified in the related Indenture Supplement.

“Servicer” means World Financial Network National Bank, in its capacity as
Servicer pursuant to the Transfer and Servicing Agreement, and, after any
Servicer Termination Notice, the Successor Servicer.

“Servicer Default” is defined in Section 7.1 of the Transfer and Servicing
Agreement.

“Servicer Termination Notice” is defined in Section 7.1 of the Transfer and
Servicing Agreement.

“Servicing Officer” means any officer of Servicer involved in, or responsible
for, the administration and servicing of the Receivables whose name appears on a
list of servicing officers furnished to Indenture Trustee by Servicer, as such
list may from time to time be amended.

“Shared Excess Finance Charge Collections” means (i) prior to the Certificate
Trust Termination Date, the Shared Excess Finance Charge Collections as defined
in Section 4.3(g) of the Pooling and Servicing Agreement, and (ii) on and after
the Certificate Trust Termination Date, all amounts that any Indenture
Supplement designates as “Shared Excess Finance Charge Collections.”

“Shared Principal Collections” means (i) prior to the Certificate Trust
Termination Date, “Shared Principal Collections” as defined in the Pooling and
Servicing Agreement and (ii) on and after the Certificate Trust Termination
Date, all amounts that any Indenture Supplement designates as “Shared Principal
Collections.”

 

A-25



--------------------------------------------------------------------------------

“Specified Agreement” means the Transfer and Servicing Agreement and any other
agreement specified in a Transaction Document as the “Specified Agreement” for
purposes of the Perfection Representations and Warranties.

“Specified Program” means (i) the Private Label Program, (ii) the Co-Branded
Program, (iii) the Secured Account Program, (iv) the Unaffiliated Retailer
Program, or (v) any other credit card origination program initiated by the
Originator.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. § 3801, et seq.

“Store” means a retail location of any Affiliate of the Originator.

“Store Account” means a deposit account established by a Store for the purpose
of collecting Store Payments.

“Store Payment” means any payment by an Obligor on account of a Receivable made
by means of cash or check delivered in person by such Obligor to an employee at
any Store.

“Subject Instrument” means any Note or Investor Certificate with respect to
which the Transferor shall not have received an Opinion of Counsel to the effect
that such Note or Investor Certificate will be treated as debt for Federal
income tax purposes.

“Successor Servicer” is defined in Section 7.2(a) of the Transfer and Servicing
Agreement.

“Supplemental Account” means an Additional Account, other than an Automatic
Additional Account.

“Supplemental Interest” is defined in Section 3.4 of the Trust Agreement.

“Surviving Person” is defined in Section 3.9(a) of the Indenture.

“Tax Opinion” means, with respect to any action, an Opinion of Counsel to the
effect that, for Federal income tax purposes, (a) such action will not adversely
affect the tax characterization as debt of Investor Certificates or Notes of any
outstanding Series or Class with respect to which an Opinion of Counsel was
delivered at the time of their issuance that such Investor Certificates or Notes
would be characterized as debt, (b) following such action that neither the
Certificate Trust nor the Issuer will be classified as an association (or
publicly traded partnership) taxable as a corporation and (c) such action will
not cause or constitute an event in which gain or loss would be recognized by
any Investor Certificateholder or Noteholder.

“Transaction Documents” means the Indenture, each Indenture Supplement, the
Transfer and Servicing Agreement, the Purchase Agreement, the Trust Agreement,
the Administration Agreement, each Assignment, each Additional Assignment and,
until the Certificate Trust Termination Date, the Pooling and Servicing
Agreement and the Collateral Series Supplement, and any other documents related
to this transaction.

 

A-26



--------------------------------------------------------------------------------

“Transfer Agent and Registrar” is defined in Section 2.5 of the Indenture.

“Transfer Agreement” means (a) prior to the Certificate Trust Termination Date,
the Pooling and Servicing Agreement and (b) after the Certificate Trust
Termination Date, the Transfer and Servicing Agreement.

“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement,
dated as of March 26, 2010, between the Transferor, the Servicer and the Issuer
as the same may be amended, supplemented or otherwise modified from time to
time.

“Transferor” means WFN Credit Company, LLC, a Delaware limited liability
company, and additional Transferors, if any, designated by the initial
Transferor, subject to the satisfaction of the Rating Agency Condition.

“Transferor Amount” means, at any time, the result (without duplication) of
(i) the aggregate amount of Principal Receivables in the Receivables Trust, plus
(ii) the amounts allocated to the Excess Funding Account, plus (iii) amounts
credited to the Collection Account or any Trust Account for payment of principal
on the Investor Certificates or Notes to the extent not subtracted in
calculating the Aggregate Investor Interest, minus (iv) the Aggregate Investor
Interest. It is understood and agreed that the Transferor Amount may be less
than zero and expressed as a negative number.

“Transferor Interest” means the interest of the Transferor or its assigns in the
Issuer and the Receivables, which entitles the Transferor or its assigns to
receive the various amounts specified in the Transaction Documents to be paid to
the Holder(s) of the Transferor Interest.

“Transferor Percentage” means, on any date of determination, when used with
respect to Finance Charge Receivables and Principal Receivables, a percentage
equal to (i) 100% minus (ii) the aggregate Investor Percentages for all Series
with respect to such categories of Receivables, minus (iii) the
Investor/Purchaser Percentages for all Certificate Series with respect to such
categories of Receivables.

“Trust” means the Note Trust.

“Trust Account” means any Series Account, the Collection Account or Excess
Funding Account.

“Trust Agreement” means the Amended and Restated Trust Agreement relating to the
Trust, dated as of March 26, 2010, between the Transferor and the Owner Trustee,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Trust Early Amortization Event” is defined, with respect to each Series, in
Section 5.1 of the Indenture.

“Trust Estate” means the portion of the Collateral transferred by the Transferor
to the Issuer, including the property and rights assigned to the Issuer pursuant
to Section 2.5 of the Trust Agreement and Section 2.1 of the Transfer and
Servicing Agreement.

 

A-27



--------------------------------------------------------------------------------

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939.

“Trust Investors” mean Holders, holders of Investor Certificates, and any other
Person designated as a “Trust Investor” in an Indenture Supplement.

“Trust Termination Date” is defined in Section 8.1 of the Trust Agreement.

“UCC” means the Uniform Commercial Code, as in effect in the applicable
jurisdiction.

“Unaffiliated Retailer Program” means a credit card program of the Originator to
allow holders of any Private Label credit card associated with one or more of
its Affiliated Brands to use the card at certain unaffiliated retail locations,
as specified in the Cardholder Guidelines.

“U.S. Person” or “United States Person” means a Person described in Code section
7701(a)(30), including a Person which is for United States federal income tax
purposes a citizen or resident of the United States, a corporation, partnership
or other entity (other than a disregarded entity owned by a Person other than a
United States Person described in Code section 7701(a)(30)) created or organized
in or under the laws of the United States, or an estate or trust the income of
which is subject to United States Federal income taxation regardless of its
source.

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction.

“Variable Interest” means any Note that is designated as a variable funding note
in the related Indenture Supplement.

 

A-28



--------------------------------------------------------------------------------

 

Sch-1